Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT
TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 30, 2016 and is entered into by and among Bats Global Markets, Inc., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors party hereto,
Bank of America, N.A. (“BofA”), as the successor administrative agent (in such
capacity, the “Successor Administrative Agent”) and as a Refinancing Term Lender
(as defined below) and a Refinancing Revolving Lender (as defined below),
JPMorgan Chase Bank, N.A., (“JPM Bank”), as the existing administrative agent
(in such capacity, the “Existing Administrative Agent”), Credit Suisse AG,
Cayman Islands Branch (“CS”), as the collateral agent (in such capacity, the
“Collateral Agent”), each Consenting Term Lender and each Refinancing Revolving
Lender, and is made with reference to that certain Credit Agreement dated as of
January 31, 2014 and amended and restated as of February 24, 2015 (as amended or
amended and restated prior to the date hereof, the “Credit Agreement” and the
Credit Agreement, as amended by this Amendment, the “Restated Credit Agreement”)
by and among the Borrower, the Lenders from time to time party thereto, the
Existing Administrative Agent and the Collateral Agent.

 

RECITALS

 

WHEREAS, the Borrower has requested to refinance the outstanding Loans and
Revolving Credit Commitments with Specified Refinancing Debt and Specified
Refinancing Revolving Commitments pursuant to Section 2.24 of the Credit
Agreement on the terms set forth herein;

 

WHEREAS, (i) each Consenting Term Lender that has executed and delivered a
consent to this Amendment substantially in the form of Exhibit A hereto (a
“Consent”), and checks “Cashless Settlement Option” on such Consent shall be
deemed, upon the Second Amendment Date (as defined herein) to have converted
100% of its outstanding Term Loans (or such lesser amount as is allocated to
such Lender by the Refinancing Amendment Lead Arrangers on or prior to the
Second Amendment Date) into a like principal amount of Refinancing Term Loans
(as defined below), (ii) if less than $650,000,000 of outstanding existing Term
Loans are converted as described in clause (i) above, the Refinancing Term
Lender has agreed to make Refinancing Term Loans to the Borrower in a principal
amount equal to the excess of (x) $650,000,000 over (y) the principal amount of
any outstanding Term Loans under the Credit Agreement that are converted into
Refinancing Term Loans on the Second Amendment Date, the proceeds of which shall
be applied, together with cash on the balance sheet of the Borrower, to repay
the then outstanding non-converted Term Loans and (iii) each Refinancing
Revolving Lender has agreed to provide Refinancing Revolving Commitments to the
Borrower in a principal amount equal to the amount set forth opposite the name
of such Refinancing Revolving Lender on Schedule 2.01 of the Credit Agreement,
which shall replace and refinance in full the outstanding Revolving Credit
Commitments under the Credit Agreement immediately prior to the Second Amendment
Date;

 

WHEREAS, the Borrower, the Successor Administrative Agent, and each Consenting
Term Lender, the Refinancing Term Lender and each Refinancing Revolving Lender
have agreed pursuant to Section 2.24 of the Credit Agreement to amend certain
provisions of the Credit Agreement as provided for herein to effect the
incurrence of the Specified Refinancing Debt;

 

WHEREAS, subject to the terms and conditions set forth below and as set forth in
Section IV, the Required Lenders desire to appoint BofA to act as the Successor
Administrative Agent under the Restated Credit Agreement and the other Loan
Documents, such appointment being reasonably acceptable to the Borrower; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each Lender that executes and delivers a signature page or Consent
hereto and the Successor Administrative Agent are willing to agree to the
consents, amendments and waivers set forth herein on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.     DEFINED TERMS

 

A.     Incorporated Terms.  Terms defined in the Restated Credit Agreement and
used but not defined herein shall have the meanings given to them in the
Restated Credit Agreement unless otherwise defined herein.

 

B.     Additional Terms.  As used in this Amendment, the following terms shall
have the meaning specified below:

 

(a)     “Consenting Term Lender” means each Lender that on or prior to the
Second Amendment Date executed and delivered a Consent to the Successor
Administrative Agent.

 

(b)     “Refinancing Amendment Lead Arrangers” means, collectively, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC and Deutsche Bank
Securities Inc.

 

(c)     “Refinancing Revolving Commitment” means, with respect to each
Refinancing Revolving Lender, the obligation of such Refinancing Revolving
Lender to provide a Revolving Credit Commitment to the Borrower on the Second
Amendment Date in an aggregate principal amount equal to the principal amount
set forth opposite the name of such Refinancing Revolving Lender on Schedule
2.01 of the Restated Credit Agreement. The aggregate principal amount of such
Refinancing Revolving Commitments on the Second Amendment Date is $100,000,000.

 

(d)     “Refinancing Revolving Lender” means each of the financial institutions
listed as a Refinancing Revolving Lender on Schedule 2.01 of the Restated Credit
Agreement, in its capacity as a Lender in respect of the Refinancing Revolving
Commitments, and its successors and assigns as permitted under the Restated
Credit Agreement.

 

(e)     “Refinancing Revolving Loans” means the Revolving Loans as defined in
and made by the Refinancing Revolving Lenders to the Borrower pursuant to clause
(ii) of Section 2.01(a) of the Restated Credit Agreement.

 

(f)     “Refinancing Term Commitment” means the obligation of the Refinancing
Term Lender to make a Refinancing Term Loan to the Borrower on the Second
Amendment Date in an aggregate principal amount equal to the excess of
(x) $650,000,000 over (y) the principal amount of any outstanding Term Loans
under the Credit Agreement that are converted into Refinancing Term Loans on the
Second Amendment Date. The aggregate principal amount of the Refinancing Term
Commitment on the Second Amendment Date is $295,414,479.38.

 

(g)     “Refinancing Term Lender” means Bank of America, N.A., in its capacity
as the Lender in respect of the Refinancing Term Commitment, and its successors
and assigns as permitted under the Restated Credit Agreement.

 

(h)     “Refinancing Term Loans” means (i) the Term Loans as defined in and made
by the Refinancing Term Lender to the Borrower pursuant to clause (i) of
Section 2.01(a) of the

 

2

--------------------------------------------------------------------------------


 

Restated Credit Agreement and (ii) the Term Loans into which Term Loans of
Consenting Lenders outstanding immediately prior to the Second Amendment Date
are converted pursuant hereto on the Second Amendment Date.

 

SECTION II.     AMENDMENTS TO CREDIT AGREEMENT

 

The Credit Agreement is, effective as of the Second Amendment Date, hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached hereto as Exhibit B.

 

SECTION III.      REFINANCING LOANS AND REFINANCING REVOLVING COMMITMENTS

 

A.     Refinancing Term Loans.  Pursuant to Section 2.24 of the Credit
Agreement, the Borrower is obtaining the Refinancing Term Loans, which are a new
Class of Term Loans to be made (and into which certain Term Loans outstanding
immediately prior to the Second Amendment Date are to be converted) on the
Second Amendment Date, in an aggregate principal amount of $650,000,000.  On the
Second Amendment Date and subject to the terms and conditions set forth herein,
(i) each Consenting Term Lender that has elected the Cashless Settlement Option
on its Consent hereto will have 100% of its outstanding Term Loans under the
Credit Agreement (or such lesser amount as is allocated to such Lender by the
Refinancing Amendment Lead Arrangers on or prior to the Second Amendment Date)
converted into a like principal amount of Refinancing Term Loans and (ii) the
Refinancing Term Lender will lend to the Borrower, and the Borrower will borrow
from the Refinancing Term Lender, Refinancing Term Loans in a principal amount
equal to the excess of (x) $650,000,000 over (y) the principal amount of any
outstanding Term Loans under the Credit Agreement that are converted into
Refinancing Term Loans on the Second Amendment Date.

 

B.      Agreements of Refinancing Term Lender and Consenting Term Lenders.  The
Refinancing Term Lender agrees that (i) effective on and at all times after the
Second Amendment Date, the Refinancing Term Lender will be bound by all
obligations of a Lender under the Restated Credit Agreement in respect of the
Refinancing Term Commitment and Refinancing Term Loans and (ii) on the Second
Amendment Date, the Refinancing Term Lender will fund to the Borrower
Refinancing Term Loans in the amount of the Refinancing Term Commitment.  Each
Consenting Term Lender agrees that effective on and at all times after the
Second Amendment Date, such Consenting Term Lender will be bound by all
obligations of a Lender under the Restated Credit Agreement in respect of the
Refinancing Term Loans.  Each Lender under the Credit Agreement party hereto
waives any notice period required by Section 2.12 of the Credit Agreement with
respect to any notice of prepayment of Term Loans or termination of Revolving
Credit Commitments (each as defined in the Credit Agreement) on the Second
Amendment Date.

 

C.     Specified Revolving Commitment.  Pursuant to Section 2.24 of the Credit
Agreement, the Borrower is obtaining the Refinancing Revolving Commitments,
which are a new Class of Revolving Credit Commitments to be provided on the
Second Amendment Date, in an aggregate principal amount equal to $100,000,000. 
On the Second Amendment Date and subject to the terms and conditions set forth
herein, each Refinancing Revolving Lender commits to provide Revolving Loans in
accordance with clause (ii) of Section 2.01(a) of the Restated Credit Agreement.

 

D.      Agreements of Refinancing Revolving Lenders.  Each Refinancing Revolving
Lender agrees that (i) effective on and at all times after the Second Amendment
Date, such Refinancing Revolving Lender will be bound by all obligations of a
Lender under the Restated Credit Agreement in respect of its Refinancing
Revolving Commitment and Refinancing Revolving Loans.

 

3

--------------------------------------------------------------------------------


 

E.     Specified Refinancing Debt.  The Refinancing Term Loans, Refinancing
Revolving Commitments and Refinancing Revolving Loans will be incurred as
“Specified Refinancing Debt” pursuant to Section 2.24 of the Credit Agreement
and this Amendment constitutes the “Refinancing Amendment” in respect thereof. 
The terms of the Refinancing Term Loans, Refinancing Revolving Commitments and
Refinancing Revolving Loans will be as set forth herein and in the Restated
Credit Agreement and shall, except as set forth herein and in the Restated
Credit Agreement, have the same terms as the Term Loans, Revolving Credit
Commitments and Revolving Loans outstanding under the Credit Agreement
immediately prior to the Second Amendment Date.

 

SECTION IV.     RESIGNATION AND APPOINTMENT OF ADMINISTRATIVE AGENT

 

Pursuant to Section 8.06 of the Credit Agreement, (i) the Required Lenders and
the Borrower hereby accept the resignation of the Existing Administrative Agent
as the Administrative Agent under the Loan Documents, (ii) the Required Lenders
hereby appoint BofA to act as the Successor Administrative Agent under the Loan
Documents, (iii) the Borrower hereby accepts the appointment of BofA as the
Successor Administrative Agent under the Loan Documents and (iv) each of the
parties hereto waives any applicable notice or consent requirements under the
Loan Documents with respect to the actions described in the immediately
preceding clauses (i), (ii) and (iii), in each case effective as of the Second
Amendment Date.

 

SECTION V.     CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective only upon the satisfaction or waiver of
all of the following conditions precedent (the date of satisfaction or waiver of
such conditions being referred to herein as the “Second Amendment Date”):

 

A.     Execution.  The Successor Administrative Agent (or its counsel) shall
have received counterpart signature pages (or Consents in the case of Consenting
Term Lenders) to this Amendment duly executed by (i) each Loan Party, (ii) the
Successor Administrative Agent, (iii) the Existing Administrative Agent,
(iv) the Collateral Agent, (v) each Consenting Term Lender, (vi) the Refinancing
Term Lender and (vii) each Refinancing Revolving Lender.

 

B.     Resignation and Appointment Agreement. The Successor Administrative Agent
shall have received the executed Resignation and Appointment Agreement.

 

C.     Fees and Expenses.  (i) The Refinancing Amendment Lead Arrangers shall
have received all fees and other amounts due and payable in connection with the
performance of their obligations as the Refinancing Amendment Lead Arrangers on
or prior to the Second Amendment Date, including, to the extent invoiced at
least one Business Day prior to the Second Amendment Date, reimbursement or
other payment of all reasonable out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document or under the
Engagement Letter (including the reasonable and documented fees and expenses of
its counsel), (ii) the Existing Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Second Amendment Date
as separately agreed to by the Borrower and the Existing Administrative Agent in
writing, including, to the extent invoiced at least one Business Day prior to
the Second Amendment Date, reimbursement or other payment of all reasonable
out-of-pocket expenses it has incurred in connection with this Amendment
(including the reasonable and documented fees and expenses of its counsel), and
(iii) BofA, as Successor Administrative Agent, shall have received all fees and
other amounts due and payable on or prior to the Second Amendment Date as
separately agreed to by the Borrower and the Successor Administrative Agent in
writing.

 

4

--------------------------------------------------------------------------------


 

D.     Legal Opinions.  The Successor Administrative Agent shall have received,
on behalf of itself and the Lenders, a favorable written opinion of (i) Davis
Polk & Wardwell LLP, counsel for the Borrower, (ii) the General Counsel of the
Borrower, and (iii) each local counsel listed on Schedule I hereto, in each case
(A) dated the Second Amendment Date, (B) addressed to the Successor
Administrative Agent, the Collateral Agent and the Lenders, and (C) in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

 

E.     Power; Authorization; Enforceable Obligations.  The Successor
Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation, certificate of formation or other constitutive
document, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State (or, in each case, a comparable governmental official,
if available); (ii) a certificate of the Secretary or Assistant Secretary of
each Loan Party dated the Second Amendment Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws, or operating, management or
partnership agreement of such Loan Party as in effect on the Second Amendment
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors, board of managers or
members or other governing body, as applicable, of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation,
partnership agreement or other constitutive document of such Loan Party have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders or the Successor Administrative Agent may reasonably request.

 

F.     Officers Certificate. The Successor Administrative Agent shall have
received a certificate, dated the Second Amendment Date and signed by a
Financial Officer of the Borrower, confirming compliance with the conditions
precedent set forth in clauses (A) and (B) of Section VI.

 

G.     Patriot Act.  The Successor Administrative Agent and the Lenders shall
have received at least three business days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, with respect to the Loan Parties, to the extent
requested at least five days prior to the Second Amendment Date.

 

H.     Lien Searches. The Collateral Agent shall have received results of
searches or other evidence reasonably satisfactory to the Collateral Agent (in
each case dated as of a date reasonably satisfactory to the Successor
Administrative Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Liens and Liens for which termination statements
and releases, satisfactions and releases or subordination agreements
satisfactory to the Collateral Agent are being tendered concurrently with the
Second Amendment Date, or other arrangements satisfactory to the Collateral
Agent for the delivery of such termination statements and releases,
satisfactions and discharges have been made.

 

I.     Solvency.  The Successor Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower, in form and
substance reasonably satisfactory to the Successor Administrative Agent, as set
forth in Exhibit H of the Credit Agreement, to the effect that the Borrower and
its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are solvent.

 

5

--------------------------------------------------------------------------------


 

J.     Borrowing Notice.  The Successor Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03 of the Restated Credit
Agreement.

 

K.     Perfection Certificate.  The Collateral Agent shall have received a
Perfection Certificate executed and delivered by the Borrower and each
Guarantor.

 

SECTION VI.     REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants that, after giving effect to the
Transactions:

 

A.     Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects, and
(ii) otherwise, in all material respects, in each case on and as of the Second
Amendment Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date, and

 

B.     At the time of and immediately after the Second Amendment Date, no
Default or Event of Default has occurred and is continuing.

 

SECTION VII.     LOAN PARTY ACKNOWLEDGMENT AND CONSENT

 

Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of the Restated Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment.  Each
Loan Party hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents, the payment and performance of all “Obligations” under each
of the Loan Documents to which is a party (in each case as such terms are
defined in the applicable Loan Document).

 

Each Loan Party acknowledges and agrees that, except to the extent expressly
modified hereby, any of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment.

 

Each Loan Party acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Loan Party is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Restated Credit Agreement, this Amendment or any other Loan
Document shall be deemed to require the consent of such Loan Party to any future
amendments to the Credit Agreement.

 

SECTION VIII.     MISCELLANEOUS

 

A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)     On and after the Second Amendment Date, each reference in the Credit
Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the

 

6

--------------------------------------------------------------------------------


 

Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment. The Refinancing Revolving Loans and the Refinancing
Term Loans shall each be “Loans” for all purposes of the Loan Documents and the
Refinancing Revolving Lenders and the Refinancing Term Lender shall each be
“Lenders” for all purposes of the Loan Documents.

 

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

B.     Headings.  The headings of the several sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.

 

C.     Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES,
EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

 

D.     Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Successor Administrative Agent.  Delivery of an executed counterpart by
facsimile or electronic transmission shall be as effective as delivery of an
original executed counterpart.

 

[Remainder of this page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

BATS GLOBAL MARKETS, INC.

 

 

 

 

 

By:

/s/ Chris Concannon

 

 

Name: Chris Concannon

 

 

Title: President & CEO

 

 

 

 

 

 

GUARANTORS:

BATS GLOBAL MARKETS, INC.,

 

BATS GLOBAL MARKETS HOLDINGS, INC.,

 

BATS BZX EXCHANGE, INC.,

 

BATS BYX EXCHANGE, INC.,

 

BATS EDGX EXCHANGE, INC.,

 

BATS EDGA EXCHANGE, INC.,

 

BATS HOTSPOT HOLDINGS LLC,

 

BATS HOTSPOT LLC,

 

BATS HOTSPOT SERVICES LLC,

 

BATS ETF.COM, INC. AND

 

DIRECT EDGE LLC

:

 

 

 

 

By:

/s/ Chris Concannon

 

 

Name: Chris Concannon

 

 

Title: President

 

 

 

OMICRON ACQUISITION CORP

 

 

 

 

 

By:

/s/ Eric Swanson

 

 

Name: Eric Swanson

 

 

Title: Vice President & Secretary

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as the Successor Administrative Agent

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name: Robert Rittelmeyer

 

 

Title: Vice President

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A.,

 

as the Existing Administrative Agent

 

 

 

 

 

By:

/s/ Leo Lai

 

 

Name: Leo Lai

 

 

Title: Executive Director, JPMorgan Chase

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as the Collateral Agent

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Nicholas Goss

 

 

Name: Nicholas Goss

 

 

Title: Authorized Signatory

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Refinancing Revolving Lender

 

 

 

 

 

By:

/s/ Jeremy Hazan

 

 

Name: Jeremy Hazan

 

 

Title: Managing Director

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Refinancing Revolving Lender

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title: Director

 

 

 

By:

/s/ Michael Rogliano

 

 

Name: Michael Rogliano

 

 

Title: Director

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Refinancing Revolving Lender

 

 

 

 

 

By:

/s/ Scott M. Ferris

 

 

Name: Scott M. Ferris

 

 

Title: Managing Director

 

[Bats Second Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Local Counsel Opinions

 

Morris, Nichols, Arsht & Tunnell LLP, as to certain Delaware law matters

 

Greenbaum Rowe Smith & Davis LLP, as to New Jersey law matters

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Term Lender Consent

 

 

The undersigned Term Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

 

Cashless Settlement Option

 

o                                    to convert 100% of the outstanding
principal amount of the Term Loan(s) held by such Lender (or such lesser amount
allocated to such Lender by the Refinancing Amendment Lead Arrangers) into a
Refinancing Term Loan in a like principal amount.  In the event a lesser amount
is allocated, the difference between the current amount and the allocated amount
will be prepaid on the Second Amendment Date.

 

Post-Closing Settlement Option

 

o                                    to have 100% of the outstanding principal
amount of the Term Loan(s) held by such Lender prepaid on the Second Amendment
Date and purchase by assignment a principal amount of Refinancing Term Loans
committed to separately by the undersigned (or such lesser amount allocated to
such Lender by the Refinancing Amendment Lead Arrangers).  In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be prepaid on the Second Amendment Date.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

 

 

,

 

as a Lender (type name of the legal entity)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit AEXHIBIT B

 

 

CREDIT AGREEMENT

 

dated as of

 

January 31, 2014,

 

as amended and restated on

 

February 24, 2015,

 

and as further amended and restated on

 

June 30, 2016,

 

among

 

BATS GLOBAL MARKETS, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

CREDIT SUISSE AG,

as Collateral Agent

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner, Sole Lead Arranger, Documentation Agent and Syndication
Agent for the Amendment

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

3231

SECTION 1.03.

Pro Forma Calculations

3331

SECTION 1.04.

Classification of Loans and Borrowings

3433

SECTION 1.05.

Currency Equivalents for Revolving Loans

3433

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

3433

SECTION 2.02.

Loans

3534

SECTION 2.03.

Borrowing Procedure

3635

SECTION 2.04.

Evidence of Debt; Repayment of Loans

3735

SECTION 2.05.

Fees

3736

SECTION 2.06.

Interest on Loans

3837

SECTION 2.07.

Default Interest

3937

SECTION 2.08.

Alternate Rate of Interest

3937

SECTION 2.09.

Termination and Reduction of Commitments

3938

SECTION 2.10.

Conversion and Continuation of Borrowings

4038

SECTION 2.11.

Repayment of Term Borrowings

4140

SECTION 2.12.

Voluntary Prepayment

4240

SECTION 2.13.

Mandatory Prepayments

4543

SECTION 2.14.

Reserve Requirements; Change in Circumstances

4745

SECTION 2.15.

Change in Legality

4846

SECTION 2.16.

Breakage

4947

SECTION 2.17.

Pro Rata Treatment

4947

SECTION 2.18.

Sharing of Setoffs

4947

SECTION 2.19.

Payments

5048

SECTION 2.20.

Taxes

5149

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

5452

SECTION 2.22.

Incremental Facilities

5553

SECTION 2.23.

Loan Modification Offers

5957

SECTION 2.24.

Specified Refinancing Debt

6058

SECTION 2.25.

Currency Equivalents

6159

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

6159

SECTION 3.02.

Authorization

6259

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.03.

Enforceability

6260

SECTION 3.04.

Governmental Approvals

6260

SECTION 3.05.

Financial Statements

6260

SECTION 3.06.

No Material Adverse Change

6360

SECTION 3.07.

Title to Properties; Possession Under Leases

6360

SECTION 3.08.

Subsidiaries

6361

SECTION 3.09.

Litigation; Compliance with Laws

6461

SECTION 3.10.

Agreements

6461

SECTION 3.11.

Federal Reserve Regulations

6461

SECTION 3.12.

Investment Company Act

6461

SECTION 3.13.

Use of Proceeds

6462

SECTION 3.14.

Tax Matters

6462

SECTION 3.15.

No Material Misstatements

6462

SECTION 3.16.

Employee Benefit Plans

6562

SECTION 3.17.

Environmental Matters

6563

SECTION 3.18.

Security Documents

6663

SECTION 3.19.

Intellectual Property; Licenses, etcEtc.

6664

SECTION 3.20.

Location of Real Property

6764

SECTION 3.21.

Solvency

6764

SECTION 3.22.

FCPA and Sanctions Laws

6764

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions of Lending

 

 

 

 

SECTION 4.01.

All Credit Events

6765

SECTION 4.02.

First Credit Event

68

SECTION 4.03.

Funding Date

70

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Existence; Compliance with Laws; Businesses and Properties

7365

SECTION 5.02.

Insurance

7466

SECTION 5.03.

Obligations and Taxes

7466

SECTION 5.04.

Financial Statements, Reports, etcEtc.

7567

SECTION 5.05.

Litigation and Other Notices

7769

SECTION 5.06.

Information Regarding Collateral

7769

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

7769

SECTION 5.08.

Use of Proceeds

7870

SECTION 5.09.

Employee Benefits

7870

SECTION 5.10.

Further Assurances

7870

SECTION 5.11.

Lender Calls

79

SECTION 5.12.

Post-Closing Obligations

79

SECTION 5.13.

Escrow

79

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Indebtedness

7971

SECTION 6.02.

Liens

8274

SECTION 6.03.

Sale and Lease-Back Transactions

8375

SECTION 6.04.

Investments, Loans and Advances

8475

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

8678

SECTION 6.06.

Restricted Payments; Restrictive Agreements

8678

SECTION 6.07.

Transactions with Affiliates

8779

SECTION 6.08.

Business of the Borrower and Subsidiaries

8879

SECTION 6.09.

Other Indebtedness and Agreements

8879

SECTION 6.10.

Regulatory Capital

8880

SECTION 6.11.

Maximum Leverage Ratio

8880

SECTION 6.12.

Fiscal Year

9080

SECTION 6.13.

Hotspot Acquisition Related Payments

9080

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

Agency

 

 

 

 

SECTION 8.01.

Appointment and Authority

9383

SECTION 8.02.

Rights as a Lender

9383

SECTION 8.03.

Exculpatory Provisions

9384

SECTION 8.04.

Reliance by Agents

9484

SECTION 8.05.

Delegation of Duties

9485

SECTION 8.06.

Resignation of Agents

9485

SECTION 8.07.

Non-Reliance on Administrative Agent and Other Lenders

9586

SECTION 8.08.

No Other Duties, etcEtc.

9586

SECTION 8.09.

Administrative Agent May File Proofs of Claim

9586

SECTION 8.10.

Collateral and Guaranty Matters

9686

SECTION 8.11.

Withholding Tax

9687

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01.

Notices; Electronic Communications

9787

SECTION 9.02.

Survival of Agreement

9990

SECTION 9.03.

Binding Effect

10090

SECTION 9.04.

Successors and Assigns

10090

SECTION 9.05.

Expenses; Indemnity; Damages Waivers

10394

SECTION 9.06.

Right of Setoff

10595

SECTION 9.07.

Applicable Law

10595

SECTION 9.08.

Waivers; Amendments

10595

SECTION 9.09.

Interest Rate Limitation

10797

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9.10.

Entire Agreement

10797

SECTION 9.11.

WAIVER OF JURY TRIAL

10798

SECTION 9.12.

Severability

10898

SECTION 9.13.

Counterparts

10898

SECTION 9.14.

Headings

10898

SECTION 9.15.

Jurisdiction; Consent to Service of Process

10898

SECTION 9.16.

Confidentiality

10899

SECTION 9.17.

Lender Action

10999

SECTION 9.18.

USA PATRIOT Act Notice

109100

SECTION 9.19.

Release of Collateral and Guarantees

109100

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

101

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01(a)

-

 

Broker Dealer Subsidiaries

Schedule 1.01(b)

-

 

Competitors

Schedule 1.01(c)

-

 

Guarantors

Schedule 1.01(d)

-

 

Registered Securities Exchange Subsidiaries

Schedule 2.01(a)

-

 

Lenders and Commitments as of the Closing Date

Schedule 2.01(b)

-

 

Lenders and Commitments for B-1 Term Loans

Schedule 2.01(c)

-

 

Lenders and Commitments for Incremental B-2 Term Loans

Schedule 3.08

-

 

Subsidiaries

Schedule 3.18(a)

-

 

UCC Filing Offices

Schedule 3.20

-

 

Owned Property

Schedule 4.02(b)

-

 

Local Counsel

Schedule 5.12

-

 

Post-Closing Obligations

Schedule 6.01

-

 

Existing Indebtedness

Schedule 6.02

-

 

Existing Liens

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A-1

-

 

Form of Administrative Questionnaire (Term Lenders)

Exhibit A-2

-

 

Form of Administrative Questionnaire (Revolving Lenders)

Exhibit B

-

 

Form of Affiliate Subordination Agreement

Exhibit C

-

 

Form of Assignment and Acceptance

Exhibit D

-

 

Form of Borrowing Request

Exhibit E

-

 

Form of Guarantee and Collateral Agreement

Exhibit F-1

-

 

Form of U.S. Tax Compliance Certificate

Exhibit F-2

-

 

Form of U.S. Tax Compliance Certificate

Exhibit F-3

-

 

Form of U.S. Tax Compliance Certificate

Exhibit F-4

-

 

Form of U.S. Tax Compliance Certificate

Exhibit G

-

 

Form of Compliance Certificate

Exhibit H

-

 

Form of Solvency Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of January 31, 2014 (as amended and restated by the
First Amendment to the Credit Agreement (the “, as further amended and restated
by the Second Amendment to the Credit Agreement (the “Second Amendment”)) (this
“Agreement”), among BATS GLOBAL MARKETS, INC., a Delaware corporation (the
“Borrower”), the Lenders (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in
Article I), JPMORGAN CHASE BANK OF AMERICA, N.A., as administrative agent (in
such capacity, including any successor thereto, the “Administrative Agent”) for
the Lenders and CREDIT SUISSE AG, as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) for the Lenders.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, areis bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Acquisition Closing Date” shall mean the date on which the Hotspot Acquisition
has been consummated.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (i) (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the LIBO Rate for
such Eurodollar Borrowing in effect for such Interest Period divided by (b) 1
minus the Statutory Reserves (if any) for such Eurodollar Borrowing for such
Interest Period and (ii) with respect to the B-2 Term Loans only, 1.00%;
provided that if the Adjusted LIBO Rate shall be less than zero, such rate shall
be deemed zero for purposes of clause (a) above.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

 

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated December 12, 2013, among BATS, Credit Suisse Securities (USA) LLC and
Credit Suisse AG.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in
Section 2.23(a).

 

1

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns 10% or more of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Agency Fee Letter” shall mean the Fee Letter dated June 30, 2016, among the
Borrower, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

 

“Agent Parties” shall have the meaning assigned to such term in
Section 9.01(gh)(ii).

 

“Agents” shall have the meaning assigned to such term in Section 8.01.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or a Subsidiary would be required to pay if such
Hedging Agreement were terminated on such date.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate (only taking into account the 1.00% floor therein if in respect of B-2 Term
Loans) determined as of such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a one month Interest Period commencing
on such day, plus 1.00%.  If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
of the term “Federal Funds Effective Rate”, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to the inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Base Rate, the Federal Funds Effective Rate
or the Adjusted LIBO Rate, as the case may be.

 

“Alternative Currency” shall mean Pounds Sterling or Euros.

 

“Alternative Currency Revolving Credit Borrowing” shall mean a Borrowing
comprised of Alternative Currency Revolving Loans.

 

“Alternative Currency Revolving Loans” shall mean any Revolving Loans made in an
Alternative Currency.

 

“Amendment” shall mean the First Amendment to this Agreement, dated as of the
Amendment Date.

 

“Amendment Arranger” shall have the meaning set forth in the Amendment.

 

“Amendment Date” shall mean February 24, 2015.

 

2

--------------------------------------------------------------------------------


 

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Applicable Facility Fee” shall mean a rate per annum equal to (a) from the
Closing Date until the date of the First Financial Statement Delivery, 0.50% per
annum, and (b) thereafter, the following rates per annum, based upon the Secured
Leverage Ratio set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 5.04(c):

 

 

 

Applicable Facility Fee

 

 

Pricing Level

 

Secured Leverage Ratio

 

Applicable Facility Fee

1

 

<< 2.25:1.00

 

0.375%

2

 

>> 2.25:1.00

 

0.50%

 

Any increase or decrease in the Applicable Facility Fee resulting from a change
in the Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date the applicable Compliance Certificate is
delivered pursuant to Section 5.04(c); provided, however, that “Pricing Level 2”
shall apply without regard to the Secured Leverage Ratio (x) at any time after
the date on which any annual or quarterly financial statements were required to
have been delivered pursuant to Section 5.04(a) or Section 5.04(b) but were not
(or the Compliance Certificate related to such financial statements was required
to have been delivered pursuant to Section 5.04(c) but was not) delivered,
commencing with the first Business Day immediately following such date and
continuing until the first Business Day immediately following the date on which
such financial statements are (or if later, the Compliance Certificate related
to such financial statements is) delivered, or (y) at all times if an Event of
Default shall have occurred and be continuing.  Notwithstanding anything to the
contrary in this definition, the determination of the Applicable Facility Fee
will be subject to the provisions of Section 2.06(e).

 

“Applicable Margin” shall mean, for any day:

 

(i)         Prior to the Acquisition Closing Date, with respect to the Initial
B-2 Term Loans, the rate per annum equal to (A) from the ClosingSecond Amendment
Date until the date of the First Financial Statement Delivery, (x) for any
Eurodollar Borrowing, 4.003.50%, and (y) for any ABR Borrowing, 3.002.50%; and
(B) thereafter, the following rates per annum, based upon the Secured Leverage
Ratio set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.04(c):;

 

Applicable Margin

 

Pricing
Level

 

Secured Leverage
Ratio

 

Eurodollar
Loans

 

Base Rate
Loans

 

1

 

< 2.25< 2.00:1.00

 

3.753.25%

 

2.752.25%

 

2

 

>> 2.252.00:1.00

 

4.003.50%

 

3.002.50%

 

 

(ii)         with respect to the Revolving Loans, the rate per annum equal to
(i) from the ClosingSecond Amendment Date until the date of the First Financial
Statement Delivery, (x) for any Eurodollar Borrowing, 3.502.75%, and (y) for any
ABR Borrowing, 2.501.75%; and (ii) thereafter, the following rates per annum,
based upon the Secured Leverage Ratio set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.04(c):

 

Applicable Margin

 

Pricing 
Level

 

Secured Leverage 
Ratio

 

Eurodollar
Loans

 

Base Rate
Loans

 

1

 

< < 2.25:1.00

 

3.3752.625%

 

2.3751.625%

 

2

 

>> 2.25:1.00

 

3.502.75%

 

2.501.75%

 

 

3

--------------------------------------------------------------------------------


 

(iii)         with respect to the B-1 Term Loans, the rate per annum equal to
(x) for any Eurodollar Borrowing, 3.75% and (y) for any ABR Borrowing, 2.75%;

 

(iv)        with respect to the Incremental B-2 Term Loans and, on and after the
Acquisition Closing Date, the Initial B-2 Loans, the rate per annum equal to the
following rates, based upon the Secured Leverage Ratio set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.04(c):

 

Applicable Margin

 

Pricing
Level

 

Secured Leverage
Ratio

 

Eurodollar
Loans

 

Base Rate
Loans

 

1

 

< 2.25:1.00

 

4.50%

 

3.50%

 

2

 

> 2.25:1.00

 

4.75%

 

3.75%

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.04(c); provided, however, that “Pricing Level 2” shall apply without
regard to the Secured Leverage Ratio (x) at any time after the date on which any
annual or quarterly financial statements were required to have been delivered
pursuant to Section 5.04(a) or Section 5.04(b) but were not (or the Compliance
Certificate related to such financial statements was required to have been
delivered pursuant to Section 5.04(c) but was not) delivered, commencing with
the first Business Day immediately following such date and continuing until the
first Business Day immediately following the date on which such financial
statements are (or if later, the Compliance Certificate related to such
financial statements is) delivered, or (y) at all times if an Event of Default
shall have occurred and be continuing.  Notwithstanding anything to the contrary
in this definition, the determination of the Applicable Margin will be subject
to the provisions of Section 2.06(e).

 

“Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Credit Suisse Securities (USA) LLC.have the meaning
set forth in the Second Amendment.

 

“Asset Sale” shall mean any sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any Subsidiary
to any Person other than the Borrower or any Guarantor of (a) any Equity
Interests of any of the Subsidiaries (other than directors’ qualifying shares)
or (b) any other assets of the Borrower or any of the Subsidiaries, other than,
(i) inventory, damaged, obsolete, worn out or surplus assets, scrap and cash and
Cash Equivalents, in each case disposed of in the ordinary course of business,
(ii) assets disposed of in transactions constituting Investments permitted under
Section 6.04 or Restricted Payments permitted under Section 6.06,
(iii) intercompany transfers of assets to the Borrower or any Subsidiary;
provided that, if the transferor in such transaction is the Borrower or any
other Loan Party, then (x) the transferee must either be the Borrower or another
Loan Party or (y) such transfer must be permitted hereunder, (iv) asset
dispositions made by any Broker Dealer Subsidiary in the ordinary course of
business, (v) leases entered into as lessor in the ordinary course of business,
(vi) licenses or sublicenses of intellectual property in the ordinary course of
business, and (vii) any sale, transfer or other disposition or series of related
sales, transfers or other dispositions having a fair market value not in excess
of $500,000 (increasing on and after the Acquisition Closing Date to
$600,000).600,000.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit C or such other form as shall be approved by the
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Auction” shall have the meaning assigned to such term in Section 2.12(c).

 

“Auction Amount” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Auction Notice” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Available Builder Basket” shall mean, on any date of determination, the sum of
(without duplication):

 

(a)                                 $22,600,000; plus

 

(b)                                 the Borrower’s Portion of Excess Cash Flow
(but not less than zero) for all preceding fiscal years, commencing with the
fiscal year ending December 31, 20142016; provided that any amounts required to
be applied to prepay Term Loans pursuant to Section 2.13(c) shall have been so
applied; minus

 

(bc)                           the aggregate cumulative amount of Restricted
Payments made using the Available Builder Basket pursuant to
Section 6.06(a)(v)(B) and payments of Indebtedness made using the Available
Builder Basket pursuant to Section 6.09(b)(ii)(B), in each case during the
period from and including the Business Day immediately following the
ClosingSecond Amendment Date through the date of such determination.

 

“Available Equity Proceeds” shall mean, on any date of determination, the sum of
(without duplication):

 

(a)                                 an amount equal to the net cash proceeds
from the issuance of Equity Interests of, or capital contributions to, the
Borrower after the ClosingSecond Amendment Date (other than proceeds from the
issuance of Disqualified Stock); minus

 

(b)                                 the aggregate cumulative amount of
Restricted Payments made using the Available Builder BasketEquity Proceeds
pursuant to Section 6.06(a)(v)(C) and payments of Indebtedness made using the
Available Builder BasketEquity Proceeds pursuant to Section 6.09(b)(ii)(C), in
each case during the period from and including the Business Day immediately
following the ClosingSecond Amendment Date through the date of such
determination.

 

“B-1 Funding Fee” shall have the meaning assigned to such term in
Section 2.05(d).

 

“B-1 Term Loan” shall mean the Term Loans made by the B-1 Term Loan Lenders
pursuant to Section 2.01.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“B-1 Term Loan Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name on Schedule 2.01(b) to this Agreement
directly below the column entitled “B-1 Term Loan Commitment,” as the same may
be terminated pursuant to Article VII.  The aggregate amount of the B-1 Term
Loan Commitment as of the Amendment Date is $150,000,000.“Bail-In Legislation”
shall mean, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

 

5

--------------------------------------------------------------------------------


 

“B-1 Term Loan Lender” shall mean the Lenders of the B-1Term Loans.

 

“B-1 Term Loan Maturity Date” shall mean the third anniversary of the Funding
Date.

 

“B-2 Term Loan Commitment” shall mean the Initial B-2 Term Loan Commitment and
the Incremental B-2 Term Loan Commitment.

 

“B-2 Term Loan Maturity Date” shall mean January 31, 2020.

 

“B-2 Term Loans” shall mean the Initial B-2 Term Loans, and the Incremental B-2
Term Loans, as the context requires.

 

“Base Rate” shall mean, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Administrative Agent as its
“prime rate” at its principal office in New York City.  Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01(g).9.01.

 

“Borrower’s Portion of Excess Cash Flow” shall mean, for any fiscal year
(commencing with the fiscal year ending December 31, 2014), an amount equal to
the excess (if any) of (a) Excess Cash Flow for such fiscal year over (b) the
product of (i) the ECF Percentage for such fiscal year and (ii) such Excess Cash
Flow.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Broker Dealer Subsidiary” shall mean (a) each entity listed on Schedule
1.01(a) and (b) any other Subsidiary that is a registered as a broker dealer
pursuant to Section 15 of the Exchange Act or that is regulated as a broker
dealer or underwriter under any foreign securities law, in each case to the
extent that, but only for so long as, (i) such Subsidiary is not permitted by
such applicable regulatory authority or is prohibited by other applicable law to
provide a Guarantee of the Obligations, or (ii) providing a Guarantee of the
Obligations would cause a material negative impact on the regulatory net capital
requirements of such Subsidiary.  The list of Broker Dealer Subsidiaries as of
the Closing Date is set forth on Schedule 1.01(a), which schedule may be amended
or supplemented from time to time as set forth in Section 5.04(c).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in the London interbank market.

 

6

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of issuance thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of issuance thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A -1” (or the then equivalent grade) by S&P;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
of clause (c) above;

 

(e)                                  investments in “money market funds” within
the meaning of Rule 2a-7 of the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above; and

 

(f)                                   other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.

 

“Cash Management Arrangements” shall mean any agreement to provide cash
management services, including treasury, depository, pooling, netting,
overdraft, stored value card, purchasing or debit card, credit card, electronic
funds transfer and other cash management arrangements and automated clearing
house transfers of funds or in respect of any credit card or similar services.

 

7

--------------------------------------------------------------------------------


 

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the Closing Date) shall own, directly or indirectly, beneficially or of record,
shares representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of any Parent Company
(unless such person is itself a Parent Company), (b) a majority of the seats
(other than vacant seats) on the board of directors of any Parent Company shall
at any time be occupied by persons who were neither (i) nominated by the board
of directors of such Parent Company nor (ii) appointed by directors so nominated
or (c) any change in control (or similar event, however denominated) with
respect to a Parent Company or any Subsidiary shall occur under and as defined
in any indenture or agreement in respect of Material Indebtedness to which a
Parent Company or any Subsidiary is a party.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”,” regardless of the date enacted,
adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, B-1 Term
Loans, B-2 Term Loans or Other Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
B-1 Term Loan Commitment, any B-2 Term Loan Commitment or Incremental Term Loan
Commitment.  Other Term Loans (and the related Incremental Term Loan
Commitments) made and established at different times and with different terms
and new tranches of Term Loans established pursuant to a Loan Modification
Offer, shall be construed to be separate Classes hereunder.  If at any time a
Permitted Amendment is made with respect to only a portion of the Revolving
Credit Commitments, then the Revolving Credit Commitments subject to such
Permitted Amendment shall thereafter constitute a Class solely for the purpose
of Section 2.23.

 

“Closing Date” shall mean January 31, 2014.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

 

“Collateral Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated December 12, 2013, among BATS, Credit Suisse Securities (USA) LLC and
Credit Suisse AG.

 

“Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

8

--------------------------------------------------------------------------------


 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, B-1 Term Loan Commitment, Initial B-2 Term Loan
Commitment, Incremental B-2 Term Loan Commitment or Incremental Term Loan
Commitment.

 

“Communications” shall have the meaning assigned to such term in
Section 9.01(ge)(ii).

 

“Competitor” shall mean each Person identified by the Borrower as a competitor
or a Controlled Affiliate thereof, in each case as set forth on Schedule
1.01(b), which schedule may be updated from time to time after the Closing Date
as mutually agreed by the Borrower and the Administrative Agent (each party
acting reasonably).  The identification of any Person as a Competitor after the
Closing Date shall be effective only as of the time of such identification and
any such identification shall have no retroactive effect of any kind, including
to disqualify any Person that theretofore shall have become a Lender.
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that Administrative Agent will not have any responsibility or obligation
of any kind to determine whether any Lender or potential Lender is a Competitor
and Administrative Agent will have no liability with respect to any assignment
made to a Competitor.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer in the
form of Exhibit G.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated January 2014.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period and, to the extent not reflected in such consolidated
interest expense, the excess of any payment made in respect of interest rate
Hedging Agreements over any payments received in respect of such Hedging
Agreements, (ii) consolidated income tax expense for such period, (iii) losses
from extraordinary items for such period, (iv) all amounts attributable to
depreciation and amortization for such period, (v) expenses incurred in
connection with repurchases of employee equity or stock options,
(vi) non-recurring fees, costs and expenses incurred during such period in
connection with (x) any actual or proposed capital markets transaction, (y) any
actual or proposed financing permitted hereunder, including the Transactions and
any actual or proposed financing in connection with the Hotspot Acquisition, and
(z) any actual or proposed acquisition permitted hereunder, including the Merger
and the Hotspot Acquisition, (vii) one-time or non-recurring fees, costs,
charges or losses for such period (to the extent not already included in the
calculation of Consolidated EBITDA for such period) for asset dispositions,
severance, relocation, transition or other restructuring charges (x) in
connection with the Transactions or the Hotspot Acquisition and (y) otherwise,
in the case of this clause (y), not exceeding $25,000,000 in aggregate during
the term of the Agreement, (viii) any non-cash charges, expenses or losses
(other than any such charge, expense or loss that results from the write-down or
write-off of current assets) for such period and (ix) any Tax Sharing Payments
for such period, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, the sum of (i) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges, expenses or losses added to Consolidated Net Income pursuant
to clause (a)(viii) above (other than any such cash payments in respect of
interest rate Hedging Agreements) in a previous period, (ii) any extraordinary
gains and all non-cash items of income or gain for such period and (iii) the
excess of any payment received in respect of interest rate Hedging Agreements
over any payments made in respect of such Hedging Agreements.  For purposes of
determining the Leverage Ratio and the Secured Leverage Ratio as of or for the
periods ended on March 31, 2014, June 30, 2014 and September 30, 2014,
Consolidated EBITDA will

 

9

--------------------------------------------------------------------------------


 

be deemed to be equal to (i) for the fiscal quarter ended June 30, 2013,
$43,296,000, (ii) for the fiscal quarter ended September 30, 2013, $42,466,000,
and (iii) for the fiscal quarter ended December 31, 2013, $36,696,000.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary (other than any Broker Dealer Subsidiary) to the extent
that the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary, (b) the income of any
Broker Dealer Subsidiary (i) to the extent that the declaration or payment of
dividends or similar distributions by such Broker Dealer Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement or instrument applicable to such Broker Dealer Subsidiary (other
than any charter restriction imposed at the request of, or any agreement or
instrument with, such Broker Dealer Subsidiary’s applicable regulators) and
(ii) other than to the extent that such Broker Dealer Subsidiary reasonably
believes, in good faith, that such income could be distributed, declared and
paid as a dividend or similar distribution without causing such Broker Dealer
Subsidiary’s capital to be at or below the highest level at which dividends by
such Broker Dealer Subsidiary may be restricted, other activities undertaken by
such Broker Dealer Subsidiary may be limited or other regulatory actions with
respect to such Broker Dealer Subsidiary may be taken, in each case by
applicable regulators based upon such capital (such level, the “Minimum Capital
Requirement”), (c) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (d) the income or loss of any Person in which any other Person
(other than the Borrower or a Wholly Owned Subsidiary or any director holding
qualifying shares in accordance with applicable law) has an ownership interest
that is attributable to the ownership interest of such other Person, (e) any
gains or losses attributable to sales of assets out of the ordinary course of
business and (f) any income or loss attributable to the early extinguishment of
Indebtedness.  For purposes of calculating a Broker Dealer Subsidiary’s capital
at any time pursuant to clause (b)(ii) of this definition, receivables that are
less than 30 days old at such time and are reasonably expected to be collected
shall be deemed to be cash in an amount equal to 80% of the balance sheet value
of such receivables.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the Revolving Credit Facility and the Term Loan
Facility.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Cash Equivalents) of the Borrower and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

10

--------------------------------------------------------------------------------


 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied or (ii) to pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder, (b) has notified the Borrower or the Administrative Agent
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable Default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in writing that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law or, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or Federal regulatory authority acting in such a capacity; or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject, in the case of clause (c) above to the proviso
thereto) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

“Direct Edge” shall mean Direct Edge Holdings LLC.  Following the consummation
of the Merger, Direct Edge and BATS Global Markets Holdings, Inc. (“BATS”) each
became a direct Wholly Owned Subsidiary of the Borrower.

 

“Discount Range” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise (except as a result of a Change in
Control or Asset Sale so long as any rights of the holders thereof upon such
event shall be subject to the prior payment in full of the Obligations and the

 

11

--------------------------------------------------------------------------------


 

termination of the Commitments), or is redeemable at the option of the holder
thereof (other than solely for Qualified Capital Stock), in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date in effect at the time such Equity
Interest is issued, or (b) is convertible into or exchangeable (other than at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest referred to in clause (a) above, in each case at any time prior
to the first anniversary of the Latest Maturity Date in effect at the time such
Equity Interest is issued.

 

“Dollar Amount” shall mean, at any time:

 

(a)           with respect to any Loan denominated in Dollars, the principal
amount thereof then outstanding (or in which such participation is held); and

 

(b)           with respect to any Alternative Currency Revolving Loan, the
principal amount thereof then outstanding in the relevant Alternative Currency
converted to Dollars in accordance with Section 1.05 and Section 2.25(a).

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“ECF Percentage” shall mean 50% (or, if the Secured Leverage Ratio as of the
last day of the applicable fiscal year shall have been (x) greater than
1.501.75:1.00 but equal to or less than 2.00:1.00 (or, if the Acquisition
Closing Date has occurred, 2.25:1.00),2.25:1.00, 25% or (y) equal to or less
than 1.501.75:1.00, 0%).

 

“ECF Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(c).

 

“Eligible Assignee” shall mean (a) a Lender, an Affiliate of any Lender or any
Related Fund and (b) any commercial bank, insurance company, investment or
mutual fund or other entity (in all cases, excluding any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that none of (i) the Borrower nor any Subsidiary or
Affiliate thereof nor (ii) any Defaulting Lender shall be an Eligible Assignee. 
In no event shall “Eligible Assignee” include any Competitor without the prior
written consent of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Engagement Letter” shall mean the Engagement Letter dated December 12,
2013,June 13, 2016, among BATS and the Arrangers.

 

“Environmental Laws” shall mean all applicable and binding Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements with a Governmental Authority in each case, relating to
the environment, the preservation or reclamation of natural resources,
endangered or threatened species, protection of the climate or the presence or
Release of, exposure to, or the generation, distribution, use, treatment,
storage, transport, recycling or handling of, or the arrangement for such
activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages, costs of medical monitoring, remediation costs and reasonable fees and
expenses of attorneys and consultants), whether contingent or otherwise, arising
out of or relating to (a) compliance or non-compliance with any Environmental
Law, (b) the generation, use, handling, distribution, recycling, transportation,
storage, treatment or disposal (or the arrangement for such activities) of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permits” shall mean any permit, license or other approval
required under any Environmental Law.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
and membership interests in a limited liability company, beneficial interests in
a trust or other equity interests in any Person, and any option, warrant or
other right entitling the holder thereof to purchase or otherwise acquire any
such equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and any final regulations promulgated and the rulings thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code or, in each case, any comparable provision of foreign
law.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period is waived by regulation or by the PBGC), (b) the failure of any
Plan to satisfy the minimum funding standard applicable to such Plan (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, (c) the filing pursuant to Section 412 of the Code or Section 302 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is reasonably
expected to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or the
administrator of any Plan or Multiemployer Plan of any notice relating to the
intention to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan, (g) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 436(f) of the Code or
Section 206 of ERISA, (h) the receipt by the Borrower or any of its ERISA
Affiliates

 

13

--------------------------------------------------------------------------------


 

of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
of its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability against the Borrower or any ERISA Affiliate or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in “reorganization,”
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status within the meaning of Title IVSection 432 of the Code or Section 305 of
ERISA, (i) the occurrence of a non-exempt “prohibited transaction” with respect
to a Plan (i) in which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or
(ii) through which the Borrower or any such Subsidiary could otherwise be
liable, (j) any Foreign Benefit Event, (k) the conditions for the imposition of
a lien under Section 302(f303(k) of ERISA shall have been met with respect to
any Plan or (l) any other event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary under ERISA, the Code or any comparable provision of foreign law.

 

“Escrow Account” shall have the meaning set forth in the Escrow Agreement.EU
Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Escrow Agent” shall have the meaning set forth in the Escrow Agreement.

 

“Escrow Agreement” shall mean that certain Escrow Agreement (if any), in a form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent, to be dated as of the Funding Date, among the Escrow Agent, the Borrower
and the other parties thereto.

 

“Escrow Property” shall have the meaning set forth in the Escrow Agreement.

 

“Eurocurrency Liabilities” shall have the meaning given to such term in the
definition of “Statutory Reserves.”

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Events of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, commencing
with the fiscal year ending on December 31, 2014, (a) the sum, without
duplication, of (i) Consolidated EBITDA for such fiscal year and (ii) reductions
to noncash working capital of the Borrower and the Subsidiaries for such fiscal
year (i.e., the decrease, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year) minus (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrower and
the Subsidiaries with respect to such fiscal year, (ii) consolidated interest
expense for such fiscal year payable in cash; provided that, for purposes of
this definition, if any interest expense that is payable in cash on a regular
basis accrues in a fiscal year but is not paid until the following fiscal year
because the applicable interest payment date does not occur until such following
fiscal year, such interest expense will be allocated to the fiscal year in which
it accrued, (iii) Capital Expenditures made in cash during such fiscal year,
except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated EBITDA, (iv) permanent repayments of
Indebtedness (other than voluntary prepayments of Term Loans and mandatory
prepayments of Loans under Section 2.13) made in cash by the Borrower and the
Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and only to
the extent that such prepayments do not occur in connection

 

14

--------------------------------------------------------------------------------


 

with a refinancing of such Indebtedness, (v) all expenses, charges and losses
actually paid in cash during such fiscal year that are added-back to
Consolidated Net Income for purposes of calculating Consolidated EBITDA,
(vi) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year), (vii) cash consideration paid during such
fiscal year to make any Permitted Acquisitions or Investments permitted under
clause (o) or (p) of Section 6.04, (viii) the aggregate amount of Restricted
Payments made by the Borrower in cash during such fiscal year pursuant to clause
(ii) of Section 6.06(a) and (ix) the amount, determined reasonably and in good
faith by the Borrower, that would otherwise be included in Excess Cash Flow
calculated in accordance with the foregoing that is attributable to or was
invested by the Borrower and the Subsidiaries in Broker Dealer Subsidiaries
which cannot be distributed without resulting in a Default under Section 6.10.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange and Clearing Operations” shall mean the business relating to exchange
and clearing, depository and settlement operations conducted by the Borrower or
any of its Subsidiaries.

 

“Exchange Rate” for any Alternative Currency shall mean the rate determined by
the Administrative Agent, to be the rate quoted by the Administrative Agent as
the exchange rate for the purchase by the Administrative Agent of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m.  London time on the date two Business Days prior to the
date as of which the foreign exchange computation is made or if such rate cannot
be computed as of such date such other date as the Administrative Agent shall
reasonably determine is appropriate under the circumstances; provided that the
Administrative Agent may obtain such exchange rate from another financial
institution designated by Administrative Agent if the Administrative Agent does
not have as of the date of determination an exchange buying rate for any such
currency.

 

“Excluded Subsidiary” shall mean (i) each Foreign Subsidiary, (ii) each Broker
Dealer Subsidiary, (iii) each Inactive Subsidiary and (iv) each Foreign
Subsidiary Holdco.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21(a)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with its obligations under Section 2.20(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall mean the credit agreement dated as of
December 19, 2012 (as amended or otherwise modified prior to the Closing Date)
among BATS Global Markets, Inc. (n/k/a BATS Global Markets Holdings, Inc.), the
lenders party thereto and Credit Suisse AG, as administrative agent and
collateral agent.

 

“Failed Auction” shall have the meaning assigned to such term in
Section 2.12(c).

 

15

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable
thereto and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FCPA” shall have the meaning assigned to such term in Section 3.22.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Fees” shall mean the Applicable Facility Fees and, the Administrative Agent
Fees and the Collateral Agent Fees.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Amendment Effective Date” shall mean February 24, 2015.

 

“First Financial Statement Delivery” shall mean the delivery of the Borrower’s
financial statements pursuant to Section 5.04(b) in respect of the first full
fiscal quarter following the ClosingSecond Amendment Date.

 

“Foreign Asset Sale” shall mean an Asset Sale consummated by a Foreign
Subsidiary.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan or (d) the incurrence of any liability by the Borrower or any Subsidiary
under applicable law on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein, in each case, that could reasonably be expected to result in a
Material Adverse Effect.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Pension Plan” shall mean any defined benefit plan, sponsored,
maintained or contributed to, or required to be sponsored, maintained or
contributed to, by the Borrower or any ERISA Affiliate that under applicable law
of any jurisdiction other than the United States is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

16

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary, so long as such
Subsidiary has no material assets other than securities or Indebtedness of one
or more Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating
to an ownership interest in any such securities, Indebtedness or Subsidiaries.

 

“Foreign Subsidiary Refinancing Debt” shall mean one or more series of senior
unsecured loans, senior first lien loans secured by the Collateral on an equal
and ratable basis with the Obligations (and/or by assets of any Foreign
Subsidiary), or senior second lien (or more junior) loans secured by the
Collateral on a second lien (or more junior) basis (and/or by assets of any
Foreign Subsidiary), in each case incurred by any Foreign Subsidiary, together
with any guarantees thereof by any Loan Party and/or any Foreign Subsidiary;
provided that (a) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Foreign Subsidiary
Refinancing Debt, (b) after giving effect to the incurrence of such Foreign
Subsidiary Refinancing Debt and the use of proceeds thereof, the Borrower shall
be in compliance on a pro forma basis, with the financial covenant set forth in
Section 6.11, (c) to the extent the same is secured by the Collateral, such
Foreign Subsidiary Refinancing Debt shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, (d) such Foreign Subsidiary Refinancing Debt shall not be
an obligation of, or otherwise Guaranteed by, any Subsidiary that is not a Loan
Party or a Foreign Subsidiary, and (e) the Net Cash Proceeds of such Foreign
Subsidiary Refinancing Debt (or other cash in an amount equal to such Net Cash
Proceeds) shall be applied, substantially concurrently with the issuance or
incurrence thereof, to the pro rata payment of any outstanding Term Loans at
such time.

 

“FSA” shall mean the Financial Services Authority or any entity or entities
succeeding in its functions.

 

“Funding Date” shall mean the date on which the B-1 Term Loans and Incremental
B-2 Term Loans are funded.

 

“Funding Fees” shall mean the B-1 Funding Fees and the Incremental B-2 Funding
Fees.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any self-regulatory organization and any supra-national
bodies such as the European Union or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other

 

17

--------------------------------------------------------------------------------


 

obligation of the payment of such Indebtedness or other obligation or (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement, substantially in the form of Exhibit E,
among the Borrower, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties, together with all supplements thereto.

 

“Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c) and each other
Subsidiary that is or becomes a party to the Guarantee and Collateral Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated as hazardous or toxic by or pursuant to any
binding law (including common law), treaty, regulation, rule, ordinance, code,
decree, judgment, directive, order (including consent orders) and agreements
with governmental Authority relating to the environment, natural resources,
endangered or threatened species or protection of the climate.

 

“Hedging Agreement” shall mean any rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions.

 

“Hotspot Acquisition” shall mean the acquisition directly or indirectly of all
of the issued and outstanding equity interests of the Target pursuant to the
Hotspot Purchase Agreement.

 

“Hotspot Purchase Agreement” shall mean that certain Securities Purchase
Agreement dated as of January 27, 2015, between the Seller and  the Borrower.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Inactive Subsidiary” shall mean any Subsidiary that (a) does not conduct any
substantial business operations, (b) has assets with a book value not in excess
of $3,500,000 with respect to any Subsidiary and $10,000,000 in the aggregate
for all such Subsidiaries and (c) does not have any Indebtedness outstanding to
any Person other than to Borrower or any Subsidiary.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrower, the Administrative Agent and one or more Incremental Term Lenders or
Incremental Revolving Lenders, as the case may be.

 

“Incremental B-2 Funding Fee” shall have the meaning assigned to such term in
Section 2.05(e).

 

“Incremental B-2 Term Loan” shall mean the Term Loans made by the Incremental
B-2 Term Loan Lenders pursuant to Section 2.01.

 

18

--------------------------------------------------------------------------------


 

“Incremental B-2 Term Loan Commitment” shall mean, with respect to each Lender,
the amount set forth opposite such Lender’s name on Schedule 2.01(c) to this
Agreement directly below the column entitled “Incremental B-2 Term Loan
Commitment,” as the same may be terminated pursuant to Article VII.  The
aggregate amount of the Incremental B-2 Term Loan Commitment as of the Amendment
Date is $227,625,000.

 

“Incremental B-2 Term Loan Lender” shall mean the Lenders of the Incremental B-2
Term Loans.

 

“Incremental Commitment” shall mean, as the context may require, an Incremental
Revolving Credit Commitment or an Incremental Term Loan Commitment.

 

“Incremental Equivalent Debt” shall mean Indebtedness consisting of unsecured
senior, senior subordinated or junior subordinated notes, or senior secured
notes secured by the Collateral on an equal priority basis with or junior
priority basis to the Obligations, in each case issued in a public offering,
Rule 144A or other private placement, or, in lieu of the foregoing, any
unsecured senior, senior subordinated or junior subordinated term loans or
senior secured term loans secured by the Collateral on a junior priority basis
to the Obligations, in each case subject to the terms set forth in
Section 2.22(e).

 

“Incremental Facility Amount” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(c).

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.22, to make incremental amounts of
Revolving Loans to the Borrower.

 

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Credit Commitment.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.22, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b).  Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.22
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar

 

19

--------------------------------------------------------------------------------


 

instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person, (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all Synthetic Lease Obligations of such Person, (i) net obligations of such
Person under any Hedging Agreement, valued at the Agreement Value thereof,
(j) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any warrants, rights or options to acquire such equity interests on a date prior
to the 91st day following the Latest Maturity Date in effect on the date of
issuance thereof, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (k) all obligations of such Person as an account party in
respect of letters of credit and (l) all obligations of such Person in respect
of bankers’ acceptances; provided that, for the avoidance of doubt, any
obligation to make any Tax Sharing Payment shall not constitute Indebtedness. 
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner.  The “amount” or “principal amount”
of any Indebtedness at any time of determination represented by any Guarantee
referred to in clause (f) shall be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum monetary exposure in respect thereof
as of such date as determined reasonably and in good faith by a Financial
Officer of the Borrower.  The amount of Indebtedness referred to in clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the property encumbered
thereby.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial B-2 Term Loan Lenders” shall mean the Lenders of the Initial B-2 Term
Loans.

 

“Initial B-2 Term Loans” shall mean the B-2 Term Loans listed on Schedule
2.01(a).

 

“Initial B-2 Term Loan Commitment” shall mean, with respect to each Lender, the
amount set forth opposite such Lender’s name on Schedule 2.01(a) to this
Agreement directly below the column entitled “Term Loan Commitment,” as the same
may be terminated pursuant to Article VII.  The aggregate amount of the B-2 Term
Loan Commitment as of the Closing Date was $470,000,000.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no

 

20

--------------------------------------------------------------------------------


 

numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months (or, if agreed by the relevant Lenders, 12 months or a shorter
period) thereafter, as the Borrower may elect; provided, however, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period, (c) no Interest Period for
any Loan shall extend beyond the maturity date of such Loan, and (d) the initial
Interest Period in respect of the Term Loans borrowed on the ClosingSecond
Amendment Date shall commence on the ClosingSecond Amendment Date and shall end
on the last Business Day of March 2014, (e) the initial Interest Period in
respect of B-1 Term Loans borrowed on the Funding Date shall commence on the
Funding Date and end on the last Business Day of March 2015 and (f) the initial
Interest Period or Interest Periods applicable to the Incremental B-2 Term Loans
made on the Funding Date shall be identical to the Interest Period or (on a
proportionate basis) Interest Periods applicable to Initial B-2 Term Loans
outstanding on the Funding Date.September 2016.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“InvestmentInvestments” shall have the meaning assigned to such term in
Section 6.04.

 

“IP Security Agreements” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“JPM Fee Letter” shall mean the Fee Letter dated January 27, 2015, among  the
Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.

 

“Latest Maturity Date” shall mean, at any date of determination, the then-latest
final maturity date applicable to any Loan or Commitment outstanding at such
time.

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01(a) (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) (b) the Persons listed on Schedule 2.01(b) (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (c) the Person listed on Schedule 2.01(c) (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (dand (b) any Person that has become a party hereto pursuant to
an Assignment and Acceptance, an Incremental Assumption Agreement or a
Refinancing Amendment.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the Test Period most recently ended on or prior to
such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period denominated in Dollars or Alternative Currency, the rate per
annum determined by the Administrative Agent to be the arithmetic mean of the
offered rates for deposits in the relevant currency with a term comparable to
such Interest Period that appears on the applicable ReutersBloomberg screen (or
any service selected by the Administrative Agent that has been nominated by the
ICE Benchmark Administration (or any successor service or entity that has been
authorized by the U.K. Financial Conduct Authority to administer the London
Interbank Offered Rate)) at (i) in the case of Dollars, approximately 11:00
a.m.,

 

21

--------------------------------------------------------------------------------


 

London, England time, on the second full Business Day preceding the first day of
such Interest Period, or (ii) in the case of Sterling, approximately 11:00 a.m.,
London, England time, on the first day of such Interest Period, or (iii) in the
case of Euros, approximately 11:00 a.m., London, England time, on the second
full Target Day preceding the first day of such Interest Period; provided that
if the Reuters screen shall not be available for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate
(as defined below); provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBO Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist an applicable ReutersBloomberg screen, “LIBO Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is able to borrow in the relevant
currency at approximately 11:00 a.m., London, England time, two (2) Business
Days prior to the first day of such Interest Period in the London interbank
market for delivery on the first day of such Interest Period for the number of
days comprised therein and in an amount comparable to its portion (or, if it
shall not have any portion of such Eurodollar Borrowing, $5,000,000) of the
amount of such Eurodollar Borrowing to be outstanding during such Interest
Period.  Notwithstanding the foregoing, for purposes of clause (c) of the
definition of “Alternate Base Rate”, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination).  “Interpolated Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Reuters screen for the longest period
for which the applicable Reuters screen is available that is shorter than the
Impacted Interest Period; and (b) the applicable Reuters screen for the shortest
period for which the applicable Reuters screen is available that exceeds the
Impacted Interest Period, in each case, at such time.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Loan Documents” shall mean this Agreement, the Security Documents, each
Incremental Assumption Agreement, the Escrow Agreement (if any)First Amendment,
the Second Amendment and any other Loan Modification Agreement, any Refinancing
Amendment, the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e) and any other document executed in connection with the
foregoing.

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, the Borrower
and the Accepting Lenders party thereto.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans and Term Loans.

 

“Majority in Interest,” when used in reference to Lenders of any Class, shall
mean, at any time, (a) in the case of Revolving Credit Lenders, Lenders having
outstanding Revolving Loans and unused Revolving Credit Commitments representing
more than 50% of the sum of the Revolving Loans and unused Revolving Credit
Commitments outstanding at such time, and (b) in the case of the B-1 Term
Lenders of any Class, Lenders holding outstanding B-1 Term Loans and unused B-1
Term Loan

 

22

--------------------------------------------------------------------------------


 

Commitments of such Class representing more than 50% of all B-1 Term Loans and
B-1 Term Loan Commitments of such Class outstanding at such time, (c) prior to
the Acquisition Closing Date,  in the case of the Initial B-2 Term Lenders of
any Class, Lenders holding outstanding Initial B-2 Term Loans of such
Class representing more than 50% of all Initial B-2 Term Loans of such
Class outstanding at such time; (d) prior to the Acquisition Closing Date,  in
the case of the Incremental B-2 Term Lenders of any Class, Lenders holding
outstanding Incremental B-2 Term Loans and unused Incremental B-2 Term Loan
Commitments of such Class representing more than 50% of all Incremental B-2 Term
Loans and Incremental B-2 Term Loan Commitments of such Class outstanding at
such time and (e) after the Acquisition Closing Date, in the case of the B-2
Term Lenders of any Class, Lenders holding outstanding B-2 Term Loans of such
Class representing more than 50% of all B-2 Term Loans of such Class outstanding
at such time; provided that the Revolving Loans, unused Revolving Credit
Commitments and outstanding B-1 Term Loans, B-1 Term Loan
Commitment, Incremental B-2 Term Loan Commitment and B-2 Term Loans of any
Defaulting Lender shall be disregarded in the determination of Majority in
Interest at any time.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Borrower and the Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or any other Loan Party to
perform its material obligations under the Loan Documents to which it is or will
be a party or (c) a material impairment of the rights and remedies of or
benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans) of any
one or more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $15,000,000 (increasing on and after the Acquisition Closing Date to
$18,000,000).18,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the Agreement Value of
such Hedging Agreement at such time.

 

“Maturity Date” shall mean the Revolving Credit Maturity Date, the B-1 Term Loan
Maturity Date, the B-2 Term Loan Maturity Date or the Incremental Term Loan
Maturity Date, as the context may require.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger” shall mean the merger of Direct Edge with and into a subsidiary of the
Borrower pursuant to, and as contemplated by, the Merger Agreement.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
August 23, 2013 (as amended or otherwise modified prior to the Closing Date,
including by Amendment No. 1 to Agreement and Plan of Merger, dated as of
October 16, 2013).

 

“Minimum Capital Requirement” shall have the meaning assigned to such term in
the definition of the term “Consolidated Net Income.”

 

“MNPI” shall mean information and documentation that is (i) material with
respect to the Borrower or any Subsidiary or any of their respective securities
for purposes of foreign, United States federal and state securities laws and
(ii) which is not publicly available and is not of a type that would be publicly
available if the Borrower were a public reporting company.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

23

--------------------------------------------------------------------------------


 

“Mortgaged Properties” shall mean each parcel of owned real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.10.

 

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
Section 5.10, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is contributed to, or required to be
contributed to, by the Borrower or any of its ERISA Affiliates.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including casualty insurance settlements and condemnation awards and
cash proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (i) selling expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar taxes
and the Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds) and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by the asset sold in such Asset Sale and which
is required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset); provided, however, that, if (x) the
Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent within five Business Days of receipt thereof setting forth
the Borrower’s intent to reinvest such proceeds in productive assets of a kind
then used or usable in the business of the Borrower and the Subsidiaries within
12 months of receipt of such proceeds and (y) no Default or Event of Default
shall have occurred and be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
12-month period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; and (b) with respect to any issuance or incurrence of Indebtedness,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.  Without limiting the
generality of the foregoing, proceeds received in any Asset Sale by any Broker
Dealer Subsidiary shall not constitute Net Cash Proceeds if and to the extent
that at the time the related prepayment of Loans pursuant to
Section 2.13(b) would be required to be made by the Borrower, the Borrower
reasonably and in good faith believes that the distribution of such proceeds to
the Borrower would result in a Default under Section 6.10.

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
amendment, waiver or other modification that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 9.08 and
(ii) has been approved by the Required Lenders.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

 

“OID” shall have the meaning assigned to such term in Section 2.22(b).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

24

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Parent Company” shall mean the Borrower and, if any, each direct or indirect
parent of the Borrower; provided that, with respect to any such direct or
indirect parent of the Borrower, at least a majority of the equity interests in
such parent immediately after it became a parent of the Borrower were held by
Persons who were equity holders of the Borrower or a pre-existing Parent Company
immediately prior thereto.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(g).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

“Perfection Certificate Supplement” shall have the meaning assigned to such term
in Section 4.03(l).

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(F).

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan, but including any “multiple employer” pension plan within the meaning of
Sections 4063 and 4064 of ERISA) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” (as defined in
Section 3(5) of ERISA) or “contributing sponsor” (as defined in
Section 4001(a)(13) of ERISA).

 

“Platform” shall have the meaning assigned to such term in Section 9.01(g).

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Pounds Sterling” or “£” shall mean the lawful currency of the United Kingdom.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01(g).

 

“Purchase Agreement” shall mean that certain Securities Purchase Agreement dated
as of January 27, 2015, between the Seller and  the Borrower.

 

25

--------------------------------------------------------------------------------


 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Qualifying BidBids” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Recipient” shall mean the Administrative Agent or any Lender, as applicable.

 

“Refinancing Amendment” shall mean an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, establishing and otherwise providing for the incurrence of
such Specified Refinancing Debt in accordance with Section 2.24.

 

“Refinancing Debt” shall mean one or more series of senior unsecured notes or
loans, senior first lien secured notes secured by the Collateral on an equal and
ratable basis with the Obligations, or senior second lien (or more junior)
secured notes or loans secured by the Collateral on a second lien (or more
junior) basis, in each case issued in respect of a refinancing of all or a
portion of the Loans or Commitments under the Credit Facilities; provided that,
(a) to the extent the same is secured, such Refinancing Debt shall be subject to
a customary intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent, (b) such Refinancing Debt shall not be
an obligation of, or otherwise Guaranteed by, any Subsidiary that is not a Loan
Party, (c) such Refinancing Debt shall mature on or after the Latest Maturity
Date of (or, in the case of any unsecured or junior secured Refinancing Debt,
the date that is 91 days after) the Maturity Date of the Loans (or Commitments,
if applicable) being refinanced thereby, (d) such Refinancing Debt does not have
a weighted average life to maturity that is less than the remaining weighted
average life to maturity of (or, in the case of any unsecured or junior secured
Refinancing Debt, 91 days longer than the remaining average life to maturity of)
the Loans (or Commitments, if applicable) being refinanced thereby, (e) the
terms and conditions of such Refinancing Debt (excluding pricing and optional
prepayment and redemption terms) shall be substantially identical to, or no more
favorable (taken as a whole) to the investors or lenders providing such
Refinancing Debt than, those applicable to the Loans or Commitments being
refinanced thereby (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of the incurrence of such
Indebtedness) and (f) the Net Cash Proceeds of such Refinancing Debt shall be
applied, substantially concurrently with the issuance or incurrence thereof, to
the pro rata payment of the outstanding Class of Loans being so refinanced (and,
in the case of Revolving Loans, a corresponding amount of the applicable
Revolving Credit Commitments shall be permanently reduced).

 

“Refinancing Debt Documents” shall mean, collectively, the indentures, loan
documents or other similar agreements pursuant to which any Refinancing Debt is
issued or incurred, together with all instruments and other agreements in
connection therewith, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, but only to the extent permitted
under the terms of the Loan Documents.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Securities Exchange Subsidiary” shall mean (a) each entity listed on
Schedule 1.01(d) and (b) any other Subsidiary that is a national securities
exchange, multilateral trading facility or recognized investment exchange
registered with and regulated by the SEC, the FSA or similar regulatory
authority, in the case of each of (a) and (b) to the extent and so long as the
direct parent of such Subsidiary is not permitted by (or is required to seek the
consent or approval of) the applicable regulatory authority to pledge, or is
prohibited under applicable law from pledging, the Equity Interests of such
Subsidiary as Collateral hereunder.  The list of Registered Securities Exchange
Subsidiaries as of the Closing Date is set forth on Schedule 1.01(d), which
schedule may be amended or supplemented from time to time as set forth in
Section 5.04(c).

 

26

--------------------------------------------------------------------------------


 

“Regulated Subsidiary” shall mean a Broker Dealer Subsidiary or a Registered
Securities Exchange Subsidiary.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within, under, from or upon any
building, structure, facility or fixture.

 

“Repayment” shall mean the repayment of all borrowings outstanding under the
Existing Creditthis Agreement immediately prior to the Second Amendment Date and
the termination of all commitments thereunderof the Lenders provided under this
Agreement immediately prior to the Second Amendment Date.

 

“Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a).

 

“Reply Amount” shall have the meaning assigned to such term in Section 2.12(c).

 

“Reply Discount Price” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided that the Loans and unused Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06(a).

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Asset Sale Payment Amount” shall mean, at any time a prepayment
shall be made pursuant to Section 2.13(b) in respect of a Foreign Asset Sale, an
amount equal to (a) the aggregate amount of Restricted Asset Sale Proceeds minus
(b) the amount of additional taxes, if any, reasonably estimated by the Borrower
to be actually payable if such amount of Restricted Asset Sale Proceeds were to
be repatriated from the applicable Foreign Subsidiary to the Borrower.

 

27

--------------------------------------------------------------------------------


 

“Restricted Asset Sale Proceeds” shall mean, at any time a prepayment shall be
made pursuant to Section 2.13(b) in respect of a Foreign Asset Sale, an amount
equal to the Net Cash Proceeds attributable thereto if and solely to the extent
that the repatriation of such Net Cash Proceeds to the Borrower (a) would result
in material adverse Tax consequences to the Borrower or any other Subsidiary or
(b) would be prohibited or restricted by applicable law, rule or regulation.

 

“Restricted ECF” shall mean, with respect to any fiscal year, an amount equal to
the unrepatriated Excess Cash Flow attributable to any Foreign Subsidiary if and
solely to the extent that the repatriation of such attributable Excess Cash Flow
to the Borrower (a) would result in material adverse Tax consequences to the
Borrower or any other Subsidiary or (b) would be prohibited or restricted by
applicable law, rule or regulation.

 

“Restricted ECF Payment Amount” shall mean, with respect to any fiscal year, an
amount equal to (a) the aggregate amount of Restricted ECF for such period
multiplied by the applicable ECF Percentage minus (b) the amount of additional
taxes, if any, reasonably estimated by the Borrower to be actually payable in
respect of such period if such amount of Restricted ECF had been repatriated
from the applicable Foreign Subsidiaries to the Borrower.

 

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any Subsidiary, provided that, for
the avoidance of doubt, no Tax Sharing Payment shall constitute a Restricted
Payment.

 

“Return Bid” shall have the meaning assigned to such term in Section 2.12(c).

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance, Incremental Assumption
Agreement or Refinancing Amendment pursuant to which such Lender assumed its
Revolving Credit Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.22 or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  Unless the context
shall otherwise require, the term “Revolving Credit Commitment” shall include
any Incremental Revolving Credit Commitments and Specified Refinancing Revolving
Commitments.

 

“Revolving Credit Facility” shall mean the revolving credit facility provided
for by this Agreement.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean January 31, 2017.June 30, 2019.

 

“Revolving Lender” shall mean a Lender with a Revolving Credit Commitment.

 

28

--------------------------------------------------------------------------------


 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (ii) of Section 2.01(a).

 

“S&P” shall mean Standard & Poor’sS&P Global Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person owned 50% or more by any Person or Persons described in the
foregoing clause (a).

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor Governmental Authority.

 

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of the Second Amendment Date.

 

“Second Amendment Date” shall mean June 30, 2016.

 

“Secured Leverage Ratio” shall mean, on any date, the ratio of (i) Secured Total
Debt on such date to (ii) Consolidated EBITDA for the Test Period most recently
ended on or prior to such date.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Secured Total Debt” shall mean the aggregate principal amount of Total Debt
that is secured by a Lien.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the IP Security Agreements, the Escrow Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

 

“Seller” meansshall mean Knight Capital Group, Inc., a Delaware
Corporationcorporation.

 

“Specified Purchase Agreement Representations” shall mean the representations
made by the Seller with respect to  the Target and its subsidiaries in the
Purchase Agreement that are material to the interests of the B-1 Term Loan
Lender and the Incremental B-2 Term Loan Lender, but only to the extent that
the  Borrower has the right to terminate its obligations under the Purchase
Agreement or to refuse to consummate the Hotspot Acquisition as a result of a
breach of such representations in the Purchase Agreement.

 

29

--------------------------------------------------------------------------------


 

“Specified Refinancing Debt” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Specified Refinancing Revolving Commitments” shall have the meaning assigned to
such term in Section 2.24(b).

 

“Specified Refinancing Term Loans” shall mean Specified Refinancing Debt
incurred in the form of term loans pursuant to a Refinancing Amendment.

 

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01(a)(i) (as to the Loan Parties only), 3.01(a)(ii) (as to
the Loan Parties only), 3.01(d), 3.02(a) (but modifying the representations and
warranties in Section 3.02(a) to relate to the Loan Documents and/or other
definitive documentation relating to the applicable financing), 3.03, 3.04,
3.11, 3.12, 3.18 (but modifying the representations and warranties in
Section 3.18, if necessary, to relate to security documents relating to the
applicable financing and qualified by customary “Sungard” limitations), 3.21
(but modifying the references to the “Transactions” and the “Closing Date” in
Section 3.21 to refer to the applicable financing and the effective date
thereof), and the use of proceeds from any Loan in violation of
Section 3.223.22.

 

“Specified Transaction” shall mean (i) the Merger, (ii) the other Transactions,
(iii) the Hotspot Acquisition and (iv) any Investment that results in a person
becoming a Subsidiary, any Permitted Acquisition or any sale or other
disposition that results in a Subsidiary ceasing to be a Subsidiary or any sale
or other disposition of a business unit, line of business or division of the
Borrower or a Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(j).

 

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D). 
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean  any subsidiary other than (except for references to
“Subsidiary” in, and for purposes of, Sections 3.13,3.13 and 3.21 and
4.03(A)(m)) an Unrestricted Subsidiary

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

30

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

“Target” shall mean Hotspot FX Holdings, Inc. and its subsidiaries.

 

“Target Day” shall mean any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

“Tax Sharing Payments” shall have the meaning assigned to such term in
Section 6.13.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tax Sharing Payments” shall have the meaning assigned to such term in
Section 6.13.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder on the ClosingSecond Amendment Date
or the Funding Date, as applicable,  as set forth on Schedule 2.01, in the
Assignment and Acceptance, the Incremental Assumption Agreement or the
Refinancing Amendment pursuant to which such Lender assumed its Term Loan
Commitment, as the same may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.22 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  Unless the context shall otherwise require,
the term “Term Loan Commitments” shall include the Incremental Term Loan
Commitments or commitments to make Specified Refinancing Term Loans.

 

“Term Loan Facility” shall mean each term loan facility provided for by this
Agreement.

 

“Term Loan Maturity Date” shall mean June 30, 2023.

 

“Term Loans” shall mean B-1 Term Loans or B-2 Term Loans, as the context may
requirethe term loans made by the Lenders to the Borrower pursuant to clause
(i) of Section 2.01(a).  Unless the context shall otherwise require, the term
“Term Loans” shall include any Incremental Term Loans and Specified Refinancing
Term Loans.

 

31

--------------------------------------------------------------------------------


 

“Test Period” shall mean (a) for any date of determination for purposes of
actual compliance with Section 6.11, the most recent period of four consecutive
fiscal quarters of the Borrower ended on or prior to such date, (b) for any date
of determination of the Secured Leverage Ratio for purposes of the definition of
“ECF Percentage”, the most recent fiscal year covered by the financial
statements delivered pursuant to Section 5.04(a) and (c) for any date of
determination under this Agreement other than for purposes of (a) or (b) above,
the most recent period of four consecutive fiscal quarters of the Borrower ended
on or prior to such time in respect of which financial statements of the
Borrower are available.

 

“Total Debt” shall mean, at any time and without duplication, the total
Indebtedness of the Borrower and the Subsidiaries at such time (excluding
Indebtedness of the type described in clauseclauses (i) and clause (k) of the
definition of such term, except, in the case of such clause (k), to the extent
of any unreimbursed drawings thereunder); provided that the amount of B-1 Term
Loans and Incremental B-2 Term Loans outstanding prior to the Acquisition
Closing Date will be calculated net of the cash proceeds therefrom held by the
Borrower or the Escrow Agent in the Escrow Account.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.  The
initial Total Revolving Credit Commitment is $100,000,000.

 

“Transactions” shall mean, collectively, (a) the transactions contemplated by
the Merger Agreement, (b) the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder, (c) the payment of the Special Distribution, (db) the
funding of the Repayment, (e) the repayment of certain existing indebtedness of
Direct Edge and (f and (c) the repaymentpayment of related fees and expenses.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Uniform Commercial Code” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Acquisition ClosingSecond Amendment Date,; provided
that at such time (or promptly thereafter) the Borrower designates such
Subsidiary an Unrestricted Subsidiary in a notice to the Administrative Agent or
(b) any Subsidiary subsequently designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent; provided that in the
case of clause (b), (x) such designation shall be deemed to be an Investment on
the date of such designation in an amount equal to the net book value of the
investment therein and such designation shall be permitted only to the extent
permitted under Section 6.04 on the date of such designation, (y) no Event of
Default shall have occurred and be continuing or exist or would immediately
result from such designation after giving pro forma effect thereto and (z) on a
pro forma basis after giving effect to such designation the Leverage Ratio shall
not exceed 5.25:1.00 and (c) each Subsidiary of an Unrestricted Subsidiary.  The
Borrower may, by written notice to the Administrative Agent, re-designate any
Unrestricted Subsidiary as a Subsidiary (which shall constitute a reduction in
an outstanding Investment), and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if no Event of Default would
immediately result from such re-designation.  The designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute (y) the incurrence by
such Subsidiary at the time of such designation of any Indebtedness or Liens of
such Subsidiary outstanding at such time (after giving effect to, and taking
into account, any payoff or termination of Indebtedness or any release or
termination of Liens, in each case, occurring in connection or substantially
concurrently therewith) and (z) constitute a return on any Investment by
Borrower in such Unrestricted Subsidiary in an amount equal to the net book
value at the date of such prior designation of such Subsidiary as an
Unrestricted Subsidiary.

 

32

--------------------------------------------------------------------------------


 

“U.S. Person” shall mean any person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning given such term in
paragraph (f) of Section 2.20.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” shall have the meaning assigned to such term in Section 2.22(b).

 

“Yield Differential” shall have the meaning assigned to such term in
Section 2.22(b).

 

SECTION 1.02.          Terms Generally.  The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all types of tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
Except as otherwise expressly provided herein, (a) any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement, (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference in
this Agreement or any Loan Document to any other agreement or instrument shall
mean such agreement or instrument as amended, restated, supplemented or
otherwise modified from time to time, and (d) all terms of an accounting or
financial nature shall be construed in accordance with GAAP as in effect from
time to

 

33

--------------------------------------------------------------------------------


 

time; provided, however, that (i) if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article VI or any
related definition to eliminate the effect of any change in GAAP occurring after
the ClosingSecond Amendment Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders and (ii) whether a lease
constitutes a capital lease or an operating lease shall be determined based on
GAAP as in effect on the ClosingSecond Amendment Date, notwithstanding any
modification or interpretative change thereto after the ClosingSecond Amendment
Date.

 

SECTION 1.03.          Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the Secured
Leverage Ratio and the Leverage Ratio shall be calculated in the manner
prescribed by this Section; provided that, when (i) calculating the Secured
Leverage Ratio for purposes of the definition of “Applicable Facility Fee,”
“Applicable Margin” or “ECF Percentage” and (ii) calculating the Leverage Ratio
for purposes of actual compliance with Section 6.11 (as opposed to a pro forma
calculation in accordance with Section 6.11 for purposes of another provision),
the events described in Sections 1.03(b), 1.03(c) and 1.03(d) below that
occurred subsequent to the end of the Test Period shall not be given pro forma
effect.

 

(b)           For purposes of calculating the Secured Leverage Ratio and the
Leverage Ratio, Specified Transactions that have been completed by the Borrower
or any of the Subsidiaries during the applicable Test Period or subsequent to
the end of such Test Period, and prior to or simultaneously with the event with
respect to which the calculation of any such ratio is being made, shall be
included on a pro forma basis assuming that all such Specified Transactions had
occurred on the first day of the applicable Test Period.  If since the beginning
of any such Test Period any Person that subsequently became a Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any other
Subsidiary since the beginning of such Test Period shall have completed any
Specified Transaction that would have required adjustment pursuant to this
Section, then the Secured Leverage Ratio and the Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction occurred at the beginning of the applicable Test Period.

 

(c)           In the event that the Borrower or any Subsidiary incurs, assumes,
Guarantees, redeems, repays, retires or extinguishes any Indebtedness included
in the definition of Total Debt (other than Indebtedness incurred or repaid
under any revolving credit facility unless all such Indebtedness has been
permanently repaid and the commitments to further extensions thereunder
terminated), subsequent to the end of the Test Period with regard to which the
Secured Leverage Ratio and the Leverage Ratio is being calculated, and prior to
or simultaneously with the event with respect to which the calculation of any
such ratio is being made, the Secured Leverage Ratio and the Leverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
Guarantee, redemption, repayment, retirement or extinguishment of Indebtedness
and the resulting proceeds therefrom, as if the same had occurred on the last
day of the applicable Test Period.

 

(d)           All pro forma calculations permitted or required to be made by the
Borrower or any Subsidiary pursuant to this Agreement shall include only
(i) those adjustments that would be permitted or required by Regulation S-X
under the Securities Act of 1933, as amended, (ii) pro forma adjustments for the
amount of cost savings, operating expense reductions and other operating
improvements relating to the Merger or the Hotspot Acquisition, as the case may
be, that are reasonably identifiable, factually supportable and projected by the
Borrower in good faith to be realized within 18 months following the
consummation of the Merger or the Hotspot Acquisition, as the case may be and
(iii) pro forma adjustments

 

34

--------------------------------------------------------------------------------


 

for the amount of cost savings, operating expense reductions and other operating
improvements relating to other Specified Transactions that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to be realized within 12 months (or, at any time after the Acquisition
ClosingSecond Amendment Date, a Specified Transaction which includes a business
primarily involved in the asset classes of the Borrower and its Subsidiaries, 18
months) of the date of such Specified Transaction,; provided that in each case
(x) all such adjustments shall be set forth in a reasonably detailed certificate
of a Financial Officer, using, for purposes of making such calculations, the
historical financial statements of the Borrower and the Subsidiaries, which
shall be reformulated as if such cost savings, operating expense reductions and
other operating improvements had been achieved on or prior to the first day of
such period and (y) such cost savings, operating expense reductions and other
operating improvements shall be added to Consolidated EBITDA to the extent not
actually realized and calculated on a pro forma basis as though such cost
savings, operating expense reductions and other operating improvements had been
realized on the first day of the relevant period; provided, further, that the
aggregate amount added to or included in Consolidated EBITDA pursuant to clauses
(ii) and (iii) above for any period of four consecutive fiscal quarters shall
not exceed an amount equal to 25% of Consolidated EBITDA (such Consolidated
EBITDA being calculated before giving effect to any pro forma adjustments
described in clauses (ii) and (iii) above).

 

SECTION 1.04.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.05.          Currency Equivalents for Revolving Loans.  Any Revolving
Loan amount specified in this Agreement shall include the equivalent of such
amount in an Alternative Currency, such equivalent amount to be determined in
accordance with the definition of “Exchange Rate”; provided that the
determination of any Dollar Amount shall be made in accordance with
Section 2.25.

 

SECTION 1.06.          Effect of Restatement.  This Agreement shall amend and
restate the Existing Credit Agreement in its entirety, with the parties hereby
agreeing that there is no novation of the Existing Credit Agreement, and on the
Second Amendment Date, the rights and obligations of the parties under the
Existing Credit Agreement shall be subsumed and governed by this Agreement.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.          Commitments.

 

(a)           Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, (i) to make Initial B-2 Term Loans denominated in Dollars to
the Borrower on the ClosingSecond Amendment Date in a principal amount not to
exceed its Initial B-2 Term Loan Commitment and (ii) to make Revolving Loans in
Dollars or any Alternative Currency at any time, and from time to time, after
the ClosingSecond Amendment Date until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof; provided that the aggregate
principal amount of such Lender’s Revolving Loans to the Borrower at any time
outstanding will not result in such Lender’s outstanding Revolving Loans
exceeding such Lender’s Revolving Credit Commitment.  Within the limits set
forth in clause (ii) of the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans.

 

35

--------------------------------------------------------------------------------


 

(b)           Each Lender having an Incremental Term Loan Commitment, severally
and not jointly, hereby agrees, subject to the terms and conditions and relying
upon the representations and warranties set forth herein and in the applicable
Incremental Assumption Agreement, to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment.  Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.

 

(c)           Subject to the terms and conditions set forth herein, on the
Funding Date, each B-1 Term Loan Lender agrees to make, in a single drawing on
the Funding Date, B-1 Term Loans denominated in Dollars in a principal amount
not to exceed its B-1 Term Loan Commitment.

 

(d)           Subject to the terms and conditions set forth herein, the
Incremental B-2 Term Loan Lender agrees to make, in a single drawing on the
Funding Date, B-2 Term Loans denominated in Dollars in a principal amount not to
exceed its Incremental B-2 Term Loan Commitment. On the Acquisition Closing
Date, the Incremental B-2 Term Loans will be deemed to be an increase in the
Initial B-2 Term Loans outstanding prior to the Acquisition Closing Date.
Furthermore, on the Acquisition Closing Date, the terms and provisions of the
Incremental B-2 Term Loans shall be identical to the Initial B-2 Term Loans and
will constitute B-2 Term Loans and Term Loans for all purposes under the Credit
Agreement.  On the Acquisition Closing Date, unless otherwise required by law,
the parties hereto intend to treat the Incremental B-2 Term Loans as being
fungible with the Initial B-2 Term Loans for U.S. federal income tax purposes.

 

(c)           (e) Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

 

(d)           (f) Funds provided in Alternative Currencies must be made
available to the Administrative Agent not later than 9:00 a.m., New York City
time.

 

SECTION 2.02.          Loans.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their applicable Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  The
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 (or £1,000,000 or €1,000,000, as
applicable, in the case of Revolving Loans in Pounds Sterling or Euro,
respectively) and not less than $5,000,000 (or £3,000,000 or €3,000,000, as
applicable, in the case of Revolving Loans in Pounds Sterling or Euro,
respectively) (except, with respect to any Incremental Term Borrowing, to the
extent otherwise provided in the related Incremental Assumption Agreement) or
(ii) equal to the remaining available balance of the applicable Commitments.

 

(b)           Subject to Sections 2.08 and 2.15, (i) each Borrowing made in
Dollars shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request pursuant to Section 2.03 and (ii) each Borrowing of
Alternative Currency Revolving Loans shall be comprised entirely of Eurodollar
Loans.  Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement. 
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than twelve Eurodollar Borrowings outstanding
hereunder at any time.  For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

 

36

--------------------------------------------------------------------------------


 

(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account as the Administrative Agent may designate (i) in the case of Loans
denominated in Dollars, in New York City not later than 1:00 p.m., New York City
time and (ii) in the case of Revolving Loans denominated in an Alternative
Currency, in London not later than 4:00 a.m., New York City time, and the
Administrative Agent shall promptly credit the amounts so received to an account
designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(e)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Revolving Credit Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

 

SECTION 2.03.          Borrowing Procedure.  In order to request a Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone,
fax or other means of electronic transmission (a) in the case of a Eurodollar
Borrowing, not later than 12:00 (noon), New York City time, three Business Days
before a proposed Borrowing (or, in the case of the Closing Date or the
FundingSecond Amendment Date, such later date prior to the Closing Date  or the
FundingSecond Amendment Date as the Administrative Agent may agree in its sole
discretion) and (b) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the day of a proposed Borrowing.  Each such Borrowing
Request shall be irrevocable, and shall be confirmed promptly by hand delivery,
fax or other means of electronic transmission to the Administrative Agent of a
written Borrowing Request and shall specify the following information: 
(i) whether the Borrowing then being requested is to be a Term Borrowing, an
Incremental Term Borrowing or a Revolving Credit Borrowing, and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; (v) in the case of Revolving Loans, the currency in which such
Borrowing is to be denominated; and (vi) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If, in the case of Revolving Loans denominated in Dollars, no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing.  If in the case of the initial
Borrowing of Initial B-2 Term Loans on the Closing Date, no election as to the
Type of Borrowing is specified in such notice, then the requested Borrowing
shall be a Eurodollar Borrowing with an Interest Period as specified in clause
(d) of

 

37

--------------------------------------------------------------------------------


 

the definition of Interest Period. Notwithstanding the foregoing, the initial
Interest Periods with respect to B-1 Term Loans and Incremental B-2 Term Loans
made on the FundingSecond Amendment Date shall be as set forth in clauses
(e) and (f), respectively,d) of the definition of Interest Period.  If no
currency is specified with respect to any Revolving Credit Borrowing that is a
Eurodollar Borrowing, then the Borrower shall be deemed to have requested a
Borrowing in Dollars.  In the case of Alternative Currency Revolving Loans, the
requested Borrowing shall be a Eurodollar Borrowing.  If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected (i) except in the case of the initial
Borrowing of Initial B-2 Term Loans on the Closing Date or B-1 Term Loans or
Incremental B-2 Term Loans on the Funding Date, an Interest Period of one
month’s duration, (ii) in the case of the initial Borrowing of Initial B-2 Term
Loans on the Closing Date, an Interest Period as specified in clause (d) of the
definition of Interest Period and (iii) in the case of B-1 Term Loans or
Incremental B-2 Term Loans made on the Funding Date, the Interest Period or
Interest Periods specified in clauses (e) and (f) of the definition of Interest
Period, respectively.  The Administrative Agent shall promptly advise the
applicable Lenders of any notice given pursuant to this Section 2.03 (and the
contents thereof), and of each Lender’s portion of the requested Borrowing.

 

SECTION 2.04.          Evidence of Debt; Repayment of Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each applicable Lender (i) the then
unpaid principal amount of the applicable Class of Term Loans of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded absent manifest error; provided, however, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of the
Borrower to repay the Loans in accordance with their terms.

 

(e)           Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note.  In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and substantially in a form and substance reasonably
acceptable to the Administrative Agent and the Borrower.  Notwithstanding any
other provision of this Agreement, in the event any Lender shall request and
receive such a promissory note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.04) be represented by one or more promissory notes payable
to the payee named therein or its registered assigns.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.05.          Fees.

 

(a)           Beginning on the first such day to occur after the Closing Date,
the Borrower agrees to pay to each Revolving Credit Lender (which is not a
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on each date on which
the Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a facility fee at a rate equal to the Applicable Facility Fee
on the daily amount of the Revolving Credit Commitment of such Lender, whether
drawn or undrawn, during the preceding quarter (or other period commencing with
the ClosingSecond Amendment Date or ending with the Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitments of such Lender shall
expire or be terminated; provided that if the Revolving Credit Commitments shall
have expired or terminated and there remain outstanding Revolving Loans made by
such Revolving Credit Lender, such facility fee will continue to accrue until
such Revolving Loans no longer remain outstanding).  All facility fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(b)           The Borrower agrees to pay to the (i) Collateral Agent, for its
own account, the collateral agent fees set forth in the Collateral Agent Fee
Letter at the times and in the amounts specified therein (the “Collateral Agent
Fees”) and (ii) Administrative Agent, for its own account, the administrative
fees separately agreed to in writing in the administrative agency fee
letterAdministrative Agency Fee Letter at the times and in the amounts specified
therein (the “Administrative Agent Fees”).

 

(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

(d)           The Borrower agrees to pay on the FundingSecond Amendment Date to
each Term Lender of a B-1 Term Loan party to this Agreement on the FundingSecond
Amendment Date a closing fee which shall be structured as original issue
discount (the “B-1 Funding Fee”) in an amount equal to 1.000.50 % of the stated
principal amount of such B-1 Term Loan funded by such Lender on the
FundingSecond Amendment Date.(e)   The Borrower agrees to pay on the
FundingSecond Amendment Date to each Revolving Credit Lender of an Incremental
B-2 Term Loan party to this Agreement on the FundingSecond Amendment Date, a
closing fee, which shall be structured as original issue discount (the
“Incremental B-2 Funding Fee” and together with the B-1 Funding Fee, the
“Funding Fees”), an upfront fee in an amount equal to 1.000.50% of the stated
principal amount of such Incremental B-2 Term Loan funded bythe Revolving Credit
Commitments of such Lender on the FundingSecond Amendment Date.

 

SECTION 2.06.          Interest on Loans.

 

(a)           Subject to the provisions of Section 2.07, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
the Alternate Base Rate is determined by reference to the Base Rate and over a
year of 360 days at all other times and calculated from and including the date
of such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)           Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days (or on the basis of the
actual number of days elapsed over a year of 365 or 366 days for Loans
denominated in Pounds Sterling)) at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin; provided that the Adjusted LIBO Rate for the Incremental B-2 Term Loans
will initially be the same as the Adjusted LIBO Rate applicable to the

 

39

--------------------------------------------------------------------------------


 

Initial B-2 Term Loans outstanding on the Funding Date.  For the avoidance of
doubt, each Alternative Currency Revolving Loan shall be a Eurodollar Loan.

 

(c)           Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement. 
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(d)           Interest on each Loan shall be payable in the currency in which
such Loan was made.

 

(e)           If as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent determines that (i) the Secured Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Secured Leverage Ratio would have resulted in a higher
Applicable Margin and/or Applicable Facility Fee on any date in the four quarter
period most recently ended prior to the date of such restatement or adjustment,
the Borrower shall be obligated to pay to the Administrative Agent, for the
accounts of the applicable Lenders, promptly on demand by the Administrative
Agent (or after the occurrence of any Event of Default under Article VII (g) or
(h) with respect to the Borrower, automatically and without further action by
the Administrative Agent or any Lender) an amount equal to the excess of the
interest and fees (including facility fees) that should have been paid for such
four quarter period over the amount of interest and fees actually paid for such
period.

 

SECTION 2.07.          Default Interest.  If the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, then,
until such defaulted amount shall have been paid in full, to the extent
permitted by law, such amount shall bear interest (after as well as before
judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum
and (b) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, when the Alternate Base Rate is determined by reference to the Base Rate, or
in the case of Alternative Currency Revolving Loans where the relevant interbank
market practice is to use a 365 or 366 day year, and over a year of 360 days at
all other times) equal to the rate that would be applicable to an ABR Loan plus
2.00% per annum.

 

SECTION 2.08.          Alternate Rate of Interest.  In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that deposits in the principal amounts of the Loans in the currency
comprising such Borrowing are not generally available in the London interbank
market, or the Administrative Agent is advised by a Majority in Interest of the
Lenders of the Class making or maintaining such Eurodollar Loans that the rates
at which such deposits are being offered will not adequately and fairly reflect
the cost to such Lenders of making or maintaining such Eurodollar Loans during
such Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders.  In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar Borrowing pursuant to Sections 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing and all requests for Alternative Currency Revolving
Loans shall be deemed to be requests for Revolving ABR Loans denominated in
Dollars in the Dollar Amount of the amount of such Alternative Currency
specified in the request.  Each determination by the Administrative Agent under
this Section 2.08 shall be conclusive absent manifest error.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.09.          Termination and Reduction of Commitments.

 

(a)           The Initial B-2 Term Loan Commitments (other than any Incremental
Term Loan Commitments, which shall terminate as provided in the related
Incremental Assumption Agreement) shall automatically terminate upon the making
of the Term Loans on the Closing Date.  The Revolving Credit Commitments shall
automatically terminate on the Revolving Credit Maturity Date.  The B-1 Term
Loan Commitments and Incremental B-2 Term LoanNotwithstanding the foregoing, all
the Commitments shall automatically terminate on the earliest to occur of
(i) upon the making of the B-1 Term Loans or Incremental B-2 Term Loans, as
applicable, on the Funding Date; (ii) if the Funding Date has not occurred prior
to March 26, 2015, at 5:00 p.m., New York City time on March 26, 2015 or
(iii) upon termination of the Purchase Agreement without consummation of the
Hotspot Acquisition., on June 30, 2016, if the conditions set forth in
Section 4.01 and in the Second Amendment have not been satisfied by such time.  
 Incremental Term Loan Commitments shall terminate as provided in the related
Incremental Assumption Agreement.

 

(b)           Upon at least three Business Days’ prior irrevocable (subject to
the last sentence of this Section 2.09(b)) written, fax or other electronically
transmitted notice to the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Term Loan Commitments or the Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Term Loan Commitments or the
Revolving Credit Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the aggregate outstanding
amount of the Revolving Loans at the time.  A notice of termination or reduction
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(c)           Each reduction in the Term Loan Commitments or the Revolving
Credit Commitments hereunder shall be made ratably among the applicable Lenders
in accordance with their respective applicable Commitments.  The Borrower shall
pay to the Administrative Agent for the account of the Revolving Lenders, on the
date of each termination or reduction of the Revolving Credit Commitments, the
Applicable Facility Fees on the amount of the Revolving Credit Commitments so
terminated or reduced accrued to but excluding the date of such termination or
reduction.

 

SECTION 2.10.          Conversion and Continuation of Borrowings.  The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, on the
day of conversion (which must be a Business Day), to convert any Eurodollar
Borrowing that is not an Alternative Currency Revolving Credit Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i)            each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(ii)           if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;

 

41

--------------------------------------------------------------------------------


 

(iii)          each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(iv)          if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(v)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(vi)          any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause, shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing (and, in the case of
an Alternative Currency Revolving Credit Borrowing, be automatically denominated
into Dollars in the amount of the Dollar Amount thereof in accordance with
Section 2.25);

 

(vii)         no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than a Repayment Date or an Incremental Term Loan
Repayment Date, as the case may be, occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (a) the Eurodollar Term Borrowings of the applicable
Class with Interest Periods ending on or prior to such Repayment Date or
Incremental Term Loan Repayment Date, as the case may be, and (b) the ABR Term
Borrowings of the applicable Class would not be at least equal to the principal
amount of Term Borrowings to be paid on such Repayment Date or Incremental Term
Loan Repayment Date, as the case may be; and

 

(viii)        upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of an Event of Default, no outstanding Loan denominated in Dollars
may be converted into, or continued as, a Eurodollar Loan until such time as the
Administrative Agent shall, acting upon instructions of the Required Lenders,
notify the Borrower otherwise.

 

Each notice pursuant to this Section 2.10, which shall be in writing, shall be
irrevocable and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, the
Interest Period with respect thereto.  If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing.  If the Borrower shall not have given notice
in accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing (or, in the case of an
Alternative Currency Revolving Credit Borrowing or a Term Borrowing, into a
Eurodollar Borrowing with an Interest Period of one month).

 

42

--------------------------------------------------------------------------------


 

SECTION 2.11.          Repayment of Term Borrowings.

 

(a)           (i)  Prior toFollowing the Acquisition ClosingSecond Amendment
Date, the Borrower shall pay to the Administrative Agent, for the account of the
Initial B-2 Term Loan Lenders, on the last Business Day of each March, June,
September and December (beginning with the last Business Day of September 2016)
(each such date being called a “Repayment Date”) an amount equal to 1.250.25% of
the original principal amount of the Initial B-2 Term Loans made on the
ClosingSecond Amendment Date (as adjusted from time to time pursuant to Sections
2.11(b), 2.12, 2.13(e) and 2.22(d)), together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.

 

(ii) Following the Acquisition Closing Date, the Borrower shall repay to the
Administrative Agent for the account of the B-2 Term Loan Lenders (which shall
include, for the avoidance of doubt, the Lenders holding the Initial B-2 Term
Loans and the Incremental B-2 Term Loans) on each Repayment Date, an aggregate
principal amount equal to 1.875% of the product of (x) the sum of (I) the
aggregate principal amount of all Initial B-2 Term Loans outstanding immediately
prior to the Acquisition Closing Date and (II) the aggregate principal amount of
Incremental B-2 Term Loans on the Acquisition Closing Date and (y) a fraction,
the numerator of which is the aggregate principal amount of the Initial B-2 Term
Loans funded on the Closing Date and the denominator of which is equal to the
aggregate principal amount of Initial B-2 Term Loans outstanding immediately
prior to the Acquisition Closing Date, after such product is rounded to the
nearest full Dollar (as adjusted from time to time pursuant to section 2.11(b),
2.12, 2.13(e) and 2.22(d)) together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

(iii) The Borrower shall repay to the Administrative Agent, for the account of
the B-1 Term Loan Lenders,  on each Repayment Date beginning with the Repayment
Date on or about the last day of the first full fiscal quarter after the
Acquisition Closing Date, in an amount equal to 6.25% of the original principal
amount of the B-1 Term Loans outstanding on the Acquisition Closing Date (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(e) and
2.22(d)) together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

 

(b)           The Borrower shall pay to the Administrative Agent, for the
account of the Incremental Term Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) and 2.22(d)) equal to the amount set
forth for such date in the applicable Incremental Assumption Agreement, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.

 

(c)           In the event and on each occasion that the Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Repayment Date or
Incremental Term Loan Repayment Date, as applicable, shall be reduced pro rata
by an aggregate amount equal to the amount of such reduction, expiration or
termination.

 

(d)           To the extent not previously paid, all Term Loans and Other Term
Loans shall be due and payable on the Term Loan Maturity Date of such Term Loans
and the Incremental Term Loan Maturity Date, respectively, together with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of payment.

 

(e)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.12.          Voluntary Prepayment.

 

(a)           Subject to the payment of any applicable premium as set forth in
paragraph (d) below, the Borrower shall have the right at any time and from time
to time to prepay any Borrowing, in whole or in part, upon (i) at least three
Business Days’ prior written, fax or other electronically transmitted notice (or
telephone notice promptly confirmed by written, fax or other electronically
transmitted notice) in the case of Eurodollar Loans denominated in Dollars to
the Administrative Agent before 12:00 (noon), New York City time, (ii) at least
three Business Days’ prior written, fax or other electronically transmitted
notice (or telephone notice promptly confirmed by written, fax or other
electronically transmitted notice) in the case of Eurodollar Loans denominated
in an Alternative Currency, to the Administrative Agent before 8:00 a.m., New
York City time, or (iii) written, fax or other electronically transmitted notice
(or telephone notice promptly confirmed by written, fax or other electronically
transmitted notice) on or prior to the Business Day that is the date of
prepayment in the case of ABR Loans, to the Administrative Agent before 12:00
(noon), New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 (or £1,000,000
or €1,000,000, as applicable, in the case of prepayments of Alternative Currency
Revolving Loans) and not less than $5,000,000 (or £3,000,000 or €3,000,000, as
applicable, in the case of prepayments of Alternative Currency Revolving Loans).
Each prepayment of principal of, and interest on, Alternative Currency Revolving
Loans shall be made in the relevant Alternative Currency.

 

(b)           Voluntary prepayments of Term Loans pursuant to
Section 2.12(a) shall be allocated among the Classes of outstanding Term Loans
as specified by the Borrower and applied against the remaining scheduled
installments of principal due in respect of such Term Loans under Section 2.11
as directed by the Borrower.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 2.12 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Term Loans, so long as no
Default or Event of Default has occurred and is continuing, the Borrower may
repurchase outstanding Term Loans pursuant to this Section 2.12(c) on the
following basis:

 

(i)            Such assignment shall be effected pursuant to either (x) one or
more auctions (each, an “Auction”) pursuant to the procedures described in
clause (ii) below, which is open to all Term Lenders of the same Class on a pro
rata basis or (y) an open market purchase so long as the aggregate principal
amount of all Term Loans purchased pursuant to open market purchase does not
exceed $50,000,000 (increasing on and after the Acquisition Closing Date to
$60,000,000).60,000,000.

 

(ii)           In the case of an Auction described in clause (i)(x) above:

 

(A)          The Borrower may conduct an Auction to repurchase all or any
portion of the Term Loans of a Class by providing written notice to the
Administrative Agent (for distribution to the Lenders) of the Term Loans that
will be the subject of the Auction (an “Auction Notice”).  Each Auction Notice
shall be in a form reasonably acceptable to the Administrative Agent and shall
contain (x) the total cash value of the bid, in a minimum amount of $5,000,000
with minimum increments of $1,000,000 (the “Auction Amount”), and (y) the
discount to par, which shall be a range (the “Discount Range”) of percentages of
the par principal amount of the Term Loans at issue that represents the range of
purchase prices that could be paid in the Auction;

 

44

--------------------------------------------------------------------------------


 

(B)          In connection with any Auction, each Term Lender may, in its sole
discretion, participate in such Auction and may provide the Administrative Agent
with a notice of participation (the “Return Bid”), which shall be in a form
reasonably acceptable to the Administrative Agent and shall specify (x) a price
discounted to par that must be expressed as a price (the “Reply Discount
Price”), which must be within the Discount Range, and (y) a principal amount of
Term Loans, which must be in increments of $1,000,000 or in an amount equal to
the Term Lender’s entire remaining amount of such Loans (the “Reply Amount”). 
Term Lenders may only submit one Return Bid per Auction.  In addition to the
Return Bid, the participating Term Lender must execute and deliver, to be held
in escrow by the Administrative Agent, an Assignment and Acceptance in a form
reasonably acceptable to the Administrative Agent;

 

(C)          Based on the Reply Discount Prices and Reply Amounts received by
the Administrative Agent, the Administrative Agent, in consultation with the
Borrower, will determine the applicable discount (the “Applicable Discount”) for
the Auction, which will be the lowest Reply Discount Price for which the
Borrower can complete the Auction at the Auction Amount; provided that, in the
event that the Reply Amounts are insufficient to allow the Borrower to complete
a purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
the Borrower shall either, at its election, (x) withdraw the Auction or
(y) complete the Auction at an Applicable Discount equal to the highest Reply
Discount Price.  The Borrower shall purchase Term Loans (or the respective
portions thereof) from each Term Lender with a Reply Discount Price that is
equal to or less than the Applicable Discount (“Qualifying Bids”) at the
Applicable Discount; provided further that if the aggregate proceeds required to
purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Borrower shall purchase such Term Loans at the
Applicable Discount ratably based on the principal amounts of such Qualifying
Bids (subject to rounding requirements specified by the Administrative Agent). 
Each participating Term Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due; and

 

(D)          Once initiated by an Auction Notice, the Borrower may not withdraw
an Auction without the consent of the Administrative Agent other than a Failed
Auction.  Furthermore, in connection with any Auction, upon submission by a Term
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.  Each purchase of Term Loans in an Auction shall be
consummated pursuant to procedures (including as to response deadlines, rounding
amounts, type and Interest Period of accepted Term Loans, and calculation of the
Applicable Discount referred to above) established by the Administrative Agent
and agreed to by the Borrower; and

 

(iii)          The repurchases by the Borrower of Term Loans pursuant to this
Section 2.12(c) shall be subject to the following conditions: (A) no Default or
Event of Default has occurred or is continuing or would result therefrom, (B) as
of the date of such repurchase the Borrower shall make a representation to the
Lender assigning the Term Loan (unless the making of such representation is
waived by such Lender) that it is not aware of any material non-public
information with respect to the business of the Borrower or any of the
Subsidiaries or their respective securities that (x) has not been disclosed to
such Lender prior to such date and (y) if made public would reasonably be
expected to have a material effect upon, or otherwise be material to, a Term
Lender’s decision to assign the Term Loans to the Borrower (other than because
such Term Lender does not wish to receive material non-public information with
respect to the business of the Borrower or any of the

 

45

--------------------------------------------------------------------------------


 

Subsidiaries), (C) any Term Loans repurchased pursuant to this
Section 2.12(c) shall be automatically and permanently canceled upon acquisition
thereof by the Borrower and (D) at the time of (and after giving effect to) any
such repurchase no Revolving Loans shall be outstanding.

 

(d)           Each notice of prepayment pursuant to Section 2.12(a) shall
specify (i) the prepayment date, (ii) the principal amount of each Borrowing (or
portion thereof) to be prepaid, (iii) the currency in which the prepayment is to
be denominated (prepayments being payable in the currency in which the
applicable Loan was made) and (iv) the Class of Loans to be prepaid and the
scheduled installment or installments of principal to which such prepayment is
to be applied.  Each such notice shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein; provided, however, that a notice of prepayment may state that
such notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied;
provided further, however, that the provisions of Section 2.16 shall apply with
respect to any such revocation.  All prepayments under Section 2.12(a) shall be
subject to Section 2.16 and, other than prepayments of ABR Revolving Loans that
are not made in connection with the termination or permanent reduction of the
Revolving Credit Commitments, shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

 

(e)           In the event that, within the first twelvesix months of the
Acquisition ClosingSecond Amendment Date, (i) all or a portion of the Term Loans
are prepaid under Section 2.12(a) out of, or substantially concurrent with the
receipt by the Borrower or any Subsidiary of, the proceeds of an issuance or
incurrence of Indebtedness by the Borrower or any Subsidiary (including any
replacement, refinancing or incremental term loan facility effected pursuant to
an amendment of this Agreement, but other than any such issuance, refinancing or
incurrence accomplished together with the substantially concurrent refinancing
of all Credit Facilities hereunder in connection with a Change in Control) and
the effective yield (as determined by the Administrative Agent consistent with
generally accepted financial practice and, in any event, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees including any original issue discount for, and any upfront fees
payable in connection with, such Indebtedness based on an assumed four-year
weighted average life to maturity of such Indebtedness) payable generally to the
lenders of such Indebtedness (but excluding the effect of any arrangement,
structuring, syndication, commitment or other fees in connection therewith that
are not shared with all providers of such Indebtedness), is, or upon
satisfaction of specified conditions could be, lower than the effective yield in
respect of such Term Loans (as determined by the Administrative Agent on the
same basis) or (ii) a Term Lender is deemed a Non-Consenting Lender and must
assign its Term Loans pursuant to Section 2.21 in connection with any waiver,
amendment or modification that would reduce the effective yield in effect with
respect to such Term Loans, then the Borrower shall pay a fee equal to 1.00% of,
in the case of prepayments pursuant to clause (i), the lesser of (A) the
aggregate principal amount so prepaid and (B) the aggregate principal amount of
the Indebtedness so issued or incurred and, in the case of assignments pursuant
to clause (ii), the aggregate principal amount so assigned, in each case to the
Administrative Agent, for the account of the Lenders holding such Term Loans so
prepaid or assigned, on the date of such prepayment or assignment.

 

SECTION 2.13.          Mandatory Prepayments.

 

(a)           In the event of any termination of all the Revolving Credit
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Credit Borrowings.  If, after giving effect
to any partial reduction of the Revolving Credit Commitments or at any other
time, the aggregate outstanding Revolving Loans would exceed the Total Revolving
Credit Commitment, then the

 

46

--------------------------------------------------------------------------------


 

Borrower shall, on the date of such reduction or at such other time, repay or
prepay Revolving Credit Borrowings in an amount sufficient to eliminate such
excess.

 

(b)           Not later than the fifth Business Day following the receipt of Net
Cash Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the
Net Cash Proceeds received with respect thereto (including any Restricted Asset
Sale Proceeds, as and when repatriated as provided below) to prepay outstanding
Loans in accordance with Section 2.13(e).  Notwithstanding the foregoing, with
respect to any Foreign Asset Sale, the Borrower may elect to reduce the amount
of such prepayment by the amount of any Restricted Asset Sale Proceeds included
in such Net Cash Proceeds; provided that the Borrower shall use its commercially
reasonable efforts to repatriate any Restricted Asset Sale Proceeds as promptly
as practicable following the date of such prepayment.  To the extent the
Borrower does not repatriate any such Restricted Asset Sale Proceeds, the
Borrower shall prepay Term Loans in an aggregate amount equal to the
corresponding Restricted Asset Sale Payment Amount on or prior to the first
anniversary of the original prepayment date for the related Foreign Asset Sale.

 

(c)           No later than the earlier of (i) 90 days after the end of each
fiscal year of the Borrower and (ii) the date on which the financial statements
with respect to such fiscal year are delivered pursuant to Section 5.04(a) (the
“ECF Prepayment Date”), in each case commencing with the fiscal year ending
December 31, 2014, the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(e) in an aggregate principal amount equal to the
excess, if any, of (A) the ECF Percentage of Excess Cash Flow for such fiscal
year then ended minus (B) voluntary prepayments of Term Loans and Revolving
Loans under Section 2.12(a) made during such fiscal year but only to the extent
that the Indebtedness so prepaid by its terms cannot be reborrowed or redrawn
and only to the extent that such prepayments do not occur in connection with a
refinancing of such Indebtedness.  Notwithstanding the foregoing, the Borrower
may elect to reduce the amount of such prepayment by an amount equal to the ECF
Percentage of Restricted ECF, if any, for such fiscal year; provided that the
Borrower shall use its commercially reasonable efforts to repatriate such
applicable percentage of Restricted ECF as promptly as practicable following the
ECF Prepayment Date (and upon any such repatriation, shall prepay the Term Loans
by the amount thereof in accordance with this Section 2.13(c)).  To the extent
the Borrower does not so repatriate the applicable percentage of Restricted ECF,
the Borrower shall prepay Term Loans in an aggregate amount equal to the
corresponding Restricted ECF Payment Amount for the applicable fiscal year on or
prior to the first anniversary of the date that the original payment was
required to have been made pursuant to the terms of this Section 2.13(c).

 

(d)           In the event that any Loan Party or any subsidiary of a Loan Party
shall receive Net Cash Proceeds from the issuance or incurrence of Indebtedness
for money borrowed of any Loan Party or any subsidiary of a Loan Party (other
than any cash proceeds from the issuance or incurrence of Indebtedness for money
borrowed permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.13(e).

 

(e)           Mandatory prepayments of outstanding Term Loans pursuant to
Sections 2.13(b), 2.13(c) and 2.13(d) shall be applied to the remaining
scheduled installments of principal due in respect of the outstanding Term
Loans, as directed by the Borrower; provided that prior to the Acquisition
Closing Date, no mandatory prepayments pursuant to 2.13(b), 2.13(c) or
2.13(d) will be applied to the B-1 Term Loans or the Incremental B-2 Term Loans
and otherwise in the event that more than one Class of Term Borrowings are
outstanding at the time of such prepayment, the aggregate amount of such
prepayment shall be allocated ratably among the Term Borrowings of each such
Class (unless, with respect to Other Term Loans and Specified Refinancing Term
Loans, the applicable Incremental Assumption Agreement or Refinancing Amendment,
as the case may be, provides that such prepayment may be made on a more than
ratable basis

 

47

--------------------------------------------------------------------------------


 

to the Term Loans that were outstanding at the time of incurrence of the Other
Term Loans or Specified Refinancing Term Loans, as the case may be) irrespective
of whether such outstanding Term Borrowings are ABR Loans or Eurodollar Loans;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.13(f), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.11.

 

(f)            Notwithstanding the foregoing, any Term Lender may elect, by
written notice to the Administrative Agent at the time and in the manner
specified by the Administrative Agent, to decline all (but not less than all) of
any mandatory prepayment of its Term Loans, pursuant to this Section 2.13(b) or
(c) (such declined amounts, the “Declined Proceeds”).  All such Declined
Proceeds may be retained by the Borrower.

 

(g)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three Business Days’ prior irrevocable written, fax or
other electronically transmitted notice of such prepayment.  Each notice of
prepayment shall specify the prepayment date, the Class and Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid.  All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

(h)           Notwithstanding the foregoing or anything else herein to the
contrary, if on or after the Funding Date (i) the Hotspot Acquisition has not
been consummated by the Escrow End Date (to be defined in the Escrow Agreement)
or (ii) the Escrow Property is distributed to the Administrative Agent pursuant
to the terms of the Escrow Agreement, then all B-1 Term Loans and Incremental
B-2 Term Loans that are outstanding on such date shall become due and payable
(for the avoidance of doubt the (i) B-1 Term Loans will be repaid in an amount
equal to 99.00% of the principal amount of such B-1 Term Loans plus accrued and
unpaid interest to but excluding such repayment date and (ii) Incremental B-2
Term Loans will be repaid in an amount equal to 99.00% of the principal amount
of such Incremental B-2 Term Loans plus accrued and unpaid interest to but
excluding such repayment date).

 

SECTION 2.14.          Reserve Requirements; Change in Circumstances.

 

(a)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender (other than with respect to Taxes);

 

48

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan, or maintaining its obligation to make such a
loan or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender upon demand therefor, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           If any Lender shall have determined that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital adequacy or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be under any
obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or expenses incurred or reductions suffered more than
120 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs, expenses or reductions and of such
Lender’s intention to claim compensation therefor; provided further that if the
Change in Law giving rise to such increased costs, expenses or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.  The protection of this
Section shall be available to each Lender regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.

 

SECTION 2.15.          Change in Legality.

 

(a)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to the Borrower and to
the Administrative Agent:

 

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), and all
requests for Alternative Currency Revolving Loans shall be considered to be
requests for Revolving ABR Loans denominated in Dollars in the Dollar Amount of
such Lender’s portion of the amount specified in the request, unless such
declaration shall be subsequently withdrawn; and

 

49

--------------------------------------------------------------------------------


 

(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans in Dollars as of the effective
date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)           For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

SECTION 2.16.          Breakage.  The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan, including any Alternative Currency Revolving Loan, to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period.  A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

SECTION 2.17.          Pro Rata Treatment.  Except as required under
Section 2.15 or 2.24 or permitted under Section 2.12(c), and subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to non-Defaulting Lenders as opposed to Defaulting Lenders,
each Borrowing of any Class, each payment or prepayment of principal of any
Borrowing of any Class, each payment of interest on the Loans of any Class, each
payment of the Applicable Facility Fees, each reduction of the Term Loan
Commitments of any Class or the Revolving Credit Commitments and each conversion
of any Borrowing of any Class to or continuation of any Borrowing of any
Class as a Borrowing of any Type shall be allocated pro rata among the Lenders
in accordance with their respective applicable Commitments of such Class (or, if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans of the applicable
Class).  Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar, Pound Sterling or Euro amount, as applicable.

 

50

--------------------------------------------------------------------------------


 

SECTION 2.18.          Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans, so that the aggregate unpaid
principal amount of the Loans and participations in Loans held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (a) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest and (b) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.  The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender was
a direct creditor of the Borrower in the amount of such participation.  For
purposes of subclause (b)(i) of the definition of “Excluded Taxes”, a Lender
that acquires a participation pursuant to this Section 2.18 shall be treated as
having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest(s) in the Commitment(s) and/or Loan(s) to which
such participation relates.

 

SECTION 2.19.                              Payments.

 

(a)                                 The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder and under any other Loan Document (except with respect to
principal of, and interest on or any other amounts related thereto, Alternative
Currency Revolving Loans) not later than 12:00 (noon), New York City time, on
the date when due in immediately available Dollars, without setoff, defense or
counterclaim.  Each such payment shall be made to the Administrative Agent at
its offices at 500 Stanton Christiana Road, Ops 2, Floor 2, Newark, Delaware
19173.101 N Tryon Street, Charlotte, NC, 28255-0001.  Except as otherwise
expressly provided herein, the Borrower shall make each payment on Alternative
Currency Revolving Loans (including principal of or interest on such Alternative
Currency Revolving Loans or any Fees or other amounts related thereto), not
later than 8:00 a.m., New York City time, on the date when due in immediately
available corresponding Alternative Currency, without setoff, defense or
counterclaim.  Each such payment shall be made to the Administrative Agent at
its offices at 500 Stanton Christiana Road, Ops 2, Floor 2, Newark, Delaware
19173.101 N Tryon Street, Charlotte, NC, 28255-0001.  Any payments received by
the Administrative Agent (i) after 12:00 (noon), New York City time, in the case
of payments in Dollars, or (ii) after 8:00 a.m., New York City time, in the case
of payments in an Alternative Currency, may in each case, (in the Administrative
Agent’s sole discretion) be deemed received on the next succeeding Business Day
and any applicable interest shall continue to accrue.  The Administrative Agent
shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower does not in fact make such payment, then each of the
Lenders severally agrees to repay the Administrative Agent forthwith on demand
the amount so distributed to such Lender, and to pay interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).

 

SECTION 2.20.                              Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.20) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The Loan
Parties shall reimburse and indemnify each Recipient within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)                                 [Reserved].

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.20, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

52

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.

 

(i)                          Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(ii)(aA), (ii)(bB) and (ii)(dD) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Each Lender hereby authorizes the Administrative Agent to
deliver to the Borrower and to any successor Administrative Agent any
documentation provided to the Administrative Agent pursuant to this
Section 2.20(f).

 

(ii)                          Without limiting the generality of the foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9s,9, certifying that such Lender is
exempt from U.S. Federal backup withholding;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitledeligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E (or any successor forms) establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
or “business profits” article of such tax treaty and (y) with respect to any
other applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
(or any successor forms) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
exemption from U.S. Federal withholding tax because the income is effectively
connected with a U.S. trade or business, executed originals of IRS Form W-8ECI
(or any successor forms);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and that no payments
in respect

 

53

--------------------------------------------------------------------------------


 

of any Loan Document are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor forms);
or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY (or any successor
forms), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3,4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-43 on behalf of each suchits applicable direct and
indirect partnerpartners;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitledeligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and, to determine thatwhether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment.  Solely for purposes of this clause
(dD), “FATCA” shall include any amendments made to FATCA after the Closing Date.

 

(iii)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inabilityineligibility to do so.

 

(iv)        The Administrative Agent shall deliver to the Borrower two executed
originals of whichever of the following is applicable: (a) if the Administrative
Agent is a U.S. Person, IRS Form W-9 certifying to such Administrative Agent’s
exemption from U.S. federal backup withholding or (b) if the Administrative
Agent is not a U.S. Person, (i) IRS Form W-8ECI with respect to payments
received for its own account and (ii) IRS Form W-8IMY (together with all
required accompanying documentation) with respect to payments received by it on
behalf of the Lenders.  Notwithstanding anything to the contrary in this
Section 2.20(f), the Administrative Agent shall not be required to deliver any
documentation that such Administrative Agent is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.

 

54

--------------------------------------------------------------------------------


 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including by the payment of additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) to the extent that the payment
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.20 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     FATCA. Solely for purposes of
determining whether withholding Taxes are required to be imposed under FATCA,
from and after First Amendment Effective Date, the Borrower and the Successor
Administrative Agent agree to treat (and the Lenders hereby authorize the
SuccessorBorrower and the Administrative Agent to treat) any Loan made pursuant
to the Credit Agreement (including the Existing B-1 Term Loans, the Incremental
B-1 Term Loans and the B-2 Term Loansany Loan already outstanding) as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 2.21.                              Assignment of Commitments Under
Certain Circumstances; Duty to Mitigate.

 

(a)                                 In the event (i) any Lender delivers a
notice or a certificate requesting compensation pursuant to Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15, (iii) the Borrower
receives a certificate or notice described in Section 2.20(b) or is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 2.20, (iv) any Lender has become a Defaulting
Lender or (v) any Lender has become a Non-Consenting Lender, upon notice to such
Lender and the Administrative Agent, the Borrower may require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (v) above, all of
its interests, rights and obligation with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (v) above, shall approve such requested
consent, amendment, waiver or other modification of any Loan Document (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such Eligible Assignee shall have paid to the

 

55

--------------------------------------------------------------------------------


 

affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under Sections
2.12(e), 2.14 and 2.16); provided further that, if prior to any such transfer
and assignment the circumstances or event that resulted in such Lender’s claim
for compensation under Section 2.14, notice under Section 2.15 or the amounts
paid pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall approve the proposed consent, amendment, waiver or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as the case may be, as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s hereunder in the circumstances
contemplated by this Section 2.21(a).

 

(b)                                 If (i) any Lender shall deliver a notice or
certificate requesting compensation under Section 2.14, (ii) any Lender delivers
a notice described in Section 2.15 or (iii) the Borrower receives a certificate
or notice described in Section 2.20(c) or is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender,
pursuant to Section 2.20, then such Lender shall use reasonable efforts (which
shall not require such Lender to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

 

SECTION 2.22.                              Incremental Facilities.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments, as applicable, in an
amount (the “Incremental Facility Amount”) not to exceed the greater of
(i) (x) $50,000,000 (increasing on and after the Acquisition Closing Date to
$75,000,000) minus (y) the aggregate amount of all Incremental Commitments
established prior to such time and (ii) such other amount so long as, in the
case of this clause (ii), the Secured Leverage Ratio would not, after giving
effect to the making of any Loans to be made on the date of effectiveness
thereof (in each case assuming all Incremental Revolving Credit Commitments are
drawn on such effective date) and other pro forma adjustments in accordance with
Section 1.03, exceed (x) 2.50:1.00 (increasing on and after the Acquisition
Closing Date to 4.00 to 1.00),1.00, in each case, as of the date of such
effectiveness.  Such notice shall set forth (1) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
Incremental Facility Amount), (2) the date on which such Incremental Commitments
are requested to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice unless waived by the
Administrative Agent in its sole discretion) and (3) in the case of Incremental
Term Loan Commitments, whether such Incremental Term Loan Commitments are
commitments to make additional Term Loans or commitments to make term loans with
terms different from the Term Loans (“Other Term Loans”).

 

56

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may seek Incremental
Commitments from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) and additional banks, financial
institutions and other institutional lenders that will become Incremental Term
Lenders and/or Incremental Revolving Lenders, as applicable, in connection
therewith; provided that any such Incremental Term Lender or Incremental
Revolving Lender must be an existing Term Lender or existing Revolving Credit
Lender, respectively, or be reasonably acceptable to the Administrative Agent. 
The Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender, as applicable, shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of such person.  The terms and provisions of the Incremental Term
Loans shall be identical to those of the Term Loans except as otherwise set
forth herein or in the Incremental Assumption Agreement, it being understood
that the Incremental Term Lenders may (i) agree to yield protection terms
similar to clause (c) below that are less favorable (but not more favorable)
than the terms applicable to the other Classes of Term Loans, (ii) agree to
participate on a less than (but not greater than) pro rata basis in respect of
any prepayments or repayments of Term Loans under this Agreement and (iii) agree
to different initial Interest Periods with respect to the applicable Incremental
Term Loans.  The terms and provisions of the Incremental Revolving Credit
Commitments shall be identical to those of the Revolving Credit Commitments. 
The Loans made pursuant to any Incremental Commitment shall rank pari passu in
right of payment and security with the other Loans made hereunder.  Without the
prior written consent of a Majority in Interest of each affected Class, (a) the
final maturity date of any Other Term Loans shall be no earlier than the latest
Term Loan Maturity Date or Incremental Term Loan Maturity Date (if any) in
effect at the time the Incremental Term Loan Commitments with respect to such
Other Term Loans become effective, (b) the weighted average life to maturity of
the Other Term Loans shall be no shorter than the remaining weighted average
life to maturity of any other Class of Term Loans and (c) if the initial Yield
on such Other Term Loans exceeds the Yield applicable to the B-2 Term Loans at
such time by more than 50 basis points (the amount of such excess above 50 basis
points being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for the B-2 Term Loans of each affected
Class shall automatically be increased by the Yield Differential for such Class,
effective upon the making of the Other Term Loans; provided that if such
increase is required due to the application of a higher interest rate floor on
such Other Term Loan, such increase shall be effected solely through an increase
in the interest rate floor of such affected Class (or if no interest rate floor
applies to such affected Class at such time, an interest rate floor shall be
added); provided, further, that if the Applicable Margin in respect of the B-2
Term Loans is increased pursuant to this clause (c) then the Applicable Margin
in respect of any B-1 Term Loans then outstanding shall be increased to the
extent necessary to maintain a 100 basis point Yield Differential between the
B-1 Term Loans and B-2 Term Loans at any time during which any B-1 Term Loans
are outstanding.  The Incremental Assumption Agreement shall set forth the
amortization schedule to apply to such Other Term Loans as determined by the
Incremental Term Lenders party thereto and the Borrower.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement.  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Assumption Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the incurrence, existence and terms of the Incremental
Commitments (and the Loans to be made thereunder) evidenced thereby and the
Administrative Agent and the Borrower may revise this Agreement to evidence such
amendments.  Notwithstanding anything to the contrary contained herein, such
amendment shall become effective without any further consent of any other party
to the Loan Documents.  For purposes of this Section 2.22, “Yield” shall mean,
as reasonably determined by the Administrative Agent:

 

(x)                                 with respect to the Other Term Loans, the
sum of (i) the margin above the Adjusted LIBO Rate on such Other Term Loans for
a three-month Interest Period commencing on such date

 

57

--------------------------------------------------------------------------------


 

and (ii) if such Other Term Loans are initially made at a discount or the
Lenders making the same receive a fee (excluding, in any case, all arrangement,
structuring and underwriting fees not generally paid to Lenders in connection
with such loans) directly or indirectly from the Borrower or any Subsidiary for
doing so (the amount of such discount or fee, expressed as a percentage of the
Other Term Loans, being referred to herein as “OID”), the amount of such OID
divided by the lesser of (A) the weighted average life to maturity of such Other
Term Loans and (B) four; for purposes of this clause (x), if the Other Term
Loans include an interest rate floor greater than the interest rate floor
applicable to the Term Loans of any Class, such increased amount shall be
equated to the applicable margin above the Adjusted LIBO Rate for purposes of
determining whether an increase to the Applicable Margin for the Term Loans of
such Class shall be required, to the extent an increase in the interest rate
floor for the Term Loans of such Class would cause an increase in the interest
rate then in effect thereunder; and

 

(y)                                 with respect to Term Loans of any Class, the
sum of (i) the Applicable Margin then in effect for Eurodollar Term Loans of
such Class for a three-month Interest Period commencing on such date and
(ii) the amount of OID initially paid in respect of the Term Loans of such
Class divided by four.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Commitment shall become effective unless (i) on the date of such
effectiveness (“Incremental Facility Closing Date”), the conditions set forth in
paragraphs (b) and (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower, (ii) except as otherwise
specified in the applicable Incremental Assumption Agreement, the Administrative
Agent shall have received (with sufficient copies for each of the Incremental
Term Lenders and/or Incremental Revolving Lenders, as applicable) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the
ClosingSecond Amendment Date under Section 4.02,the Second Amendment,
(iii) after giving effect to such Incremental Commitments, the making of Loans
to be made on the date of effectiveness thereof (assuming full utilization
thereof on such date) and the use of proceeds thereof, the Borrower shall be in
compliance on a pro forma basis, with the financial covenant set forth in
Section 6.11, (iv) all fees and expenses owing to the Administrative Agent and
the Lenders in respect of such Incremental Commitments, to the extent invoiced
prior to such date, shall have been paid in full and (v) to the extent not
consistent with this Agreement, the other terms and documentation in respect of
the Other Term Loans shall be reasonably satisfactory to the Administrative
Agent unless otherwise expressly permitted in this Section; provided that, if
the proceeds of the Term Loans or Other Term Loans made from any Incremental
Term Loan Commitments are, substantially concurrently with the receipt thereof,
to be used by the Borrower or any Loan Party to finance, in whole or in part, a
Permitted Acquisition or other acquisition permitted pursuant to Section 6.04,
then (A) the only representations and warranties that will be required to be
true and correct as of the applicable Incremental Facility Closing Date shall be
(x) the Specified Representations (with such modifications necessary to refer to
the applicable Incremental Commitments) and such other representations and
warranties as may be agreed upon by the Borrower and the Lenders providing such
Incremental Term Loan Commitments and (y) such of the representations and
warranties made by or on behalf of the applicable acquired company or business
(of the seller thereof) in the applicable acquisition agreement as are material
to the interests of the Lenders, but only to the extent that the Borrower (or
any Subsidiary) has the right to terminate the obligations of the Borrower (or
such Subsidiary) under such acquisition agreement or decline to consummate such
acquisition as a result of a breach of such representations or warranties in
such acquisition agreement, (B) the only Events of Default the absence of which
shall be a condition to the availability thereof as of the applicable
Incremental Facility Closing Date shall be the Events of Default under clauses
(b), (g) and (h) of Article VII and such other Events of Default as may be
agreed upon by the Borrower and the Lenders providing such Incremental Term Loan
Commitments and (C) the condition in clause (iii) above shall be deemed
satisfied if, on the date the

 

58

--------------------------------------------------------------------------------


 

relevant acquisition agreement is executed and delivered, the Borrower shall be
in compliance, on a pro forma basis, with the financial covenant set forth in
Section 6.11.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may take any all action as may be reasonably
necessary to ensure that (i) all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis and (ii) on the effective date of any Incremental
Revolving Credit Commitment, all outstanding Revolving Loans are held by the
Revolving Credit Lenders (including the Incremental Revolving Lenders) on a pro
rata basis in accordance with their Revolving Credit Commitments, and the
Borrower agrees that Section 2.16 shall apply to any conversion of Eurodollar
Loans to ABR Loans or prepayment of Eurodollar Revolving Loans reasonably
required by the Administrative Agent to effect the foregoing.  In addition, to
the extent any Incremental Term Loans are not Other Term Loans, the scheduled
amortization payments under Section 2.11(a) required to be made after the making
of such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans on the date such Loans are made.

 

(e)                                  At any time and from time to time, subject
to the terms and conditions set forth herein, the Borrower may, subject to
providing notice to the Administrative Agent, issue one or more series of
Incremental Equivalent Debt in an aggregate principal amount not to exceed, as
of the date of and after giving effect to the issuance of any such Incremental
Equivalent Debt, the Incremental Facility Amount then permitted to be incurred
under Section 2.22(a); provided that, for purposes of determining the
Incremental Facility Amount available under Section 2.22(a), all Incremental
Equivalent Debt will be deemed to constitute Secured Total Debt irrespective of
whether the terms of the notes or loans constituting such Incremental Equivalent
Debt satisfy the requirements in the definition thereof; provided, further, that
the incurrence of any Incremental Equivalent Debt shall reduce, on a
dollar-for-dollar basis, the Incremental Facility Amount permitted to be
incurred under Section 2.22(a).  Notwithstanding anything to the contrary
herein, (i) such Incremental Equivalent Debt shall rank pari passu or junior in
right of payment and no entity that is not also the Borrower or a Guarantor
shall be a primary obligor or a guarantor of any Incremental Equivalent Debt and
if such Incremental Equivalent Debt is secured, it shall be secured on, in the
case of Incremental Equivalent Debt in the form of notes, on an equal priority
or a junior lien basis and, in the case of Incremental Equivalent Debt in the
form of loans, on a junior lien basis only, and, in any case, not be secured by
any assets not constituting Collateral, (ii) in the case of Incremental
Equivalent Debt secured by the Collateral, such Incremental Equivalent Debt
shall be subject to a customary intercreditor arrangementsagreement in form and
substance reasonably satisfactory to the Administrative Agent, (iii) such
Incremental Equivalent Debt shall have a final maturity no earlier than the date
that is 91 days after the latest Maturity Date at the time of issuance,
(iv) such Incremental Equivalent Debt shall (A) have a weighted average life to
maturity not shorter than 91 days plus the weighted average life to maturity of
any Term Loans, or (B) not be subject to any amortization prior to the final
maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights (except customary asset sale or change of control
provisions), (v) no Default or Event of Default shall have occurred and be
continuing or would result from the issuance of such Incremental Equivalent
Debt, (vi) except as otherwise specified in the definitive documentation for
such Incremental Equivalent Debt, the Administrative Agent shall have received
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
ClosingSecond Amendment Date under Section 4.02,the Second Amendment,
(vii) after giving effect to such Incremental Equivalent Debt and the use of
proceeds thereof, the Borrower shall be in compliance on a pro forma basis, with
the financial covenant set forth in Section 6.11 and (viii) all fees and
expenses owing to the Administrative Agent, the Lenders or other financial
institutions in respect of such Incremental Equivalent Debt, to the extent
invoiced prior to such date, shall have been paid in full, provided that, if the
proceeds of the Incremental Equivalent Debt are, substantially concurrently with
the receipt thereof, to be used by the Borrower or any Loan Party to finance, in
whole or in part, a Permitted Acquisition, then (A) the only representations and
warranties that will be required to be

 

59

--------------------------------------------------------------------------------


 

true and correct as of the applicable effective date of such Incremental
Equivalent Debt shall be (x) the Specified Representations (with such
modifications necessary to refer to the applicable Incremental Equivalent Debt)
and such other representations and warranties as may be agreed upon by the
Borrower and the creditors providing such Incremental Equivalent Debt and
(y) such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the creditors, but only to the extent that
the Borrower (or any Subsidiary) has the right to terminate the obligations of
the Borrower or such Subsidiary under such acquisition agreement or not
consummate such acquisition as a result of a breach of such representations or
warranties in such acquisition agreement, (B) the only Events of Default the
absence of which shall be a condition to the availability thereof as of the
applicable effective date of such Incremental Equivalent Debt shall be the
Events of Default under clauses (b), (g) and (h) of Article VII and such other
Events of Default as may be agreed upon by the Borrower and the creditors
providing such Incremental Equivalent Debt and (C) the condition in clause
(vii) above shall be deemed satisfied if, on the date the relevant acquisition
agreement is executed and delivered, the Borrower shall be in compliance, on a
pro forma basis, with the financial covenant set forth in Section 6.11.

 

(f)            Notwithstanding clauses (a) through (e) of this Section 2.22, the
Incremental B-2 Term Commitment, the Incremental B-2 Term Loans, the B-1 Term
Loan Commitments and the B-1 Term Loans shall not reduce or otherwise affect the
availability of the Incremental Facility Amount described in clause
(a) (i) above available to the Borrower.

 

SECTION 2.23.                              Loan Modification Offers.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes of Loans and/or
Commitments (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than five
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent).  Any Lender wishing to
accept such Loan Modification Offer shall notify the Administrative Agent in
writing on or prior to the date specified in such Loan Modification Offer
specifying the amount of its Affected Class which it has elected to request be
subject to such Permitted Amendment (subject to any minimum denomination
requirements set forth in such Loan Modification Offer).  Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

 

(b)                                 The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof; provided that no Permitted Amendment shall become effective
unless (i) on the date of such effectiveness, the Borrower satisfies the
conditions set forth in such Loan Modification Agreement, including the delivery
of customary closing deliverables to the extent reasonably requested by the
Accepting Lenders thereunder and (ii) on the date of effectiveness (or such
later date as the Administrative Agent in its sole discretion may permit) the
Administrative Agent shall have received any other documents and/or amendments
as it shall reasonably request to evidence that Borrower and the Subsidiaries
are in compliance with Section 5.10.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Loan Modification Agreement. 
Each of the parties hereto hereby agrees that, upon the

 

60

--------------------------------------------------------------------------------


 

effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the applicable Loans and/or Commitments of the Accepting Lenders of
the Affected Class, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders of the Affected Class as a new
“Class” of loans and/or commitments hereunder; provided that, in the case of any
Loan Modification Offer relating to Revolving Credit Commitments or Revolving
Loans, all Borrowings and all prepayments of Revolving Loans shall continue to
be made on a ratable basis among all Revolving Credit Lenders, based on the
relative amounts of their Revolving Credit Commitments, until the repayment of
the Revolving Loans attributable to the non-extended Revolving Credit
Commitments on the relevant Maturity Date.  The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.23
(including, for the avoidance of doubt, payment of any interest and customary
fees in respect of any Permitted Amendment on such terms as may be set forth in
the relevant Loan Modification Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such extension or any other transaction contemplated by this
Section 2.23.

 

(c)                                  “Permitted Amendments” shall mean any or
all of the following: (i) an extension of the final maturity date and/or
amortization applicable to the applicable Loans and/or Commitments of the
Accepting Lenders, (ii) a change in the Applicable Margin or the Adjusted LIBO
Rate “floor” set forth in the definition of “Adjusted LIBO Rate” with respect to
the applicable Loans and/or Commitments of the Accepting Lenders, (iii) a change
in any fees payable to (or the inclusion of additional fees to be payable to)
the Accepting Lenders, (iv) a change in the participation of prepayments of such
“Class” of Accepting Lenders to less than a pro rata basis (but not greater than
a pro rata basis) with respect to any voluntary or mandatory prepayments
hereunder, (v) a change in other covenants and terms (x) that apply solely to
any period after the Latest Maturity Date in effect on the effective date of the
Loan Modification Offer immediately prior to the establishment of such Permitted
Amendment, or after approval thereof by the Required Lenders or (y) that are
less favorable with respect to the applicable Loans and/or Commitments of the
Accepting Lenders than the covenants and terms applicable to the applicable
existing Class and (vi) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom.

 

SECTION 2.24.                              Specified Refinancing Debt.

 

(a)                                 The Borrower may, from time to time, and
subject to the consent of the Administrative Agent, add one or more new term
loan facilities and new revolving credit facilities to the Credit Facilities
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower, to refinance
all or any portion of the Term Loans or Revolving Loans (or unused Revolving
Credit Commitments) under this Agreement, in each case pursuant to a Refinancing
Amendment; provided that such Specified Refinancing Debt (i) will rank pari
passu in right of payment and security as the other Loans and Commitments
hereunder, (ii) shall not be an obligation of, or otherwise Guaranteed by, any
Subsidiary that is not a Loan Party, (iii) will mature on or after, and shall
not have a weighted average life to maturity that is less than the remaining
weighted average life to maturity of, the Loans (or Commitments, if applicable)
being refinanced thereby, (iv) shall have terms and conditions (excluding
pricing and optional prepayment terms) substantially identical to, or no more
favorable (taken as a whole) to the Lenders providing such Specified Refinancing
Debt than, those applicable to the Loans or Commitments being refinanced
thereby; provided that, the applicable Lenders may (x) agree to yield protection
terms that are less favorable (but not more favorable) than the terms applicable
to the other Classes of Loans and/or Commitments, (y) agree to participate on a
less than (but not greater than) pro rata basis in respect of any prepayments or
repayments of Loans under this Agreement and (z) in the case of Specified
Refinancing Debt consisting of Term Loans, agree to different initial Interest
Periods and (v) will

 

61

--------------------------------------------------------------------------------


 

be used, substantially concurrently with the incurrence thereof, solely for the
pro rata payment of the outstanding Class of Loans being so refinanced (and, in
the case of Revolving Loans, a corresponding amount of the applicable Revolving
Credit Commitments shall be permanently reduced); provided, however, that such
Specified Refinancing Debt (A) may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date of any of the Loans (and Commitments) that remain
outstanding after giving effect to such Specified Refinancing Debt and (B) shall
not have a principal or commitment amount greater than the Loans being
refinanced.

 

(b)                                 The Borrower and each Person that agrees to
provide Specified Refinancing Debt (each of which, if not already a Lender
hereunder, shall be reasonably acceptable to the Administrative Agent) shall
execute and deliver to the Administrative Agent a Refinancing Amendment and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Specified Refinancing Debt and the terms and conditions thereof;
provided that no Refinancing Amendment shall become effective unless (i) on the
date of such effectiveness, the Borrower satisfies the conditions set forth in
the applicable Refinancing Amendment, including the delivery of customary
closing deliverables to the extent reasonably requested by the Lenders party
thereto, and (ii) on the date of such effectiveness (or such later date as the
Administrative Agent in its sole discretion may permit) the Administrative Agent
shall have received any documents and/or amendments as it shall reasonably
request to evidence that Borrower and the Subsidiaries are in compliance with
Section 5.10.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Debt
evidenced thereby; provided that, in the case of any Specified Refinancing Debt
consisting of revolving credit commitments (“Specified Refinancing Revolving
Commitments”), all Borrowings and all prepayments of Revolving Loans (which
shall include loans made from Specified Refinancing Revolving Commitments) shall
continue to be made on a ratable basis among all Revolving Credit Lenders
(including any Lenders holdings Specified Refinancing Revolving Commitments),
based on the relative amounts of their Revolving Credit Commitments (including
Specified Refinancing Revolving Commitments), until the termination of the
original Revolving Credit Commitments on the relevant Maturity Date.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.24 (including, for the avoidance of doubt,
payment of any interest and customary fees in respect of any Refinancing
Amendment on such terms as may be set forth therein) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit the transactions contemplated by this Section 2.24.

 

SECTION 2.25.                              Currency Equivalents.  The
Administrative Agent shall determine the Dollar Amount of each Revolving Loan
made in an Alternative Currency (a) as of the first day of each Interest Period
applicable thereto and (b) as of the end of each fiscal quarter of the Borrower,
and shall promptly notify the Borrower and the Lenders of each Dollar Amount so
determined by it.  Each such determination shall be based on the Exchange Rate
(i) on the date of the related Borrowing Request for purposes of the initial
such determination for any Revolving Loan not made in Dollars and (ii) on the
date that is two Business Days prior to the date as of which such Dollar Amount
is to be determined, for purposes of any subsequent determination; provided that
in the case of clause (i) or (ii), if such rate cannot be computed as of such
date, such other date shall apply as the Administrative Agent shall reasonably
determine to be appropriate under the circumstances.

 

62

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

 

SECTION 3.01.                              Organization; Powers.  The Borrower
and each of the Subsidiaries (other than Inactive Subsidiaries) (a) is (i) duly
organized, (ii) validly existing and, (iii) to the extent applicable, in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in, and, to the extent applicable, is in good standing in, every
jurisdiction where such qualification is required, except, in the case of clause
(a)(iii), (b) or (c), where the failure to be in good standing, to have such
power and authority or so to qualify could not reasonably be expected to result
in a Material Adverse Effect, and (d) has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is or will be a
party and, in the case of the Borrower, to borrow hereunder.

 

SECTION 3.02.                              Authorization.  The Transactions
(a) have been duly authorized by all requisite corporate, limited liability
company, partnership and, if required, stockholder, partner or member action, in
each case, to the extent applicable, and (b) will not (i) violate (A) any
provision of applicable law, statute, rule or regulation, or of the certificate,
articles of incorporation, partnership agreement or other constitutive documents
or by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, or other material agreement or
instrument to which the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture
or other material agreement or instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any material property or assets
now owned or hereafter acquired by the Borrower or any Subsidiary (other than
any Lien created hereunder or under the Security Documents).

 

SECTION 3.03.                              Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party party
thereto enforceable against such Loan Party in accordance with its terms except
as the same may be limited by bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally,
concepts of reasonableness and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).

 

SECTION 3.04.                              Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office (the
“USPTO”) and the United States Copyright Office (the “USCO”), (b) recordation of
the Mortgages, (c) such as have been made or obtained and are in full force and
effect and (d) such that the absence of which could not reasonably be expected
to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

SECTION 3.05.                              Financial Statements..(a)          
The Borrower has heretofore furnished to the Lenders (i) the consolidated
statements of financial condition and related statements of income,
comprehensive income, changes in stockholders’ equity and cash flows of BATSthe
Borrower as of and for the fiscal yearyears ended December 31, 2012,2013,
December 31, 2014 and December 31, 2015, audited by and accompanied by the
opinion of KPMG LLP, independent public accountants, (ii) the condensed
consolidated statements of financial condition of BATSthe Borrower as of
March 31, 2013, June 30, 2013 and September 30, 20132016 and the related
condensed consolidated statements of income and cash flows for the fiscal
quartersquarter then ended, certified by a Financial Officer of BATS, (iii) the
consolidated statement of financial condition and related statements of
operations, changes in members’ equity and cash flows of Direct Edge as of and
for the fiscal year ended December 31, 2012, audited by and accompanied by the
opinion of PricewaterhouseCoopers LLP, independent public accountants, and
(iv) the consolidated statement of financial condition of Direct Edge as of
March 31, 2013, June 30, 2013 and September 30, 2013, the related statements of
income for the fiscal quarters then endedthe Borrower.  Such financial
statements fairly present the financial condition and results of operations and
cash flows of, in the case of the financial statements referred to in clauses
(i) and (ii) above, BATS and its consolidated Subsidiaries, and in the case of
the financial statements referred to in clauses (iii) and (iv) above, Direct
Edge and its consolidated Subsidiaries, in each case the Borrower and its
consolidated Subsidiaries as of such dates and for such periods.  Such
statements of financial condition and the notes thereto disclose all material
liabilities, direct or contingent, of, in the case of the financial statements
referred to in clauses (i) and (ii) above, BATS and its consolidated
Subsidiaries, and in the case of the financial statements referred to in clauses
(iii) and (iv) above, Direct Edge and its consolidated Subsidiaries, in each
case the Borrower and its consolidated Subsidiaries as of the dates thereof. 
Such financial statements were prepared in accordance with GAAP, subject, in the
case of unaudited financial statements, to year-end audit adjustments and the
absence of footnotes.

 

(b)           The Borrower has heretofore furnished to the Lenders a pro forma
consolidated balance sheet of the Borrower and the Subsidiaries as of
September 30, 2013, prepared giving effect to the Merger and the Transactions as
if the Merger and the Transactions had occurred on such date, and related pro
forma statements of income of the Borrower and the Subsidiaries for the period
of 12 consecutive months ended September 30, 2013 (collectively, the “Pro Forma
Financial Statements”).  The Pro Forma Financial Statements have been prepared
by the Borrower in good faith based on the historical consolidated financial
statements of BATS and Direct Edge at such date and for such period.

 

SECTION 3.06.                              No Material Adverse Change.  No
event, change or condition has occurred that has had, or could reasonably be
expected to have, a material adverse effect on the business, assets,
liabilities, operations, condition (financial or otherwise) or operating results
of the Borrower and the Subsidiaries, taken as a whole, since December 31, 2012.

 

SECTION 3.07.                              Title to Properties; Possession Under
Leases.

 

(a)                                 Each of the Borrower and the Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material properties and assets (including all Mortgaged Property), except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.  All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

 

(b)                                 None of the Borrower or the Subsidiaries has
defaulted under any lease to which it is a party and all such leases are in full
force and effect other than leases in respect of which a default could not
reasonably be expected to result in a Material Adverse Effect.  Each of the
Borrower and the Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the

 

64

--------------------------------------------------------------------------------


 

failure to enjoy peaceful and undisturbed possession could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  As of the ClosingSecond Amendment Date, the
Borrower has not received any notice of, nor has any knowledge of, any pending
or contemplated condemnation proceeding affecting the Mortgaged Properties or
any sale or disposition thereof in lieu of condemnation.

 

(d)                                 As of the ClosingSecond Amendment Date, none
of the Borrower nor any of the Subsidiaries is obligated under any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Mortgaged Property or any interest therein.

 

SECTION 3.08.                              Subsidiaries.  Schedule 3.08 sets
forth as of the ClosingSecond Amendment Date a list of all Subsidiaries and the
percentage ownership interest of the Borrower therein.  As of the ClosingSecond
Amendment Date, the shares of capital stock or other ownership interests so
indicated on Schedule 3.08 are owned by the Borrower, directly or indirectly,
free and clear of all Liens (other than Liens created under the Security
Documents) and, in the case of any such shares of capital stock that are capital
stock of a corporation, are fully paid and non-assessable.

 

SECTION 3.09.                              Litigation; Compliance with Laws.

 

(a)                                 There are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any Subsidiary or any business, property or rights of any such Person
(i) that involve any Loan Document or the Transactions or (ii) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)                                 None of the Borrower or any of the
Subsidiaries or any of their respective material properties or assets is in
violation of, nor will the continued operation of their material properties and
assets as currently conducted violate, any law, rule or regulation (including
any zoning or building law, ordinance, code or approval or any building permit,
Environmental Law and Environmental Permit) or any restrictions of record or
agreements affecting the Mortgaged Property, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.                              Agreements.  None of the Borrower or
any of the Subsidiaries is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11.                              Federal Reserve Regulations.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation U or X.

 

SECTION 3.12.                              Investment Company Act.  No Loan
Party is required to register as an “investment company” under the Investment
Company Act of 1940.

 

SECTION 3.13.                              Use of Proceeds.  The Borrower will
(a)  use the proceeds of the Revolving Loans, only for general corporate
purposes of the Borrower and the Subsidiaries, (b) use the proceeds of
Incremental Term Loans only for the purposes specified in the applicable
Incremental Assumption Agreement, (c) use the proceeds of any Specified
Refinancing Debt only for the purpose of prepaying the Loans specified in the
applicable Refinancing Amendment and (d) use the proceeds from the B-1 Term
Loans and the Incremental B-2 Term Loans for the purposes specified in the
Second Amendment.

 

65

--------------------------------------------------------------------------------


 

SECTION 3.14.                              Tax Matters.  Each of the Borrower
and the Subsidiaries has filed or caused to be filed all U.S. Federal and all
material state, local and non-U.S. tax returns or materials required to have
been filed by it and has paid or caused to be paid all Taxes due and payable by
it and all assessments received by it except (a) Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.15.                              No Material Misstatements.  The
Confidential Information Memorandum and the otherAll written information,
reports, financial statements, exhibits and schedules furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, when taken as a whole, did not contain, when furnished, any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constituted a
forecast or projection, the Borrower represents and warrants only that it acted
in good faith and utilized reasonable assumptions (based upon accounting
principles consistent with the historical audited financial statements of the
Borrower) in the preparation of such information, report, financial statement,
exhibit or schedule (it being understood and agreed that forecasts and
projections are not a guarantee of financial performance and actual results may
differ from such forecasts and projections, and such differences may be
material).

 

SECTION 3.16.                              Employee Benefit Plans.

 

(a)                                 Except to the extent that the failure to be
in compliance could not reasonably be expected to result in a Material Adverse
Effect, each of the Borrower and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that could reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.  The present value of all
benefit liabilities under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 718715) did not, as of the last annual
valuation date applicable thereto, exceed the fair market value of the assets of
such Plan by an amount that, if required to be paid by the Borrower and the
Subsidiaries, could reasonably be expected to have a Material Adverse Effect,
and the present value of all benefit liabilities of all underfunded Plans (based
on the assumptions used for purposes of Accounting Standards Codification
No. 718715) did not, as of the last annual valuation dates applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that, if required to be paid by the Borrower and the Subsidiaries, could
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Each Foreign Pension Plan is in compliance
in all material respects with all requirements of law applicable thereto and the
respective requirements of the governing documents for such plan other than any
noncompliance that could not reasonably be expected to result in a Material
Adverse Effect.  With respect to each Foreign Pension Plan, none of the Borrower
or its Affiliates or any of their respective directors, officers, employees or
agents has engaged in a transaction that could subject the Borrower or any
Subsidiary, directly or indirectly, to a tax or civil penalty that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with GAAP, except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The aggregate unfunded liabilities with respect to
such Foreign Pension

 

66

--------------------------------------------------------------------------------


 

Plans could not reasonably be expected to result in a Material Adverse Effect;
the present value of the aggregate accumulated benefit liabilities of all such
Foreign Pension Plans (based on those assumptions used to fund each such Foreign
Pension Plan) did not, as of the last annual valuation date applicable thereto,
exceed the fair market value of the assets of all such Foreign Pension Plans by
an amount that, if required to be paid by Borrower and the Subsidiaries, could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.17.                              Environmental Matters.  Except with
respect to any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, none of the
Borrower or any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability of the Borrower or any
of the Subsidiaries.

 

SECTION 3.18.                              Security Documents.

 

(a)                                 The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Guarantee and Collateral Agreement) and the proceeds thereof and (i) when the
certificates in respect of the Pledged Collateral constituting certificated
securities (within the meaning of Section 8-102(a)(4) of the UCC) and the
instruments in respect of the Pledged Collateral constituting instruments
(within the meaning of Section 9-102(a)(47) of the UCC), in each case endorsed
to the Collateral Agent or in blank is in the possession of the Collateral
Agent, the Lien created under the Guarantee and Collateral Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral, in
each case prior and superior in right to any other Person (other than with
respect to Liens expressly permitted under Section 6.02 other than Sections
6.02(b), 6.02(j), 6.02(l) (other than Indebtedness incurred pursuant to
Section 6.02(l) expressly permitted to be secured on a pari passu basis with the
Loans) and 6.02(r)), and (ii) when financing statements in appropriate form are
filed in the offices specified on Schedule 3.18(a), the Lien created under the
Guarantee and Collateral Agreement will constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral (other than Intellectual Property (as defined in the Guarantee
and Collateral Agreement)) to the extent that a security interest therein may be
perfected by the filing of a financing statement in respect thereof, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 6.02 other than Sections 6.02(b), 6.02(j),
6.02(l) (other than Indebtedness incurred pursuant to Section 6.02(l) expressly
permitted to be secured on a pari passu basis with the Loans) and 6.02(r).

 

(b)                                 Upon the recordation of the IP Security
Agreements with the USPTO and the USCO, together with the financing statements
in appropriate form filed in the offices specified on Schedule 3.18(a), any Lien
on any Intellectual Property (as defined in the Guarantee and Collateral
Agreement) created under the Guarantee and Collateral Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Intellectual Property (as defined in the
Guarantee and Collateral Agreement) covered thereby in which a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.02 (it being
understood that subsequent recordings in the USPTO and the USCO may be necessary
to perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
Closing Date).

 

67

--------------------------------------------------------------------------------


 

SECTION 3.19.                              Intellectual Property; Licenses,
etcEtc.  Each of the Borrower and the Subsidiaries owns, licenses or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, franchises, licenses and other intellectual property rights that are
necessary for the operation of its respective business, as currently conducted,
and such rights do not conflict with the rights of any other Person, except to
the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The conduct of the business of the Borrower and any
Subsidiary as currently conducted or as contemplated to be conducted does not
infringe upon or violate any rights held by any other Person, except for such
infringements and violations which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened in writing, which, either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.20.                              Location of Real Property.  Schedule
3.20 lists completely and correctly as of the ClosingSecond Amendment Date all
material real property owned in fee by the Borrower and the Subsidiaries and the
addresses thereof.

 

SECTION 3.21.                              Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date (assuming, for
purposes of the foregoing, that the Special Distribution was paid in full on the
Closing Date)Second Amendment Date (a) the fair value of the assets of the
Borrower and the Subsidiaries on a consolidated basis, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Borrower and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and the Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the ClosingSecond Amendment Date.

 

SECTION 3.22.                              FCPA and Sanctions Laws.  The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with the Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”) and applicable Sanctions,
and the Borrower and its Subsidiaries and, to the knowledge of the Borrower,
their respective directors, officers, employees and agents, are in compliance
with the FCPA and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

 

68

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

 

SECTION 4.01.                              All Credit Events.  On the date of
each Borrowing (other than a conversion or a continuation of a Borrowing as
expressly permitted under Section 2.22(c) or a Borrowing of the Term Loans on
the Funding Date) (each such event being called a “Credit Event”):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03 (or such notice shall
have been deemed given in accordance with Section 2.02).

 

(b)                                 The representations and warranties set forth
in Article III and in each other Loan Document shall be true and correct (i) in
the case of the representations and warranties qualified as to materiality, in
all respects, and (ii) otherwise, in all material respects, in each case on and
as of the date of such Credit Event with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.

 

(c)                                  At the time of and immediately after such
Credit Event, no Default or Event of Default shall have occurred and be
continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (iib) and (iiic) of this Section 4.01.

 

SECTION 4.02.          First Credit Event.  On the Closing Date:

 

(a)           The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or PDF transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies (or facsimile or PDF
copies) of the Guarantee and Collateral Agreement, the IP Security Agreements
and any promissory notes requested, at least two Business Days prior to the
Closing Date, by a Lender pursuant to Section 2.04(e) payable to each such
requesting Lender and its registered assigns.

 

(b)           The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of (i) Davis Polk & Wardwell LLP,
counsel for the Borrower, (ii) the General Counsel of the Borrower, and
(iii) each local counsel listed on Schedule 4.02(b), in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such matters relating to the Loan Documents and the Transactions as
the Administrative Agent shall reasonably request, and the Borrower hereby
requests such counsel to deliver such opinions.

 

(c)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, certificate of formation or other
constitutive document, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State (or, in each case, a comparable
governmental official, if available); (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws, or
operating, management or partnership agreement of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors, board
of managers or members of other governing body, as applicable, of such Loan

 

69

--------------------------------------------------------------------------------


 

Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation, partnership agreement or other constitutive document of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders or the Administrative Agent may reasonably request.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

(e)           The Administrative Agent shall have received all Fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least two Business Days prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
fees, disbursements and other charges of legal counsel) required to be
reimbursed or paid by any Loan Party to the Administrative Agent or any Arranger
incurred in connection with the Transactions.

 

(f)            The Guarantee and Collateral Agreement shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Closing Date.  The Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in the Guarantee and Collateral Agreement.

 

(g)           Each document (including any Uniform Commercial Code financing
statements) required by the Security Documents or under law or reasonably
requested by the Collateral Agent to be filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Lenders and
the other Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Liens permitted
under Section 6.02 other than Sections 6.02(b), 6.02(j), 6.02(l) (other than
Indebtedness incurred pursuant to Section 6.02(l) expressly permitted to be
secured on a pari passu basis with the Loans) and 6.02(r)), shall have been
filed, registered or recorded or delivered to the Administrative Agent in proper
form for filing, registration or recordation.  The Collateral Agent shall have
received all Pledged Collateral required to be delivered to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement, together with undated proper
instruments of assignment duly executed by the applicable Loan Party in blank
and such other instruments or documents as the Collateral Agent may reasonably
request.

 

(h)           The Administrative Agent and the Collateral Agent shall have
received a Perfection Certificate with respect to the Loan Parties dated the
Closing Date and duly executed by a Responsible Officer of the Borrower, and
shall have received the results of a recent lien search made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such Persons
and, with respect to tax lien searches only, in which the chief executive office
of each such Person is located, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing

 

70

--------------------------------------------------------------------------------


 

statement (or similar document) would be permitted under Section 6.02 or have
been or will be contemporaneously released or terminated.

 

(i)            The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Collateral Agent as additional insured,
in form and substance reasonably satisfactory to the Administrative Agent.

 

(j)            The Administrative Agent shall have received a certificate from
the chief financial officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that the Borrower and
its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are solvent.

 

(k)           The Merger shall have been consummated and BATS shall have become
a Wholly-Owned Subsidiary of the Borrower.  The Administrative Agent shall have
received a copy of the Merger Agreement, certified by a Financial Officer or
other executive officer of the Borrower as being complete and correct together
with all closing certificates, opinions and other closing documents delivered in
satisfaction of the closing conditions set forth in the Merger Agreement.

 

(l)            Prior to or, pursuant to arrangements reasonably satisfactory to
the Administrative Agent, substantially contemporaneously with the initial
funding of the Loans on the Closing Date, (i) the Repayment shall have occurred,
(ii) all commitments under the Existing Credit Agreement shall have been
terminated, (iii) all guarantees and Liens granted in respect of the Existing
Credit Agreement shall have been released and (iv) all guarantees and Liens
incurred by the Direct Edge and its subsidiaries (other than guarantees and
Liens created by the Guarantee and Collateral Agreement) will be released.  The
Administrative Agent shall have received payoff and release letters with respect
to the Existing Credit Agreement and the obligations and Liens (if any) relating
thereto, in form and substance reasonably satisfactory to the Administrative
Agent, and the conditions to effectiveness of such letters shall have been
satisfied.  Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, the Borrower and the Subsidiaries shall have
outstanding no indebtedness for borrowed money or preferred stock other than
(a) Indebtedness incurred under this Agreement and (b) Indebtedness permitted
under Section 6.01(a), 6.01(c), 6.01(f), 6.01(i), 6.01(k), 6.01(l), 6.01(m),
6.01(n), 6.01(o), and 6.01(q).

 

(m)          The Lenders shall have received, to the extent requested at least
five days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Notwithstanding the foregoing, if the conditions relating to the receipt of
Pledged Collateral set forth in clause (g) of this Section 4.02 are not
satisfied as of the Closing Date such conditions shall not be a condition
precedent to the effectiveness of this Agreement on the Closing Date and shall
not be a condition to the funding of the Credit Event on the Closing Date, but
shall be accomplished as promptly as practicable after the Closing Date and in
any event within the period specified on Schedule 5.12 or such later date as the
Administrative Agent may agree to in its sole discretion.

 

SECTION 4.03.          Funding Date.  (A)  If the Hotspot Acquisition is
consummated on the Funding Date, the obligations of the B-1 Term Loan Lenders
and the Incremental B-2 Term Loan Lenders,

 

71

--------------------------------------------------------------------------------


 

respectively, to make such Borrowings, are subject to the satisfaction (or
waiver by the Administrative Agent) of following conditions precedent:

 

(a)           The Acquisition shall have been consummated in all material
respects in accordance with the terms of the Purchase Agreement.

 

(b)           The Specified Purchase Agreement Representations shall be true and
correct in all material respects and the Specified Representations shall be true
and correct in all material respects (except in the case of any Specified
Purchase Agreement Representation or any Specified Representation which
expressly relates to a given date or period, such representation and warranty
shall be true and correct in all material respects as of the respective date or
for the respective period, as the case may be).

 

(c)           After giving effect to the application of the proceeds of the Term
B-1 Term Loans and the Incremental B-2 Term Loans, the Target and its
subsidiaries shall have outstanding no third-party indebtedness for borrowed
money, other than indebtedness permitted to be outstanding under this Agreement.
The Administrative Agent shall have received reasonably satisfactory evidence of
repayment of all indebtedness to be repaid on the Funding Date and of the
discharge of all indebtedness and liens other than indebtedness and liens
permitted to remain outstanding under this Agreement (or customary arrangements
for such repayment or discharge shall have been made).

 

(d)           The (i) Borrower shall have paid the Amendment Fees (as defined
the Amendment) and (ii) Administrative Agent shall have received all fees
(including the Funding Fees) and other amounts due and payable by any Loan Party
on or prior to the Funding Date, including, to the extent invoiced at least
three (3) business days prior to the Funding Date., reimbursement or payment of
all reasonable out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrower under the JPM Fee
Letter and any Loan Document.

 

(e)           Since September 30, 2014, the Acquired Business and its
Transferred Subsidiaries (as defined in the Acquisition Agreement), taken as a
whole, have not suffered any adverse change to their respective businesses,
assets, operations or financial position, except such changes which have not
had, individually or in the aggregate, a Company Material Adverse Effect.  For
purposes of this clause (e), “Company Material Adverse Effect” shall have the
meaning set forth in the Purchase Agreement.

 

(f)            The Administrative Agent shall have received, on behalf of itself
and the Lenders, a written legal opinion of (i) Davis Polk & Wardwell LLP,
counsel for the Loan Parties, (ii) the General Counsel of the Borrower, and
(iii) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel for the Loan
Parties, in each case (A) dated the Funding Date, (B) addressed to the
Administrative Agent, the Collateral Agent and the Lenders, and (C) in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

 

(g)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, certificate of formation or other
constitutive document, including all amendments thereto, of the Target and its
subsidiaries that are Guarantors, certified as of a recent date by the Secretary
of State of the state of its organization, and a certificate as to the good
standing of each such Guarantor as of a recent date, from such Secretary of
State (or, in each case, a comparable governmental official, if available);
(ii) a certificate of the Secretary or Assistant Secretary of each such
Guarantor dated the Funding Date and certifying (A) that attached thereto is

 

72

--------------------------------------------------------------------------------


 

a true and complete copy of the by-laws, or operating, management or partnership
agreement of such Guarantor as in effect on the Funding Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors, board of managers or members of other
governing body, as applicable, of such Guarantor authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation,
partnership agreement or other constitutive document of such Guarantor have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Guarantor; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders or the Administrative Agent may reasonably request.

 

(h)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (b) and (e) in this Section 4.3(A) have been satisfied.

 

(i)            The Administrative Agent (or its counsel) and the Collateral
Agent shall have received from each newly acquired Guarantor duly executed
copies (or facsimile or PDF copies) of the (i) joinder to the Guarantee and
Collateral Agreement and (ii) IP Security Agreements supplements.

 

(j)            The Administrative Agent shall have received, solely with respect
to each new Loan Party, each Uniform Commercial Code financing statement
required by the Security Documents or under law or reasonably requested by the
Collateral Agent to be filed, registered or recorded in order to create in favor
of the Collateral Agent, for the benefit of the Lenders and the other Secured
Parties, a perfected Lien on the Collateral described therein, with the priority
contemplated by the Loan Documents, in proper form for filing.  The Collateral
Agent shall have received all Pledged Collateral required to be delivered to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement, together
with undated proper instruments of assignment duly executed by the applicable
Loan Party in blank and such other instruments or documents as the Collateral
Agent may reasonably request.

 

(k)           The Administrative Agent and the Collateral Agent shall have
received a supplement to the Perfection Certificate (the “Perfection Certificate
Supplement”), solely with respect to the new Loan Parties, dated the Closing
Date and duly executed by a Responsible Officer of the Borrower, and shall have
received the results of a recent lien search made with respect to such Loan
Parties in the states (or other jurisdictions) of formation of such Persons and,
with respect to tax lien searches only, in which the chief executive office of
each such Person is located, in each case as indicated on the Perfection
Certificate Supplement, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

 

(l)            The Administrative Agent and the Lenders shall have received, to
the extent requested at least five days prior to the Funding Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money

 

73

--------------------------------------------------------------------------------


 

laundering rules and regulations, including the USA PATRIOT Act, with respect to
the Target and its subsidiaries that are Guarantors.

 

(m)          The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, as set forth in Exhibit H to the
effect that the Borrower and its Subsidiaries, on a consolidated basis after
giving effect to the Hotspot Acquisition and related transactions, are solvent

 

(n)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.

 

(B)          If the Funding Date occurs prior to the Acquisition Closing Date,
the obligations of the B-1 Term Loan Lenders and the Incremental B-2 Term Loan
Lenders, respectively, to make such Borrowings, are subject to the satisfaction
(or waiver by the Administrative Agent) of the following conditions precedent:

 

(a)           The Specified Representations shall be true and correct in all
material respects (except in the case of any Specified Representation which
expressly relates to a given date or period, in which case such representation
and warranty shall be true and correct in all material respects as of the
respective date or for the respective period, as the case may be).

 

(b)           The Administrative Agent shall have received all fees (including
the Funding Fees) and other amounts due and payable by any Loan Party on or
prior to the Funding Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower
under any Loan Document, provided that any such fees and other amounts to be
paid must be invoiced at least three (3) business days prior to the Funding
Date.

 

(c)          The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.

 

(d)           The Administrative Agent shall have received the executed Escrow
Agreement.

 

(e)           The Administrative Agent shall have a valid and perfected first
priority security interest in, and a Lien on, all of the Borrower’s rights
(i) under the Escrow Agreement and (ii) in the Escrow Property, in each case for
so long as any Escrow Property remains in the Escrow Account pursuant to the
terms of the Escrow Agreement.

 

(f)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the conditions specified in
clause (a) in this Section 4.3(B) has been satisfied.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than contingent
indemnification, expense reimbursement, tax gross-up and yield protection
Obligations to the extent no claim thereto has been asserted) shall have been
paid in full, the Borrower will, and will cause each of the Subsidiaries to:

 

SECTION 5.01.                              Existence; Compliance with Laws;
Businesses and Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
as otherwise expressly permitted under Section 6.05.

 

74

--------------------------------------------------------------------------------


 

(b)                                 (i) Do or cause to be done all things
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks, trade names, technology, software, domain names and other
intellectual property used in the conduct of its business; (ii) maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; (iii) comply with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; (iv) maintain in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with the FCPA and
applicable Sanctions; and (v) at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto (reasonable wear and tear excepted) necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except to the extent that, in each case, failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 5.02.                              Insurance.

 

(a)                                 Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it and maintain such other
insurance as may be required by law.

 

(b)                                 Cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

 

(c)                                  If at any time the area in which the
Premises (as defined in the Mortgages) are located is designated (i) a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time require, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time, or (ii) a “Zone 1” area,
obtain earthquake insurance in such total amount as the Administrative Agent,
the Collateral Agent or the Required Lenders may from time to time require.

 

(d)                                 With respect to any Mortgaged Property,
carry and maintain comprehensive general liability insurance including the
“broad form CGL endorsement” and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms satisfactory to the
Collateral Agent.

 

75

--------------------------------------------------------------------------------


 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.

 

SECTION 5.03.                              Obligations and Taxes.  Pay its
Indebtedness and other obligations promptly and in accordance with their terms
and pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as (a) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of any Lien on any Collateral securing such contested obligations
and, in the case of a Mortgaged Property, there is no risk of forfeiture of such
property or (b) the failure to make such payment or discharge could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.04.                              Financial Statements, Reports,
etcEtc.  In the case of the Borrower, furnish to the Administrative Agent for
distribution to each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year, its consolidated statement of financial condition and related consolidated
statements of income, stockholders’ equity and comprehensive income, and cash
flows showing the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the
consolidated results of its operations and the operations of such Subsidiaries
for such fiscal year, together with comparative figures for the immediately
preceding fiscal year, all audited by KPMG LLP or other independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall be without “going concern” or like
qualification or exception or any explanatory paragraph expressing doubt about
the ability of the Borrower and its consolidated subsidiaries to continue as a
going concern, and without any qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis of financial condition and results of
operations” provision; provided that for the fiscal year ended on December 31,
2013, it is understood and agreed that the Borrower shall also provide a
separate consolidated statement of financial condition and related consolidated
statements of operations, changes in members’ equity and cash flows with respect
to Direct Edge and its subsidiaries, all audited by PricewaterhouseCoopers, and
all references in this clause (a) to the Borrower and its Subsidiaries shall
also be deemed references to Direct Edge and its subsidiaries with respect to
such financial statements;

 

(b)                                 within 45 (or, in the case of the fiscal
quarter ending March 31, 2014, 60) days after the end of each of the first three
fiscal quarters of each fiscal year, its unaudited consolidated statement of
financial condition and related consolidated statements of income and cash flows
showing the financial position of the Borrower and its consolidated Subsidiaries
as of the close of

 

76

--------------------------------------------------------------------------------


 

such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during, in the case of such statements of income, such fiscal
quarter and the then elapsed portion of the fiscal year, and, in the case of
such statements of cash flows, the elapsed portion of such fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, together with a customary “management discussion and
analysis” provision; provided that for the fiscal quarter ended on March 31,
2014, it is understood and agreed that Direct Edge and its subsidiaries shall be
included in such consolidated financial statements only with respect to the
period following the Closing Date;

 

(c)                                  concurrently with any delivery of financial
statements under paragraphclause (a) or (b) above, a Compliance Certificate
(i) certifying that no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail demonstrating compliance with the covenant
contained in Section 6.11 and, in the case of a certificate delivered with the
financial statements required by paragraph (a) above for any fiscal year ending
on or after December 31, 2014, setting forth the Borrower’s calculation of
Excess Cash Flow and attaching a complete schedule of the Inactive Subsidiaries,
Broker Dealer Subsidiaries and Registered Securities Exchange Subsidiaries
(which schedule shall amend or supplement Schedules 1.01(a) and 1.01(d));

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, unless the policies of such accounting firm
prohibit the making of such statement at such time, a statement of the
accounting firm that reported on such financial statements (which statement may
be limited to accounting matters and disclaim responsibility for legal
interpretations) confirming that, as of the last day of the immediately
preceding fiscal year, in making the examination necessary in connection with
such financial statements no knowledge was obtained of any Event of Default with
respect to Section 6.11 or, if such knowledge of any such Event of Default or
Default was obtained, specifying the extent thereof in reasonable detail;

 

(e)                                  within 45 days after the beginning of each
fiscal year of the Borrower (starting with the fiscal year beginning January 1,
2015), a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget);

 

(f)                                   if the Borrower becomes a public reporting
company, promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower with the SEC, or with any national securities exchange, or distributed
generally to its shareholders as such, as the case may be;

 

(g)                                  promptly after the receipt thereof by the
Borrower or any Subsidiary, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;

 

(h)                                 promptly after the request by any Lender,
all documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under

 

77

--------------------------------------------------------------------------------


 

applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

 

(i)                                     promptly after the request by the
Administrative Agent or any Lender, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan; and

 

(j)                                    promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.04 may be satisfied with respect to financial information of the
Borrower and the Subsidiaries by furnishing the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC.  Documents required to be delivered pursuant to
Section 5.04(a) or (b) or Section 5.04(f) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the internet; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

 

SECTION 5.05.                              Litigation and Other Notices. 
Furnish to the Administrative Agent, which shall furnish to each Lender, written
notice of the following promptly after obtaining knowledge of the occurrence or
existence thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 the filing or commencement of, or receipt of
any written notice of intention of any Person to file or commence, any action,
suit or proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Subsidiary that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect; and

 

(d)                                 any change in the Borrower’s corporate
rating by S&P, in the Borrower’s corporate family rating by Moody’s or in the
ratings of the Credit Facilities by S&P or Moody’s, or any notice from either
such agency indicating its intent to effect such a change or to place the
Borrower or the Credit Facilities on a “CreditWatch” or “WatchList” or any
similar list, in each case with negative implications, or its cessation of, or
its intent to cease, rating the Borrower or the Credit Facilities.

 

78

--------------------------------------------------------------------------------


 

SECTION 5.06.                              Information Regarding Collateral.

 

(a)                                 Furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number.  The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made (or will be made promptly after such
change) under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

(b)                                 In the case of the Borrower, each year, at
the time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.04(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 5.06.

 

SECTION 5.07.                              Maintaining Records; Access to
Properties and Inspections; Maintenance of Ratings.

 

(a)                                 Keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all dealings and transactions in relation to its
business and activities.  Each Loan Party will, and will cause each of its
subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties of such Person at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of such Person with the officers
thereof and independent accountants therefor.

 

(b)                                 In the case of the Borrower, use
commercially reasonable efforts to cause the Credit Facilities to be
continuously publicly rated by S&P and Moody’s, and use commercially reasonable
efforts to maintain a public corporate rating from S&P and a public corporate
family rating from Moody’s (in each case in respect of the Borrower).

 

SECTION 5.08.                              Use of Proceeds.  The Borrower will
not request any Borrowing and the Borrower shall not use the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent licensed
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
or otherwise authorized under U.S. law, or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.  In addition,
to the extent the Funding Date is prior to the Acquisition Closing Date, the B-1
Term Loans and the Incremental B-2 Term Loans shall be deposited into the Escrow
Accountthe proceeds of the Term Loans borrowed on the Second Amendment Date
shall be used, together with cash on the balance sheet to repay all outstanding
Obligations (other than Obligations in respect of Hedging Agreements, Cash
Management Arrangements and contingent indemnities, expense reimbursement, tax
gross-up and yield protection obligations to the extent no claim therefor has
been made) under (and as such term is defined in) this Agreement immediately
prior to the Second Amendment Date.

 

79

--------------------------------------------------------------------------------


 

SECTION 5.09.                              Employee Benefits.  Except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, comply in all material respects with the applicable
provisions of ERISA and the Code and the laws applicable to any Foreign Pension
Plan and (b) furnish to the Administrative Agent as soon as reasonably
practicable after, and in any event within ten days after any responsible
officer of the Borrower or any ERISA Affiliate knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in a Material Adverse Effect, a statement
of a Financial Officer of the Borrower setting forth details as to such ERISA
Event and the action, if any, that the Borrower proposes to take with respect
thereto.

 

SECTION 5.10.                              Further Assurances.  Execute any and
all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements, mortgages and deeds of trust) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents.  The Borrower will cause any
subsequently acquired or organized Subsidiary that is not an Excluded Subsidiary
promptly to become a Guarantor by executing and delivering a supplement to the
Guarantee and Collateral Agreement and each applicable Security Document in
favor of the Collateral Agent.  If at any time after the Closing Date any
domestic Wholly Owned Subsidiary of the Borrower that was previously an Excluded
Subsidiary ceases to be an Inactive Subsidiary or Broker Dealer Subsidiary as
defined herein, the Borrower agrees to use its commercially reasonable efforts
to cause such Subsidiary promptly to become a Guarantor by executing and
delivering a supplement to the Guarantee and Collateral Agreement and each
applicable Security Document in favor of the Collateral Agent.  If at any time
after the Closing Date a Subsidiary that was previously a Registered Securities
Exchange Subsidiary ceases to be a Registered Securities Exchange Subsidiary as
defined herein, the Borrower agrees to use its commercially reasonable efforts
to promptly pledge, or cause to be pledged, a perfected security interest in the
Equity Interest of such Subsidiary.  In addition, from time to time, the
Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its domestic assets and properties as the
Administrative Agent or the Required Lenders shall designate.  Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section 5.10.  The Borrower agrees to provide such evidence
as the Collateral Agent shall reasonably request as to the perfection and
priority status of each such security interest and Lien.  In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of any fee interests in real
property having a value in excess of $5,000,000 (increasing on and after the
Acquisition Closing Date to $6,000,000).6,000,000.

 

SECTION 5.11.                              Lender Calls.  No later than 10 days
after the delivery of any financial statements pursuant to Section 5.04(a) or
(b), the appropriate Financial Officers of the Borrower shall participate in a
conference call with the Administrative Agent and the Lenders to discuss in
reasonable detail such financial statements and the Borrower’s financial
condition and results of operations, as well as to answer any reasonable
questions from the Administrative Agent or the Lenders about such financial
statements; provided that if the Borrower is holding a conference call open to
the public to discuss the financial condition and results of operations of the
Borrower and its Subsidiaries for the most recently ended measurement period for
which financial statements have been delivered pursuant to Sections 5.04(a) or
5.04(b) above, the Borrower will not be required to hold a second, separate call
for the Lenders so long as the Lenders are provided access to such initial
conference call (which requirement can be satisfied by the Borrower posting the
conference call information for its quarterly calls with public equity holders
in its filings with the SEC) and the ability to ask questions thereon.

 

80

--------------------------------------------------------------------------------


 

SECTION 5.12.          Post-Closing Obligations.  The parties hereto acknowledge
and agree that within the time periods set forth in Schedule 5.12, or within
such longer period or periods that the Administrative Agent in its sole
discretion may permit, the Borrower and the Subsidiaries shall deliver to the
Administrative Agent the documents, and perform the actions, set forth on
Schedule 5.12 that would have been required to be delivered or taken on or prior
to the Closing Date but for the last paragraph of Section 4.02.

 

SECTION 5.13.          Escrow. (i)  Notwithstanding anything to the contrary in
this Agreement, if the Acquisition Closing Date has not occurred on or before
March 26, 2015 and a Borrowing Request on such date has not been previously
delivered,  then the Borrower shall provide a Borrowing Request for the full
amount of the B-1 Term Loan Commitment and the Incremental B-2 Term Loan
Commitment then outstanding with the proceeds thereof directed to the Escrow
Account and (ii) if the Funding Date occurs prior to the Acquisition Closing
Date, the Borrower shall execute and deliver the Escrow Agreement to the
Administrative Agent and the Escrow Agent.

 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than contingent
indemnification, expense reimbursement, tax gross-up and yield protection
Obligations to the extent no claim thereto has been asserted) have been paid in
full, the Borrower will not, nor will it cause or permit any of the Subsidiaries
to:

 

SECTION 6.01.                              Indebtedness. Incur, create, assume
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Closing Date
and, in the case of any such Indebtedness that is not owed to the Borrower or
any Subsidiary and that is, in each case, in an amount in excess of $250,000,
set forth in Schedule 6.01 and any extensions, renewals or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased (except for any accrued but unpaid interest and premium or penalty
payable by the terms of such Indebtedness thereon and reasonable fees and
expenses associated therewith), neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased, such Indebtedness,
if subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders, and the original obligors in respect of such
Indebtedness remain the only obligors thereon;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents and Refinancing Debt in respect thereof;

 

(c)                                  intercompany Indebtedness of the Borrower
and the Subsidiaries to the extent permitted by Section 6.04(c);

 

(d)                                 Indebtedness of the Borrower or any
Subsidiary (other than any Broker Dealer Subsidiary) incurred to finance the
acquisition, construction or improvement of any fixed or capital

 

81

--------------------------------------------------------------------------------


 

assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof except for any accrued
but unpaid interest and premium or penalty payable by the terms of such
Indebtedness thereon and reasonable fees and expenses associated therewith;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.01(Dd), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.01(e) shall not exceed $5,000,000 (increasing on and after the
Acquisition Closing Date to $6,000,000) at any time outstanding;

 

(e)                                  Capital Lease Obligations and Synthetic
Lease Obligations in an aggregate principal amount, when combined with the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d), not in excess of $5,000,000 (increasing on and after the
Acquisition Closing Date to $6,000,000) at any time outstanding;

 

(f)                                   Indebtedness of the Borrower or any
Subsidiary (other than any Broker Dealer Subsidiary) under performance, bid,
appeal and surety bonds or with respect to workers’ compensation claims and
other obligations of a like nature and performance and completion guarantees and
similar obligations or obligations in respect of letters of credit, bank
guarantees or similar instruments, in each case related thereto and incurred in
the ordinary course of business;

 

(g)                                  Indebtedness (i) incurred by Foreign
Subsidiaries in an aggregate principal amount not exceeding $15,000,000
(increasing on and after the Acquisition Closing Date to $18,000,000)25,000,000
at any time outstanding and (ii) in respect of Foreign Subsidiary Refinancing
Debt in an aggregate principal amount not exceeding $50,000,000 at any time
outstanding;

 

(h)                                 Indebtedness of any Person that becomes a
Subsidiary after the Closing Date or Indebtedness acquired or assumed by the
Borrower or any Subsidiary (other than any Broker Dealer Subsidiary) in
connection with any Permitted Acquisition or other acquisition permitted under
Section 6.04; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary or such asset is acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
asset being acquired and (ii) immediately before and after such Person becomes a
Subsidiary or such asset is acquired (or, if such transaction is to be made
pursuant to a definitive acquisition agreement, at the time such acquisition
agreement is executed and delivered, both before and after giving pro forma
effect to the acquisition), no Default or Event of Default shall have occurred
and be continuing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (h) shall not exceed $15,000,000 (increasing on and
after the Acquisition Closing Date to $18,000,000)25,000,000 at any time
outstanding;

 

(i)                                     Guarantees by the Borrower or any other
Loan Party of any Indebtedness of the Borrower or any Loan Party permitted under
this Section 6.01;

 

(j)                                    Indebtedness in respect of those Hedging
Agreements incurred in the ordinary course of business and which are not
speculative in nature;

 

(k)                                 Indebtedness arising from the honoring by a
bank or financial institution of a check or similar instrument drawn by the
Borrower or any Subsidiary against insufficient funds in the ordinary course of
business, so long as such Indebtedness is repaid within five Business Days;

 

82

--------------------------------------------------------------------------------


 

(l)                                     Indebtedness in respect of letters of
credit, guarantees, counter-indemnities and short term facilities incurred by
any Subsidiary engaged in Exchange and Clearing Operations in connection with
the ordinary clearing, depository and settlement procedures (including any
letter of credit or guarantees provided to any central securities depositories
or external custodians) relating thereto; provided that any advances thereunder
are repaid within five Business Days following the date of such advance or any
drawing under any letter of credit or guarantee;

 

(m)                             any Indebtedness arising under arrangements in
connection with the participation in or through any clearing system or
investment, commodities or stock exchange where the Indebtedness arises under
the rules, normal procedures, agreements or legislation governing trading on or
through such system or exchange; provided that any advances thereunder are
repaid within five Business Days following the date of such advance or any
drawing under any letter of credit or guarantee;

 

(n)                                 any Indebtedness arising as a result of
short-term sale and repurchase transactions entered into by the Borrower or any
of its Subsidiaries on market terms and in respect of marketable securities held
for investment purposes where such Person enters into back to back, foreign
exchange, swap or derivative transactions in the ordinary course of business,
provided that the amount of such Indebtedness does not exceed the principal
amount of the securities sold;

 

(o)                                 Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business;

 

(p)                                 any unsecured senior or unsecured senior
subordinated Indebtedness incurred by the Borrower or its Subsidiaries (other
than any Broker Dealer Subsidiary) so long as (i) the Leverage Ratio does not
exceed 3.00:1.00 (increasing on and after the Acquisition Closing Date to 4.50
to 1.00) at the time of incurrence thereof and (ii) no Default or Event of
Default shall have occurred and be continuing at the time of the incurrence of
any such Indebtedness or after giving effect thereto (or, if such transaction is
to be made pursuant to a definitive acquisition agreement, at the time that such
acquisition agreement is executed and delivered, both before and after giving
pro forma effect to the acquisition); provided that (x) the terms of such
Indebtedness do not provide for maturity or any scheduled mandatory repayment,
mandatory redemption, mandatory offer to purchase or sinking fund obligation
prior to the date that is 91 days after the latest Maturity Date in effect at
the time of the incurrence of such Indebtedness, other than customary offers to
purchase upon a change of control, asset sale or insurance or condemnation event
and customary acceleration rights upon an event of default and (y) if such
Indebtedness is subordinated, the Credit Facilities shall have been designated
as “Designated Senior Debt” or its equivalent in respect of such Indebtedness;
provided, further that the aggregate principal amount of Indebtedness at any one
time outstanding pursuant to this clause (p) in respect of which the primary
obligor or any guarantor is a Subsidiary that is not a Loan Party shall not
exceed $25,000,000 (increasing on and after the Acquisition Closing Date to
$30,000,000);

 

(q)                                 to the extent constituting Indebtedness,
Cash Management Arrangements in the ordinary course of business and Indebtedness
arising from the endorsement of instruments or other payment items for deposit
and the honoring by a bank or other financial institution of instruments or
other payments items drawn against insufficient funds;

 

(r)                                    Incremental Equivalent Debt; and

 

83

--------------------------------------------------------------------------------


 

(s)                                   other unsecured Indebtedness of the
Borrower or the Subsidiaries (other than any Broker Dealer Subsidiary) in an
aggregate principal amount not exceeding $25,000,000 at any time outstanding.

 

SECTION 6.02.                              Liens.  Create, incur, assume or
permit to exist any Lien on any property or assets (including Equity Interests
or other securities of any Person, including any Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

 

(a)                                 Liens on property or assets of the Borrower
and the Subsidiaries existing on the Closing Date and, in the case of any such
Lien securing liabilities to any Person other than the Borrower and the
Subsidiaries and that is, in each case, in an amount in excess of $250,000, set
forth in Schedule 6.02; provided that such Liens shall secure only those
obligations which they secure on the Closing Date and extensions, renewals and
replacements thereof permitted hereunder;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or assets of any Person that becomes a Subsidiary after the
Closing Date prior to the time such Person becomes a Subsidiary, as the case may
be; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, (ii) such
Lien does not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien secures only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be and extensions, renewals and replacements thereof permitted
hereunder (to the extent that (A) the principal amount of such obligations is
not increased (except for any accrued but unpaid interest and premium or penalty
payable by the terms of such obligations and reasonable fees and expenses
associated therewith) and (B) such Liens are not expanded to cover additional
property or assets);

 

(d)                                 Liens for taxes not yet due or which are
being contested in compliance with Section 5.03;

 

(e)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not due and payable or which are
being contested in compliance with Section 5.03;

 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations or to secure letters of
credit issued in compliance with such laws or regulations;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations and Synthetic Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or to secure letters of credit issued in
connection therewith;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any of the Subsidiaries;

 

84

--------------------------------------------------------------------------------


 

(i)                                     Liens securing Indebtedness incurred
pursuant to Section 6.01(d) or 6.01(e); provided that such Liens do not at any
time encumber any property other than the property financed by, or constructed
or improved with the proceeds of, such Indebtedness;

 

(j)                                    Liens (i) on the assets of any Subsidiary
that is not a Loan Party securing Indebtedness of such Subsidiary permitted by
Section 6.01 and (ii) securing Indebtedness incurred pursuant to
Section 6.01(g)(ii);

 

(k)                                 judgment Liens securing judgments not
constituting an Event of Default under Article VII;

 

(l)                                     Liens on property constituting
Collateral securing (i) obligations incurred under any Refinancing Debt and the
Refinancing Debt Documents related thereto to the extent required by the initial
documentation in respect of such Refinancing Debt and (ii) Incremental
Equivalent Debt;

 

(m)                             Liens arising from Investments described in
clause (d) of the definition of the term “Cash Equivalents”;

 

(n)                                 Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the Uniform Commercial Code
in effect in the relevant jurisdiction covering only the items being collected
upon;

 

(o)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor under any lease or license
permitted by this Agreement;

 

(p)                                 Liens on insurance policies and the proceeds
thereof securing Indebtedness permitted by Section 6.01(p);

 

(q)                                 Liens granted by a Subsidiary that is not a
Loan Party to secure obligations that do not constitute Indebtedness and are
incurred in connection with the Exchange and Clearing Operations of such
Subsidiary; and

 

(r)                                    other Liens securing liabilities in an
aggregate amount not to exceed $2,500,000 (increasing on and after the
Acquisition Closing Date to $3,000,000)5,000,000 at any time outstanding.

 

SECTION 6.03.                              Sale and Lease-Back Transactions. 
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless
(a) the sale or transfer of such property is permitted by Section 6.05 and
(b) any Capital Lease Obligations, Synthetic Lease Obligations or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, as the case may
be.

 

SECTION 6.04.                              Investments, Loans and Advances. 
Purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
or permit to exist any investment or any other interest in (all of the
foregoing, “Investments”), any other Person, except:

 

85

--------------------------------------------------------------------------------


 

(a)                                 (i) Investments by the Borrower and the
Subsidiaries existing on the Closing Date in (x) the Equity Interests of the
Subsidiaries and (y) Indebtedness owed to it by the Borrower and the
Subsidiaries and (ii) additional Investments by the Borrower and the
Subsidiaries in the Equity Interests of the Loan Parties and the Broker Dealer
Subsidiaries; provided that (A) any such Equity Interests or Indebtedness held
by a Loan Party shall be pledged pursuant to the Guarantee and Collateral
Agreement (other than the Equity Interests of the Registered Securities Exchange
Subsidiaries and subject to the limitations applicable to voting stock of a
Foreign Subsidiary referred to therein) and (B) the aggregate amount of
Investments made after the Closing Date by Loan Parties in or to Broker Dealer
Subsidiaries shall not exceed the sum of (x) the amount that is required at the
time of such Investment to cause such Broker Dealer Subsidiary’s capital to be
at or above the Minimum Capital Requirement, plus (y) $10,000,000 (increasing on
and after the Acquisition Closing Date to $12,000,000)15,000,000 in any fiscal
year;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  loans or advances made by the Borrower to
any Subsidiary and made by any Subsidiary to the Borrower or any other
Subsidiary; provided that (i) any such loans and advances in excess of
$50,000,000 (increasing on and after the Acquisition Closing Date $60,000,000)
made by a Loan Party to a Subsidiary that is not a Loan Party shall be evidenced
by a promissory note pledged to the Collateral Agent for the ratable benefit of
the Secured Parties, (ii) any such loans or advances made to a Loan Party by a
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement and (iii) the
amount of such loans and advances made by the Loan Parties to Subsidiaries that
are not Loan Parties shall be subject to the limitations set forth in
SectionSections 6.04(o) and (p);

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts (including
trade accounts and accounts receivable) and disputes with, customers and
suppliers, in each case in the ordinary course of business and to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)                                  the Borrower and the Subsidiaries may make
loans and advances in the ordinary course of business to their respective
directors, officers, employees and consultants so long as the aggregate
principal amount thereof at any time outstanding (determined without regard to
any write-downs or write-offs of such loans and advances) shall not exceed
$1,500,000 (increasing on and after the Acquisition Closing Date to $1,800,000)
in the aggregate;

 

(f)                                   the Borrower or any Subsidiary may acquire
all or substantially all the assets of a Person or line of business of such
Person, or not less than 100% of the Equity Interests (other than directors’
qualifying shares) of a Person (referred to herein as the “Acquired Entity”);
provided that (i) such acquisition was not preceded by an unsolicited tender
offer for such Equity Interests by, or proxy contest initiated by, the Borrower
or any Subsidiary; (ii) the Acquired Entity shall be in a similar line of
business as that of the Borrower and the Subsidiaries as conducted during the
current and most recent calendar year; and (iii) at the time of such transaction
(or, in the case of clauses (A) and (B) below, if such transaction is to be made
pursuant to a definitive acquisition agreement, at the time that such
acquisition agreement is executed and delivered), (A) both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; (B) after giving pro forma effect thereto, the Borrower would be in
compliance with the covenant set forth in Section 6.11 as of the most recently
completed Test Period (assuming, for purposes of pro

 

86

--------------------------------------------------------------------------------


 

forma compliance with Section 6.11, that the maximum Leverage Ratio permitted at
the time by such Section 6.11 is 0.25 less than the ratio actually provided for
in such Section at such time); (C) the consideration paid for the acquisition of
Acquired Entities that, concurrently with the acquisition thereof, do not become
Loan Parties (or, in the case of any asset acquisition (other than the
acquisition of the Equity Interests of a Registered Securities Exchange
Subsidiary), which assets do not constitute Collateral) shall not in the
aggregate exceed $75,000,000 (increasing on and after the Acquisition Closing
Date to $125,000,000)[reserved]; (D) the Borrower shall have delivered a
certificate of a Financial Officer, certifying that such acquisition complies
with all of the requirements set forth in this Section 6.04(f) and containing
reasonably detailed calculations in support thereof, in form and substance
satisfactory to the Administrative Agent; and (E) the Borrower shall comply, and
shall cause the Acquired Entity to comply, with the applicable provisions of
Section 5.10 and the Security Documents (any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.04(f) being referred to herein as a
“Permitted Acquisition”);

 

(g)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(h)                                 Investments made as a result of the receipt
of non-cash consideration from a sale, transfer or other disposition of any
asset in compliance with Section 6.05;

 

(i)                                     Investments by the Borrower in Hedging
Agreements permitted under Section 6.01(j);

 

(j)                                    Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

 

(k)                                 Investments made by any Broker Dealer
Subsidiary in the ordinary course of business;

 

(l)                                     Investments made to effect the pledges
and deposits described in and permitted under Section 6.02(f) or (g);

 

(m)                             any repurchase of the Borrower’s Equity
Interests permitted under Section 6.06(a)(iii) and (iv);

 

(n)                                 payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses of the Borrower or any Subsidiary for accounting purposes
and that are made in the ordinary course of business;

 

(o)                                 Investments in any Foreign Subsidiary;
provided that the aggregate outstanding amount of such Investments made after
the Closing Date (determined without regard to any write-downs or write-offs of
such Investments) shall not exceed $40,000,000 (increasing on and after the
Acquisition Closing Date to $65,000,000)80,000,000;

 

(p)                                 in addition to Investments permitted by
paragraphs (a) through (o) above, additional Investments by the Borrower and the
Subsidiaries so long as the aggregate outstanding amount invested pursuant to
this paragraph (p) (determined without regard to any write-downs or write-offs
of such Investments) does not exceed $35,000,000  (increasing on and after the
Acquisition Closing Date to $42,000,000)50,000,000 in the aggregate; and

 

(q)                                 the Borrower may consummateInvestments
constituting the Hotspot Acquisition.

 

87

--------------------------------------------------------------------------------


 

SECTION 6.05.                              Mergers, Consolidations, Sales of
Assets and Acquisitions.

 

(a)                                 Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all the assets (whether now owned or
hereafter acquired) of the Borrower and the Subsidiaries, taken as a whole, or
less than all the Equity Interests of any Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any other Person, except that:

 

(i)                                     any Subsidiary may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;

 

(ii)                                  if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing (x) any Wholly Owned Subsidiary may merge into the Borrower in
a transaction in which the Borrower is the surviving corporation, (y) any Wholly
Owned Subsidiary may merge into or consolidate with any other Wholly Owned
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary and no Person other than the Borrower or a Wholly Owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan Party)
and (z) the Borrower and the Subsidiaries may make Permitted Acquisitions
(including by way of merger or consolidation, so long as any Loan Party party
thereto shall be the surviving entity); and

 

(iii)                               the Borrower may consummate the Hotspot
Acquisition.

 

(b)                                 Make any Asset Sale otherwise permitted
under paragraph (a) above unless (i) such Asset Sale is for consideration at
least 75% of which is cash, (ii) such consideration is at least equal to the
fair market value of the assets being sold, transferred, leased or disposed of
and (iii) the fair market value of all assets sold, transferred, leased or
disposed of pursuant to this paragraph (b) shall not exceed $50,000,000
(increasing on and after the Acquisition Closing Date to $60,000,000) in any
fiscal year.

 

SECTION 6.06.                              Restricted Payments; Restrictive
Agreements.

 

(a)                                 Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so; provided, however, that (i) any Subsidiary may declare and pay
dividends or make other distributions ratably to its equity holders, (ii) so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may repurchase its Equity Interests owned
by future, present or former officers, directors, employees or consultants of
the Borrower or the Subsidiaries or make payments to officers, directors,
employees or consultants of the Borrower or the Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity-based incentives pursuant to
management incentive plans or other similar agreements or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$10,000,000 (increasing on and after the Acquisition Closing Date to
$12,000,000) in any fiscal year, (iii) [Reserved], (iv) the Borrower may make
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower, (v) so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(determined in the case of any

 

88

--------------------------------------------------------------------------------


 

dividend payable by the Borrower to the holders of its common Equity Interests
generally, at the time of declaration thereof, so long as such dividends are
paid within 60 days of such declaration), the Borrower may make additional
Restricted Payments (A) in an aggregate amount not to exceed (x) from the
Closing Date to the Acquisition Closing Date $15,000,000 , from and after the 
Second Amendment Date, $25,000,000 (less the amount of payments made pursuant to
Section 6.09(b)(ii)(A)(x) prior to the Acquisition Closing Date) and (y) from
and after the Acquisition Closing Date, $18,000,000 (less the amount of payments
made pursuant to Section 6.09(b)(ii)(A)(y) on or after the Acquisition Closing
on or after the Second Amendment Date), (B) with amounts available under the
Available Builder Basket at such time; provided that, with respect to this
clause (B), the Leverage Ratio would not, on a pro forma basis after giving
effect to such Restricted Payment and the financing therefor, exceed
2.502.75:1.00 as of the end of the most recently completed Test Period and
(C) with the then-available Available Equity Proceeds and (vi) the Borrower or
any of its Subsidiaries make any payments required to be made under the Merger
Agreement or the Hotspot Purchase Agreement.

 

(b)                                 Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any Subsidiary or to Guarantee Indebtedness
of the Borrower or any Subsidiary; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by law or regulation or by any Loan
Document, or, in the case of Registered Securities Exchange Subsidiaries,
required by the regulator thereof, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale,; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

SECTION 6.07.                              Transactions with Affiliates.  Except
for transactions between or among Loan Parties, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
(i) the Borrower or any Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not materially less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (ii) any Investment in the Borrower or a
Subsidiary permitted by Section 6.04, any transaction between the Borrower and a
Subsidiary permitted by Section 6.05(a) and any Restricted Payment permitted by
Section 6.06(a) shall not be limited by this Section 6.07.

 

SECTION 6.08.                              Business of the Borrower and
Subsidiaries.  Engage at any time in any business or business activity other
than the business currently conducted by it and business activities reasonably
related, similar or incidental thereto.

 

SECTION 6.09.                              Other Indebtedness and Agreements.

 

(a)                                 Permit (i) any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Material Indebtedness, any Indebtedness that is
expressly subordinated in right of payment to the Obligations or any
Indebtedness that is secured by a junior priority security interest in the
Collateral of the Borrower or any of the Subsidiaries is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially

 

89

--------------------------------------------------------------------------------


 

increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner materially adverse to the Borrower,
any of the Subsidiaries or the Lenders or (ii) any waiver, supplement,
modification or amendment of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.

 

(b)                                 Make any distribution, whether in cash,
property, securities or a combination thereof, other than regular scheduled
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay, or commit to
pay, or directly or indirectly (including pursuant to any Synthetic Purchase
Agreement) redeem, repurchase, retire or otherwise acquire for consideration, or
set apart any sum for the aforesaid purposes, any unsecured Material
Indebtedness of the Borrower or any of the Subsidiaries, any Indebtedness that
is expressly subordinated in right of payment to the Obligations or any
Indebtedness that is secured by a junior priority security interest in the
Collateral except (i) refinancings of Indebtedness permitted by Section 6.01 and
(ii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, distributions, payments, redemptions,
repurchases, retirements or other acquisitions of any unsecured Material
Indebtedness, any such subordinated Indebtedness or any such junior secured
Indebtedness (A) in an aggregate amount not to exceed (x) from the Closing Date
to the Acquisition Closing Date $15,000,000 (less the amount of Restricted
Payments made pursuant to Section 6.06(b)(v)(A)(x) prior to the Acquisition
Closing Date) and (y) from and after the Acquisition Closing, from and after the
Second Amendment Date, $18,000,00025,000,000 (less the amount of Restricted
Payments made pursuant to Section 6.06(b)(v)(A)(y) on or after the Acquisition
ClosingSecond Amendment Date), (B) with amounts available under the Available
Builder Basket at such time; provided that, with respect to this clause (B), the
Leverage Ratio would not, on a pro forma basis after giving effect to such
distribution, payment, redemption, repurchase, retirement or other acquisition
and the financing therefor, exceed 2.502.75:1.00 as of the end of the most
recently completed Test Period and (C) with the then-available Available Equity
Proceeds.

 

SECTION 6.10.                              Regulatory Capital.  Permit any
Regulated Subsidiary’s capital to be below the Minimum Capital Requirement, for
a period of more than three consecutive Business Days after the date that a
Financial Officer becomes aware that such capital is below such level (or, in
the case of interpretation of any applicable law or regulation by a regulatory
authority with retroactive effect, after the date the Borrower receives such
notice from such regulatory authority).

 

SECTION 6.11.                              Maximum Leverage Ratio.

 

(a)                                 Prior to the Acquisition Closing Date,
permit

 

Permit the Leverage Ratio as of the last day of any Test Period ending during
any period set forth below to be greater than the ratio set forth opposite such
period below:

 

Period

 

Ratio

April 1, 2014 to June 30, 2014

 

4.00:1.00

July 1, 2014 to September 30, 2014

 

4.00:1.00

October 1, 2014 to December 31, 2014

 

4.00:1.00

January 1, 2015 to March 31, 2015

 

4.00:1.00

April 1, 2015 to June 30, 2015

 

4.00:1.00

July 1, 2015 to September 30, 2015

 

3.75:1.00

October 1, 2015 to December 31, 2015

 

3.50:1.00

January 1, 2016 to March 31, 2016

 

3.00:1.00

April 1, 2016 to June 30, 2016

 

3.004.00:1.00

July 1, 2016 to September 30, 2016

 

2.753.50:1.00

 

90

--------------------------------------------------------------------------------


 

Period

 

Ratio

October 1, 2016 to December 31, 2016

 

2.753.25:1.00

January 1, 2017 to March 31, 2017

 

2.503.25:1.00

April 1, 2017 to June 30, 2017

 

2.253.25:1.00

July 1, 2017 to September 30, 2017

 

2.253.25:1.00

October 1, 2017 to December 31, 2017

 

2.253.25:1.00

January 1, 2018 to March 31, 2018 and each fiscal quarter thereafter

 

2.253.00:1.00

April 1, 2018 to June 30, 2018

 

2.00:1.00

July 1, 2018 to September 30, 2018

 

2.00:1.00

October 1, 2018 to December 31, 2018

 

2.00:1.00

January 1, 2019 to March 31, 2019

 

2.00:1.00

April 1, 2019 to June 30, 2019

 

2.00:1.00

July 1, 2019 to September 30, 2019

 

2.00:1.00

October 1, 2019 to December 31, 2019

 

2.00:1.00

 

(b)                                 On or after the Acquisition Closing Date,
permit the Leverage Ratio as of the last day of any Test Period ending during
any period set forth below to be greater than the ratio set forth opposite such
period below:

 

Period

 

Ratio

January 1, 2015 to March 31, 2015

 

5.25:1.00

April 1, 2015 to June 30, 2015

 

5.25:1.00

July 1, 2015 to September 30, 2015

 

5.00:1.00

October 1, 2015 to December 31, 2015

 

4.75:1.00

January 1, 2016 to March 31, 2016

 

4.50:1.00

April 1, 2016 to June 30, 2016

 

4.00:1.00

July 1, 2016 to September 30, 2016

 

3.50:1.00

October 1, 2016 to December 31, 2016

 

3.25:1.00

January 1, 2017 to March 31, 2017

 

3.25:1.00

April 1, 2017 to June 30, 2017

 

3.25:1.00

July 1, 2017 to September 30, 2017

 

3.25:1.00

October 1, 2017 to December 31, 2017

 

3.25:1.00

January 1, 2018 to March 31, 2018

 

3.00:1.00

April 1, 2018 to June 30, 2018

 

3.00:1.00

July 1, 2018 to September 30, 2018

 

3.00:1.00

October 1, 2018 to December 31, 2018

 

3.00:1.00

January 1, 2019 to March 31, 2019

 

3.00:1.00

April 1, 2019 to June 30, 2019

 

3.00:1.00

July 1, 2019 to September 30, 2019

 

3.00:1.00

October 1, 2019 to December 31, 2019

 

3.00:1.00

 

SECTION 6.12.                              Fiscal Year.  Change the Borrower’s
fiscal year-end to a date other than December 31 of each calendar year.

 

SECTION 6.13.                              Hotspot Acquisition Related
Payments.  Notwithstanding anything to the contrary in this Agreement, any Tax
Sharing Payments (as defined in the Hotspot Purchase Agreement) and Tax Sharing
Option Payment (as defined in the Hotspot Purchase Agreement) to be paid to the
Seller in connection with the Hotspot Acquisition (together the “Tax Sharing
Payments”) shall be permitted so long

 

91

--------------------------------------------------------------------------------


 

as such payments are made to the Seller in accordance with the terms of
Section 9.3 of the Hotspot Purchase Agreement as in effect January 27, 2015.
Such Tax Sharing Payments shall not be subject to a Lien or any other
encumbrance. In addition, such Tax Sharing Payments shall not be restructured or
otherwise refinanced with Indebtedness of the Borrower or its Subsidiaries. Any
provision related to the Tax Sharing Payments in the Hotspot Purchase Agreement
shall not be amended, waived or otherwise modified in a manner that is adverse
to the Lenders.

 

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in Section 5.01(a) (solely with respect to the Borrower),
5.05(a), or 5.08 or 5.13 or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified in (a),
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after the earlier of (i) notice thereof from the Administrative Agent
(which shall be given at the request of any Lender) to the Borrower and
(ii) knowledge thereof of any Responsible Officer of the Borrower;

 

(f)                                   the Borrower or any Subsidiary shall
(i) fail to pay any principal or interest or other amount due beyond the
applicable grace period with respect thereto, if any (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), in respect of
any Material Indebtedness, when and as the same shall become due and payable, or
(ii) fail to observe any agreement, term or condition that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with the giving of notice of acceleration, if required) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or that results in the termination thereof; provided that this clause
(ii) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

92

--------------------------------------------------------------------------------


 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of the Borrower or any Subsidiary
other than an Inactive Subsidiary, or of a substantial part of the property or
assets of the Borrower or any Subsidiary other than an Inactive Subsidiary,
under any Debtor Relief Law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary other than an Inactive Subsidiary or for a substantial part of the
property or assets of the Borrower or any Subsidiary or (iii) the winding-up or
liquidation of the Borrower or any Subsidiary other than an Inactive Subsidiary;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 the Borrower or any Subsidiary other than an
Inactive Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary (other than
an Inactive Subsidiary) or for a substantial part of the property or assets of
the Borrower or any Subsidiary (other than an Inactive Subsidiary), (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any corporate action for the purpose of
authorizing any of the foregoing;

 

(i)                                     one or more judgments shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment, and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $15,000,000 (increasing on
and after the Acquisition Closing Date to $18,000,000) or (ii) is for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect;

 

(j)                                    an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events that have occurred and are
continuing, could reasonably be expected to result in a Material Adverse Effect;

 

(k)                                 any Guarantee under the Guarantee and
Collateral Agreement for any reason shall cease to be in full force and effect
(other than in accordance with its terms), or any Guarantor shall deny in
writing that it has any further liability under the Guarantee and Collateral
Agreement (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

 

(l)                                     any security interest purported to be
created by any Security Document with respect to material Collateral shall cease
to be, or shall be asserted by the Borrower or any other Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby;

 

(m)                             (i) the SEC shall have revoked or suspended the
status of any Registered Securities Exchange Subsidiary as a national securities
exchange (if such status has been granted) or any Broker Dealer Subsidiary as a
broker dealer, in each case under the Exchange Act, (ii) the FSA

 

93

--------------------------------------------------------------------------------


 

shall have revoked or suspended the status of any Registered Securities Exchange
Subsidiary as a multilateral trading facility or a recognized investment
exchange (if such status has been granted) or (iii) the Securities Investor
Protection Corporation shall have applied for a protective decree with respect
to the Borrower or any Subsidiary with total capital in excess of $5,000,000
(increasing on and after the Acquisition Closing Date to $6,000,000); or

 

(n)                                 there shall have occurred a Change in
Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, to the fullest extent permitted by applicable
law, by the Borrower, anything contained herein or in any other Loan Document to
the contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; provided that, (x) no termination of the B-1 Term Loan
Commitments or the Incremental B-2 Term Loan Commitments shall be permitted
prior to the earliest of (i) the Funding Date, after the funding of the B-1 Term
Loans and the Incremental B-2 Term Loans,  (ii) if the Funding Date has not
occurred on or prior to March 26, 2015, 5:00 p.m. New York City time on
March 26, 2015 and (iii) the termination of the Purchase Agreement without
consummation of the Hotspot Acquisition and (y) no B-1 Term Loans and no
Incremental B-2 Term Loans may be accelerated prior to the earliest of (i) the
Acquisition Closing Date after giving effect to the consummation of the Hotspot
Acquisition, (ii) if the Acquisition Closing Date has not occurred or prior to
March 26, 2015, 5:00 p.m. New York City time on March 26, 2015 and (iii) the
termination of the Purchase Agreement without the consummation of the Hotspot
Acquisition (it being understood that, for the avoidance of doubt, any funding
of B-1 Term Loans and Incremental B-2 Term Loans on the Funding Date shall be
subject to the applicable provisions set forth in Section 4.03).

 

ARTICLE VIII

 

Agency

 

SECTION 8.01.                              Appointment and Authority.  Each of
the Lenders hereby irrevocably appoints JPMorgan Chase Bank of America, N.A.
(acting through such of its affiliates or branches as it deems appropriate) to
act on its behalf as the Administrative Agent and Credit Suisse AG (acting
through such of its affiliates or branches as it deems appropriate) to act on
its behalf as the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) hereunder and under the other Loan Documents and authorizes the
Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions, except with respect to the Borrower’s rights under Section 8.06.  It
is understood and agreed that the use of the term “agent” herein or in any Loan
Documents (or any

 

94

--------------------------------------------------------------------------------


 

other similar term) with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties

 

SECTION 8.02.                              Rights as a Lender.  Each Person
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.

 

SECTION 8.03.                              Exculpatory Provisions.

 

(a)                                 Neither Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, neither Agent:

 

(i)                                     shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that neither Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)                               except as expressly set forth herein and in
the other Loan Documents, shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by a Person serving as
an Agent or any of its Affiliates in any capacity.

 

(b)                                 An Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary) or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.08,9.08 or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The Agents
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower or a Lender.

 

(c)                                  The Agents shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants,

 

95

--------------------------------------------------------------------------------


 

agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agents.

 

SECTION 8.04.                              Reliance by Agents.  Each Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 8.05.                              Delegation of Duties.  Each Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by such Agent.  Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article VIII
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Credit Facilities as well as activities as an
Agent.  Each Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 8.06.                              Resignation of Agents.

 

(a)                                 Each Agent may resign as Agent upon 30 days’
prior notice to the Lenders and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the prior
written consent of the Borrower, to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank; provided
that the consent of the Borrower shall not be required if an Event of Default
has occurred and is continuing.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 With effect from the Resignation Effective
Date, (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
security interest granted to the Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Agent shall continue to act as Collateral Agent
with respect to such security interest until such time as a successor Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above.  Upon the acceptance of a

 

96

--------------------------------------------------------------------------------


 

successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor Agent.  After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub -agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.

 

SECTION 8.07.                              Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

SECTION 8.08.                              No Other Duties, etcEtc.  Anything
herein to the contrary notwithstanding, neither any Arranger nor any Person
listed on the cover page hereof (other than the Borrower) shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent or a Lender
hereunder.

 

SECTION 8.09.                              Administrative Agent May File Proofs
of Claim.  In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.05 and
9.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.05.

 

97

--------------------------------------------------------------------------------


 

SECTION 8.10.                              Collateral and Guaranty Matters.  No
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Agents on behalf of the Secured Parties in accordance
with the terms thereof.  In the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, any Lender may, to the fullest extent permitted under applicable
law, be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition, and the Administrative Agent or Collateral Agent, as
agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by such Agent on behalf of the Secured Parties at such sale or other
disposition.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.

 

SECTION 8.11.                              Withholding Tax.  Without limiting or
expanding the provisions of Section 2.20, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to the Lender under any Loan Document against any amount due to the
Administrative Agent under this Section 8.11. The agreements in this
Section 8.11 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                              Notices; Electronic Communications. 
Except in the case of notices and other communications permitted to be given by
telephone, notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax or electronic communication as set
forth in Section 9.01(e), as follows:

 

(a)                                 if to the Borrower, to it at 8050 Marshall
Drive, Suite 120, Lenexa, Kansas 66214, Attention of Eric Swanson, General
Counsel, fax No. 913-815-7119, email: eswanson@bats.com;

 

(b)                                 if to the Administrative Agent, to JPMorgan
Chase Bank of America, N.A., 500 Stanton Christiana Road, Ops 2, Floor 3,
Newark, Delaware 19173, Attn: Loan & Agency and Rob Nichols, fax No. (302) 634 —
4733,101 N Tryon Street, Charlotte, NC, 28255-0001, Tammy Reed, phone
No. (980-388-1108) e-mail: Robert.j.nichols@jpmorgantammy.reed@baml.com;

 

(c)(c)                    if to the Administrative Agent in connection with a
Borrowing in an Alternative Currency, to J.P. Morgan Europe Limited, Loans
Agency 6th Floor, 25 Bank Street, Canary Warf, London E145JP, United Kindon500
Stanton Christiana Road, Ops 2, Floor 3, Newark, Delaware 19173, Attn: Loan &
Agency, fax No. +44 20 7777 2360;Bank of America, N.A., 101 N Tryon Street,
Charlotte, NC, 28255-0001, Tammy Reed, phone No. (d)980-388-1108) e-mail:
tammy.reed@baml.com

 

98

--------------------------------------------------------------------------------


 

(d)                                 if to the Collateral Agent, to Credit Suisse
AG, Eleven Madison Avenue, 23rd Floor, New York, NY 10010, Attn: Loan
Operations, e-mail: list.ops-collateral@credit-suisse.com; and

 

(e)(e)                    if to a Lender, to it at its address (or fax number)
set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (e) below, shall be effective as provided in said
paragraph (e).

 

(c)(f)                     Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(d)(g)                   Change of Address, etc.  Any party hereto may change
its address or facsimile number for notices and other communications hereunder
by notice to the other parties hereto.

 

(e)(h)                   Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the other Lenders by posting the Communications
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available”.  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or

 

99

--------------------------------------------------------------------------------


 

omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform.  In no event shall the Agents or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform, except as may result from the gross
negligence or willful misconduct of an Agent Party as determined by a court of
competent jurisdiction by final and nonappealable judgment.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to in this paragraph has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide the Communications to the Administrative
Agent in an electronic/soft medium that is properly identified in a format
acceptable to the Administrative Agent to an electronic mail address as directed
by the Administrative Agent.  In addition, the Borrower agrees, and agrees to
cause the Subsidiaries, to continue to provide the Communications to the
Administrative Agent, the Lenders, as the case may be, in the manner otherwise
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive MNPI) (each, a
“Public Lender”).  The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any MNPI (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as confidential as set
forth in Section 9.16); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”. 
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains MNPI: (A) the Loan Documents, (B) notification of
changes in the terms of the Credit Facilities and (C) financial statements and
accompanying information and certificates delivered pursuant to
Section 5.04(a) through (c).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

100

--------------------------------------------------------------------------------


 

The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Borrower hereby authorizes the
Administrative Agent to make the financial statements to be provided under
SectionSections 5.04 (a), (b) and (d), along with the Loan Documents, available
to Public Lenders.  In no event shall the Administrative Agent post compliance
certificates and  budgets to Public Lenders.

 

Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

SECTION 9.02.                              Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
making by the Lenders of the Loans, regardless of any investigation made by the
Lenders or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid and so long as the Commitments have not expired or been terminated. 
The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

 

SECTION 9.03.                              Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

SECTION 9.04.                              Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), with the prior written consent of the Borrower and the
Administrative Agent (in each case, not to be unreasonably withheld or delayed);
provided, however, that (i) (x) the consent of the Borrower shall not be
required for (A) an assignment made to another Lender of the same Class, an
Affiliate

 

101

--------------------------------------------------------------------------------


 

or a Related Fund of such a Lender, (B) an assignment made after the occurrence
and during the continuance of an Event of Default and (y) the consent of the
Borrower shall be deemed to have been given if the Borrower has not responded
within five Business Days following the receipt by the Borrower of a written
request for such consent or (C) an assignment made during the primary
syndication of the Commitments and the Loans, (ii) the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than 1,000,000 (or, if
less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class); provided that simultaneous assignments by two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (iii) the parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent) and (iv) the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable Tax forms.  Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04 from and after the
effective date specified in each Assignment and Acceptance, which shall be no
earlier than the date of the recording pursuant to paragraph (e) of this
Section 9.04, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Term Loan Commitment and Revolving Credit Commitment,
and the outstanding balances of its Term Loans and Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Subsidiary or
the performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information

 

102

--------------------------------------------------------------------------------


 

as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to each of the Administrative Agent
and the Collateral Agent by the terms hereof or thereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Thethe City of New York a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)                                  Upon itsthe Administrative Agent’s receipt
of, and consent to, a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and the written consent of the Administrative Agent
and, if required, the Borrower to such assignment and any applicable Tax forms,
the Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register.  No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

 

(f)                                   Subject to Section 9.04(g), each Lender
may, without the consent of or notice to the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (each a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Participants shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f), and it
being understood that the documentation required under Section 2.20(f) shall be
delivered solely to the participating Lender) to the same extent as if they were
Lenders and had acquired their interests by assignment pursuant to
Section 9.04(b) (but, with respect to any particular Participant, it shall not
be entitled to greater payment under Sections 2.14, 2.16 and 2.20 than the
Lender that sold the participation to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent); provided that such Participant shall be subject to the provisions of
Section 2.21 as if it were an assignee under Section 9.04(b) and (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other
than, if agreed to between such Participant and the applicable Lender,
amendments, modifications or waivers decreasing any fees payable to such
Participant hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such Participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such Participant has an interest, increasing or
extending the Commitments in which such Participant has an interest or releasing
all or substantially all of the value of the Guarantees (other than in
connection with the sale of the applicable

 

103

--------------------------------------------------------------------------------


 

Guarantors in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral).  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.21 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender,; provided
that such Participant agrees to be subject to Section 2.18  as though it were a
Lender.

 

(g)                                  Each Lender that sells a participation
shall, acting solely for this purpose as ana non-fiduciary agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(h)                                 Any Lender or Participant may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 9.04, disclose to the assignee or Participant or
proposed assignee or Participant any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure of information designated by the Borrower as
confidential, each such assignee or Participant or proposed assignee or
Participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

 

(i)                                     Any Lender may at any time assign all or
any portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other Person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary

 

104

--------------------------------------------------------------------------------


 

contained in this Section 9.04, any SPV may (i) with notice to, but without the
prior written consent of, the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Administrative Agent) providing liquidity or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(k)                                 The Borrower shall not assign or delegate
any of its rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

SECTION 9.05.                              Expenses; Indemnity; Damages Waivers.

 

(a)                                 The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by any Arranger, the Administrative Agent and
the Collateral Agent in connection with the syndication of the Credit Facilities
and the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by any Arranger, the
Administrative Agent, the Collateral Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made hereunder,
including the reasonable fees, charges and disbursements of (i) of Cahill
Gordon & Reindel LLPLLP, counsel for the Administrative Agent (and one or more
additional counsel as a result of one or more conflicts of interest and any
special counsel and local counsel in each applicable jurisdiction), and
(ii) Cravath, Swaine & Moore LLP, counsel for the Collateral Agent (and one or
more additional counsel as a result of one or more conflicts of interest and any
special counsel and local counsel in each applicable jurisdiction), and in
connection with such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel for any Arranger, the Administrative Agent,
the Collateral Agent or any Lender, and including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 The Borrower agrees to indemnify each
Arranger, the Administrative Agent, the Collateral Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented fees, charges and disbursements of one legal counsel (and one or
more additional counsel as a result of one or more conflicts of interest and any
special counsel and local counsel in each applicable jurisdiction), incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated thereby
(including the syndication of the Credit Facilities), (ii) the use of the
proceeds of the Loans, (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on, at or under any property currently or formerly owned,
leased or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction by final and

 

105

--------------------------------------------------------------------------------


 

nonappealable judgment or (ii) a claim brought by a Lender against another
Lender (other than any dispute involving claims against the Administrative
Agent, any Arranger or any other Agent, in each case in their respective
capacities as such), in each case, that a court of competent jurisdiction has
determined in a final and nonappealable judgment did not involve actions or
omissions of the Borrower or the Subsidiaries or any direct or indirect parent
or controlling person of the Borrower or the Subsidiaries.  This
Section 9.05(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to any Arranger, the Administrative
Agent, the Collateral Agent or any Related Party thereof under paragraph (a) or
(b) of this Section, 9.05, each Lender severally agrees to pay to such Arranger,
the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Arranger, the Administrative Agent or the Collateral Agent in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the outstanding Loans and unused
Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any other
party hereto or Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.

 

(e)                                  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of any
Arranger, the Administrative Agent, the Collateral Agent or any Lender.  All
amounts due under this Section 9.05 shall be payable on written demand therefor.

 

SECTION 9.06.                              Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time (for so long as such Event of Default is
continuing), with the prior consent of the Administrative Agent except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender that are then due, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.07.                              Applicable Law.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

106

--------------------------------------------------------------------------------


 

SECTION 9.08.                              Waivers; Amendments.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Except as otherwise provided herein in
Sections 2.22, 2.23 and 2.24, neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (or the Administrative Agent and/or Collateral Agent,
on behalf of the Required Lenders with the approval of the Required Lenders);
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan
(provided that the Required Lenders may waive the imposition of any default rate
of interest or the effect of the proviso to the second paragraph of the
definition of “Applicable Margin”), without the prior written consent of each
Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or waive, decrease or extend the date for payment of any fees of any
Lender without the prior written consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or 4.02,any
Incremental Assumption Agreement or Refinancing Amendment, or the waiver of any
Default, Event of Default or mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender), (iii) without the prior written consent of each directly and
adversely affected Lender (other than any Defaulting Lender), (x) amend or
modify the pro rata requirements of Section 2.17 or (y) other than in accordance
with Section 9.19, release all or substantially all the value of the Guarantees,
or all or substantially all of the Collateral, (iv) amend or modify the
provisions of Section 9.04(k) without the prior written consent of each Lender
(other than any Defaulting Lender), (v) modify the provisions of this
Section 9.08 or the percentage contained in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make the determination or grant any consent
thereunder, without the consent of each Lender (or each Lender of such Class, as
the case may be) (it being understood that with the consent of the Required
Lenders, the provisions of this Section 9.08 and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders), (vi) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a Majority in Interest of the outstanding Loans and
unused Commitments of each adversely affected Class (it being understood,
however, that additional extensions of credit being given substantially the same
treatment as the Term Loans and Revolving Credit Commitments on the Closing Date
shall be permitted by vote of the Required Lenders and the Required Lenders may
waive, in whole or in part, any prepayment or commitment reductions so long as
the application, as among the various Classes and as among the Lenders of each
such Class, of any such

 

107

--------------------------------------------------------------------------------


 

prepayment or commitment reduction which is still required to be made is not
altered), (vii) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(j) without the written consent of such SPV,
(viii) change any provision of Section 5.02 of the Collateral Agreement (or any
other applicable “waterfall” provision in any Loan Document) without the consent
of each Lender directly and adversely affected thereby, (ix) modify the
provisions of Section 4.03 and/or the Escrow Agreement without the written
consent of each such B-1 Term Loan Lender and Incremental B-2 Term Loan Lender,
or (x or (ix) impose additional restrictions on the ability of any Lender to
assign any of its rights and obligations hereunder without the prior written
consent of such Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or the Collateral Agent.

 

(c)                                  The Administrative Agent and the Borrower
may amend any Loan Document to correct administrative or manifest errors or
omissions, or to effect administrative changes that are not adverse to any
Lender; provided, , however, , that no such amendment shall become effective
until the fifth Business Day after it has been posted to the Lenders, and then
only if the Required Lenders have not objected thereto in writing within such
five Business Day period.

 

Notwithstanding the foregoing, any amendment or waiver solely affecting the
Revolving Credit Lenders (or that does not directly or indirectly affect the
rights or obligations of the Term Lenders) under this Agreement and the other
Loan Documents may be effected solely with the consent of the Majority in
Interest of the Revolving Credit Lenders, and any amendment or waiver solely
affecting the Term Lenders (or that does not directly or indirectly affect the
rights or obligations of the Revolving Credit Lenders) under this Agreement or
any of the other Loan Documents may be effected solely with the consent of the
Majority in Interest of the Term Lenders; provided that any waiver or amendment
of Section 4.01, and any waiver or amendment of any provision of Article III or
any Default or Event of Default that is expressly to be effective solely for
purposes of complying with Section 4.01 to make any Revolving Credit Borrowing
after the Closing Date, shall not be subject to the foregoing, but shall require
the consent of a Majority in Interest of the Revolving Credit Lenders (solely
for the purpose of permitting such Revolving Credit Borrowing) in addition to
the consent of the Required Lenders.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof; provided that such amendments (or amendments and restatements) shall in
all other respects comply with the provisions of Section 9.08(b) above.

 

SECTION 9.09.                              Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan or participation in accordance with applicable law, the rate
of interest payable in respect of such Loan or participation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender; provided that if the Administrative Agent,

 

108

--------------------------------------------------------------------------------


 

the Collateral Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.

 

SECTION 9.10.                              Entire Agreement.  This Agreement,
the Engagement Letter, the AdministrativeCollateral Agent Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof.  Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Nothing in this Agreement, the Engagement Letter, the
AdministrativeCollateral Agent Fee Letter or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

SECTION 9.11.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.                              Severability.  In the event any one
or more of the provisions contained in this Agreement or in any other Loan
Document should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.                              Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission, “.pdf” or similar electronic format shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.14.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15.                              Jurisdiction; Consent to Service of
Process.

 

(a)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out

 

109

--------------------------------------------------------------------------------


 

of or relating to this Agreement or the other Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined only in such New York State
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Arranger, the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court sitting in New
York City.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.16.                              Confidentiality.  Each of the
Administrative Agent, the Collateral Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors, as well as any numbering, administration or settlement
service providers, in connection with the evaluation, administration and
enforcement of the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (provided that such Person will give the Borrower prior notice of such
required disclosure to the extent practicable and permitted by law), (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16.  For the purposes of this Section 9.16,
“Information” shall mean all information received from or on behalf of the
Borrower or any Subsidiary and related to the Borrower or any Subsidiary or
their businesses and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry,  other than (i) any such
information that was available to the Administrative Agent, the Collateral Agent
or any Lender on a nonconfidential basis prior to its disclosure by the Borrower
or (ii) information clearly identified by the Borrower at the time of delivery
as not being confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

 

110

--------------------------------------------------------------------------------


 

SECTION 9.17.                              Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 9.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

SECTION 9.18.                              USA PATRIOT Act Notice.  Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act.

 

SECTION 9.19.                              Release of Collateral and Guarantees.

 

(a)                                 All security interests and Liens granted or
created under the Security Documents shall automatically terminate when all the
Obligations (other than Obligations in respect of Hedging Agreements, Cash
Management Arrangements and contingent indemnities, expense reimbursement, tax
gross-up and yield protection obligations to the extent no claim therefor has
been made) have been paid in full and the Lenders have no further commitment to
lend under this Agreement.

 

(b)                                 A Guarantor shall automatically be released
from its obligations under the Security Documents and all security interests and
Liens granted or created thereunder in the Collateral of such Guarantor shall be
automatically released upon the consummation of any transaction permitted by
this Agreement as a result of which such Guarantor ceases to be a Subsidiary.

 

(c)                                  Upon any sale or other transfer by any Loan
Party of any Collateral that is permitted under this Agreement to any Person
that is not the Borrower or a Guarantor, or, upon the effectiveness of any
written consent to the release of the security interest or Lien granted under
the Security Documents in any Collateral pursuant to Section 9.08, the security
interests and Liens in such Collateral shall be automatically released.

 

(d)                                 In connection with any termination or
release pursuant to paragraph (a), (b) or (c) above, the Collateral Agent shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all Uniform Commercial Code termination statements, payoff letters, mortgage
releases, IP Security Agreement releases, and other documents that such Loan
Party shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 9.19 shall be
without recourse to, or representation or warranty by, the Collateral Agent or
any Secured Party.  Without limiting the provisions of Section 9.05(a), the
Borrower shall reimburse the Collateral Agent upon demand for all reasonable and
documented costs and out-of-pocket expenses, including the reasonable and
documented fees, charges and expenses of counsel, incurred by it in connection
with any action contemplated by this Section 9.19.

 

SECTION 9.20.                              Electronic Execution of Assignments
and Certain Other Documents.  The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptance, amendments or other
Borrowing Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of

 

111

--------------------------------------------------------------------------------


 

assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

SECTION 9.21.                       Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature Pages Follow]

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[Signature pages

intentionally removed]Schedule 2.01(b)

 

B-1 Term Loan Lenders and Commitments

 

Lender

 

Commitment Amount

 

Percentage

 

JPMorgan Chase Bank, N.A.

 

$

150,000,000

 

100

%

 

Schedule 2.01(c)

 

Incremental B-2 Term Loan Lenders and Commitments

 

Lender

 

Commitment Amount

 

Percentage

 

JPMorgan Chase Bank, N.A.

 

$

227,625,000

 

100

%

 

--------------------------------------------------------------------------------